Exhibit 10.1

 

CUSIP  89681PAC7

 

$850,000,000 REVOLVING CREDIT FACILITY

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 5, 2011

 

by and among

 

TRIUMPH GROUP, INC.,

 

and

 

THE OTHER BORROWERS PARTY HERETO

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

THE BANKS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION

 

as Administrative Agent

 

PNC CAPITAL MARKETS LLC, RBS SECURITIES INC., J.P. MORGAN SECURITIES, LLC, AND
RBC CAPITAL MARKETS, as Joint Lead Arrangers

 

CITIZENS BANK OF PENNSYLVANIA, JPMORGAN CHASE BANK, N.A., AND ROYAL BANK OF
CANADA, as Syndication Agents

 

U.S. BANK NATIONAL ASSOCIATION, SOVEREIGN BANK, MANUFACTURERS AND TRADERS TRUST
COMPANY, AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH as
Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

CERTAIN DEFINITIONS

1

 

1.1

Certain Definitions

1

 

1.2

Construction

32

 

1.3

Accounting Principles

33

 

 

 

 

2.

REVOLVING CREDIT FACILITY

34

 

2.1

Revolving Credit Commitments

34

 

2.2

Nature of Banks’ Obligations with Respect to Revolving Credit Loans

34

 

2.3

Commitment Fees

35

 

2.4

Revolving Credit Loan Requests

35

 

2.5

Making Revolving Credit Loans

36

 

2.6

Revolving Credit Notes

36

 

2.7

Use of Proceeds

36

 

2.8

Letter of Credit Subfacility

36

 

2.9

Swing Loans

43

 

2.10

Utilization of Optional Currency Swing Loans

47

 

2.11

Currency Repayments

49

 

2.12

Optional Currency Amounts

50

 

2.13

Intentionally Omitted

50

 

2.14

Defaulting Banks

50

 

 

 

 

3.

INTEREST RATES

51

 

3.1

Interest Rate Options

51

 

3.2

Interest Periods

52

 

3.3

Interest After Default

52

 

3.4

Euro-Rate Unascertainable

53

 

3.5

Selection of Interest Rate Options

54

 

 

 

 

4.

PAYMENTS

55

 

4.1

Payments

55

 

4.2

Pro Rata Treatment of Banks

55

 

4.3

Interest Payment Dates

55

 

4.4

Voluntary Prepayments and Commitment Reductions

56

 

4.5

Additional Compensation in Certain Circumstances

58

 

4.6

Mandatory Prepayments

60

 

4.7

Interbank Market Presumption

61

 

4.8

Taxes

61

 

4.9

Judgment Currency

63

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

63

 

5.1

Representations and Warranties

63

 

5.2

Updates to Schedules

73

 

--------------------------------------------------------------------------------


 

6.

CONDITIONS OF LENDING

73

 

6.1

First Loans

73

 

6.2

Each Additional Loan

78

 

 

 

 

7.

COVENANTS

78

 

7.1

Affirmative Covenants

78

 

7.2

Negative Covenants

84

 

7.3

Reporting Requirements

96

 

 

 

 

8.

DEFAULT

101

 

8.1

Events of Default

101

 

8.2

Consequences of Event of Default

104

 

 

 

 

9.

THE AGENT

107

 

9.1

Appointment

107

 

9.2

Delegation of Duties

107

 

9.3

Nature of Duties; Independent Credit Investigation

107

 

9.4

Actions in Discretion of Administrative Agent; Instructions from the Banks

108

 

9.5

Reimbursement and Indemnification of Administrative Agent by the Borrowers

108

 

9.6

Exculpatory Provisions

109

 

9.7

Reimbursement and Indemnification of Administrative Agent by Banks

109

 

9.8

Reliance by Administrative Agent

110

 

9.9

Notice of Default

110

 

9.10

Notices

110

 

9.11

Banks in Their Individual Capacities

110

 

9.12

Holders of Notes

111

 

9.13

Equalization of Banks

111

 

9.14

Successor Administrative Agent

111

 

9.15

Administrative Agent’s Fee

112

 

9.16

Availability of Funds

112

 

9.17

Calculations

112

 

9.18

No Reliance on Administrative Agent’s Customer Identification Program

112

 

9.19

Beneficiaries

113

 

9.20

Authorization to Release Collateral and Guarantors

113

 

 

 

 

10.

MISCELLANEOUS

114

 

10.1

Modifications, Amendments or Waivers

114

 

10.2

No Implied Waivers; Cumulative Remedies; Writing Required

115

 

10.3

Reimbursement and Indemnification of Banks by the Borrowers; Taxes

115

 

10.4

Holidays

116

 

10.5

Funding by Branch, Subsidiary or Affiliate

117

 

10.6

Notices

117

 

10.7

Severability

118

 

--------------------------------------------------------------------------------


 

 

10.8

Governing Law

118

 

10.9

Prior Understanding

119

 

10.10

Duration; Survival

119

 

10.11

Successors and Assigns

119

 

10.12

Confidentiality

121

 

10.13

Counterparts

121

 

10.14

Administrative Agent’s or Bank’s Consent

121

 

10.15

Exceptions

121

 

10.16

Consent to Forum; Waiver of Jury Trial

122

 

10.17

Certifications From Banks and Participants

122

 

10.18

Public Filings

124

 

10.19

Agent Titles

124

 

10.20

Joinder of Borrowers and Guarantors

124

 

10.21

USA Patriot Act

125

 

10.22

Collateral Agency Agreements, Etc.

126

 

10.23

Amendment and Restatement, No Novation

126

 

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1.1(B)

-

COMMITMENTS OF BANKS

SCHEDULE 1.1(C)

-

ADJUSTMENTS TO CONSOLIDATED EBITDA FOR ACQUISITION EXPENSES

SCHEDULE 1.1(M)

-

REAL PROPERTY TO BE MORTGAGED

SCHEDULE 1.1(P)

-

PERMITTED LIENS

SCHEDULE 2.8.1

-

EXISTING LETTERS OF CREDIT

SCHEDULE 5.1.2

-

CAPITALIZATION

SCHEDULE 5.1.3

-

SUBSIDIARIES

SCHEDULE 5.1.7

-

LITIGATION

SCHEDULE 5.1.8

-

TITLE TO PROPERTY

SCHEDULE 5.1.20

-

EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 5.1.21

-

EMPLOYMENT MATTERS

SCHEDULE 5.1.22

-

ENVIRONMENTAL MATTERS

SCHEDULE 5.1.25

-

PERFECTION ACTIONS

SCHEDULE 5.1.26

-

PARTNERSHIP AGREEMENTS AND LIMITED LIABILITY COMPANY AGREEMENTS

SCHEDULE 7.2.1

-

EXISTING INDEBTEDNESS

SCHEDULE 7.2.4

-

EXISTING INVESTMENTS

SCHEDULE 7.2.7

-

RECEIVABLES SALES

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT 1.1(A)

-

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(B)

-

BANK JOINDER

EXHIBIT 1.1(G)

-

GUARANTEE AND COLLATERAL AGREEMENT

EXHIBIT 1.1(I)

-

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(P)

-

PRICING GRID

EXHIBIT 1.1(R)

-

REVOLVING CREDIT NOTE

EXHIBIT 1.1(S)(1)

-

DOLLAR SWING LOAN NOTE

EXHIBIT 1.1(S)(2)

-

OPTIONAL CURRENCY SWING LOAN NOTE

EXHIBIT 2.4

-

LOAN REQUEST

EXHIBIT 2.9.2

-

SWING LOAN REQUEST

EXHIBIT 7.3.3

-

COMPLIANCE CERTIFICATE

EXHIBIT 10.20(A)

-

FORM OF BORROWER JOINDER

EXHIBIT 10.20(B)

-

FORM OF GUARANTOR JOINDER

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of April 5, 2011 and is
made by and among TRIUMPH GROUP, INC., a Delaware corporation (“TGI”), the other
BORROWERS (as hereinafter defined), the GUARANTORS (as hereinafter defined), the
BANKS (as hereinafter defined), PNC BANK, NATIONAL ASSOCIATION, in its capacity
as Administrative Agent for the Banks under this Agreement (hereinafter referred
to in such capacity as the “Administrative Agent”), CITIZENS BANK OF
PENNSYLVANIA, JPMORGAN CHASE BANK, N.A. and ROYAL BANK OF CANADA, in their
capacity as syndication agents for the Banks under this Agreement (each
hereinafter individually referred to in such capacity as the “Syndication Agent”
and collectively referred to in such capacity as the “Syndication Agents”), U.S.
BANK NATIONAL ASSOCIATION, SOVEREIGN BANK, MANUFACTURERS AND TRADERS TRUST
COMPANY and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, in their
capacity as documentation agent for the Banks under this Agreement (each
hereinafter individually referred to in such capacity as the “Documentation
Agent” and collectively referred to in such capacity as the “Documentation
Agents”).

 

WITNESSETH:

 

WHEREAS, certain of the Banks currently provide a revolving credit facility for
TGI pursuant to the 2010 Credit Agreement (as hereinafter defined);

 

WHEREAS, the parties hereto are amending and restating the 2010 Credit Agreement
on the terms and conditions set forth below; and

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree that the 2010 Credit Agreement is amended and restated in its
entirety as follows:

 

1.             CERTAIN DEFINITIONS

 

1.1                                 Certain Definitions.

 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

Acquisition shall mean, the acquisition of all of the equity ownership interests
of Vought by TGI pursuant to the Acquisition Agreement.

 

Acquisition Agreement shall mean the Agreement and Plan of Merger dated as of
March 23, 2010 by and among Vought Aircraft Industries, Inc., TGI, Spitfire
Merger Corporation and TC Group, L.L.C.

 

--------------------------------------------------------------------------------


 

Additional Bank shall have the meaning assigned to that term in Section 10.11.2
[Additional Banks].

 

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, as Administrative Agent.

 

Administrative Agent’s Fee shall have the meaning assigned to that term in
Section 9.15.

 

Administrative Agent’s Letter shall have the meaning assigned to that term in
Section 9.15.

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.  “Control”, as used in
this definition, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
including the power to elect a majority of the directors or trustees of a
corporation or trust, as the case may be.

 

Adjusted Funding Target Attainment Percentage shall mean the adjusted funding
target attainment percentage as defined in Sections 206(g)(9) of ERISA and
436(j)(2) of the Internal Revenue Code.

 

Agreement shall mean this Amended and Restated Credit Agreement, as the same may
be supplemented or amended from time to time, including all schedules and
exhibits.

 

Ancillary Security Documents shall mean title insurance, existing or otherwise
available surveys, lien searches, flood insurance certifications, phase I
environmental assessments or phase II environmental assessments, as applicable,
opinions of counsel and such other documents and certifications as may be
reasonably requested by the Administrative Agent, all as of a recent date and
reasonably satisfactory to the Administrative Agent.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

Applicable Pro Forma Reporting Period shall mean with respect to any Permitted
Acquisition, the most recent 4-quarter period ending prior to the date of such
Permitted Acquisition for which financial statements have been delivered (or
were due to be delivered) by the Borrowers in accordance with Sections 7.3.1 or
7.3.2.

 

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, the Transferor Bank and the
Administrative Agent,

 

2

--------------------------------------------------------------------------------


 

as Administrative Agent and on behalf of the remaining Banks, substantially in
the form of Exhibit 1.1(A).

 

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from TGI, as agent for each Borrower, authorized to
execute notices, reports and other documents on behalf of such Borrower required
hereunder.  Any Borrower may amend such list of individuals from time to time by
having TGI give written notice of such amendment on its behalf to the
Administrative Agent.

 

Availability shall mean the sum of (i) the difference between (a) the lesser of
(1) the Commitments and (2) the maximum amount of Loans that may be borrowed
hereunder while maintaining compliance with each of the Total Leverage Ratio
covenant under Section 7.2.16 and the Senior Leverage Ratio covenant under
Section 7.2.17, and (b) the Revolving Facility Usage, plus (ii) cash and Cash
Equivalents held by TGI or another Domestic Loan Party and maintained or managed
at a Bank or an Affiliate of a Bank.

 

Bank-Provided Hedge shall mean an Interest Rate Hedge or other hedging
transaction which is provided by any Bank or any Affiliate thereof,  and meets
the following requirements: such Interest Rage Hedge or other hedging
transaction (i) is documented in a standard International Swap Dealer
Association agreement, (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes. The liabilities of any Borrower or any Guarantor to the
provider of any Bank-Provided Hedge (the “Hedge Liabilities”) shall be
“Obligations” hereunder, guaranteed obligations under the Guarantee and
Collateral Agreement and otherwise treated as Obligations for purposes of each
of the other Loan Documents. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents.

 

Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

 

Base Rate shall mean the greatest of (i) the interest rate per annum announced
from time to time by the Administrative Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, (ii) the Federal Funds Open
Rate plus 1/2% per annum, or (iii) the Daily Euro-Rate plus 1% per annum.

 

Base Rate Option shall mean the option of the Borrowers, exercisable by TGI as
their agent, to have Revolving Credit Loans bear interest at the rate under the
terms and conditions set forth in Section 3.1.1(i).

 

BBH Obligations shall mean the obligations of TGI to Brown Brothers Harriman &
Co. arising under the IDB Guaranty.

 

Benefit Arrangement shall mean at any time any material “employee benefit plan”,
within the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

 

3

--------------------------------------------------------------------------------


 

Blocked Person shall have the meaning assigned to such term in Section 5.1.24.2.

 

Borrower Joinder shall have the meaning assigned to such term in Section 10.20.

 

Borrowers shall mean collectively TGI and each of TGI’s Subsidiaries which have
executed this Agreement as a Borrower, or which becomes a Borrower pursuant to
Section 10.20 hereof, and, if a Foreign Borrower, has not terminated its status
as a Borrower pursuant to Section 10.20(iv).

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof to the same or a different Interest
Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a Euro-Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by TGI, on behalf
of the Borrowers, and which have the same Interest Period shall constitute one
Borrowing Tranche, (ii) all Loans (other than Swing Loans) to which a Base Rate
Option applies shall constitute one Borrowing Tranche, (iii) all Swing Loans to
which the Euro-Rate Option applies which become subject to the same Interest
Rate Option under the same Loan Request by TGI, on behalf of the Borrower, and
which have the same Interest Period and which are denominated either in Dollars
or in the same Optional Currency shall constitute one Borrowing Tranche; and
(iv) all Swing Loans to which the Base Rate Option applies shall be one
Borrowing Tranche.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and (i) if the applicable Business Day
relates to any Loan to which the Euro-Rate Option applies, such day must also be
a day on which dealings are carried on in the London interbank market, (ii) with
respect to advances or payments of Loans or any other matters relating to Loans
denominated in an Optional Currency, such day also shall be a day on which
dealings in deposits in the relevant Optional Currency are carried on in the
applicable interbank market, and (iii) with respect to advances or payments of
Loans denominated in an Optional Currency, such day shall also be a day on which
all applicable banks into which Loan proceeds may be deposited are open for
business and foreign exchange markets are open for business in the principal
financial center of the country of such currency.

 

B&R Promissory Note shall mean that Promissory Note issued by TGI to B. & R.
Machine & Tool Corp. in an aggregate principal amount not to exceed $9,500,000.

 

Capital Lease Obligations shall mean any obligation  under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP; and the amount of Indebtedness represented by such obligations shall be
the capitalized amount of such obligation determined in accordance with GAAP;
and the stated maturity thereof shall be the date of the last payment of rent or
any other amount due under such lease prior to the first date upon which such
lease may be terminated by the lessee without payment of a penalty.

 

4

--------------------------------------------------------------------------------


 

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

Cash Collateralize shall mean, with respect to Letters of Credit Outstanding,
that the Borrowers shall deposit with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
Letters of Credit Outstanding.

 

Cash Equivalents shall mean, at any time, (i) any evidence of Indebtedness with
a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that the full faith and credit of the United
States of America is pledged in support thereof; (ii) certificates of deposit or
bankers’ acceptances with a  maturity of (a) ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$500,000,000.00 and (b) twenty-four months or less of any financial institution
that meets the requirements of clause (ii)(a) and is a Bank hereunder;
(iii) commercial paper (including variable rate demand notes) with a maturity of
ninety (90) days or less issued by a corporation (except any Borrower, any
Guarantor or any Affiliate of any of them) organized under the laws of any State
of the United States of America or the District of Columbia and rated at least
A-1 by Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc. or at least P-1 by  Moody’s Investors Service, Inc.; (iv)
repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (i) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $500,000,000.00; (v) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (vi) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (i) through (v) above.

 

Cash Management Agreements shall have the meaning assigned to such term in
Section 2.9.9.

 

Chatsworth Property shall mean that land and improvements thereon commonly known
as 9301 Mason Avenue, Chatsworth, Los Angeles County, CA 91311.

 

Closing Date shall mean the date on which the initial Loans are made hereunder.

 

Collateral shall mean the Pledged Collateral, the UCC Collateral, the
Intellectual Property Collateral and the Real Property Collateral.

 

5

--------------------------------------------------------------------------------


 

Collateral Agency Agreement shall mean the Collateral Agency Agreement dated as
of the Closing Date, by and among the Loan Parties, Brown Brothers Harriman &
Co. and the Administrative Agent.

 

Collateral Agent shall have the meaning assigned to such term in Section
8.2.5.2.

 

Collateral Documents shall mean the Guarantee and Collateral Agreement, the
Mortgages and any other documents delivered under this Agreement granting Liens
in favor of the Administrative Agent as collateral security for the Obligations.

 

Commitment shall mean as to any Bank its Revolving Credit Commitment, and as to
the Administrative Agent, also its Swing Loan Commitment.  Commitments shall
mean the aggregate of the Revolving Credit Commitments of all of the Banks and
Swing Loan Commitment of the Administrative Agent. The amount of the Commitment
available for Revolving Credit Loans shall be reduced by the amount of the
outstanding Swing Loan provided in Section 2.9.1.

 

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

 

Computation Date shall have the meaning assigned to that term in Section 2.10.1.

 

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by any Loan Party, or a Subsidiary thereof,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by any Loan Party or a Subsidiary thereof,
whether in favor of the seller or otherwise and whether fixed or contingent,
(iii) any Guaranty (whether or not constituting Indebtedness) given or incurred
by any Loan Party or a Subsidiary thereof, in connection therewith, and (iv) any
other consideration given or obligation incurred by any Loan Party or a
Subsidiary thereof in connection therewith.

 

Consolidated Adjusted EBITDA shall mean, for any period of determination,
Consolidated EBITDA of TGI and its Subsidiaries subject to the following
adjustments:

 

(1)           For any period in which TGI or one of its Subsidiaries has
completed a Permitted Acquisition, the calculation of Consolidated Adjusted
EBITDA for such period shall reflect, on a pro forma basis, the financial
performance of the acquired entity or assets, as though the acquisition had been
completed at the beginning of the period of determination, provided that any of
the following conditions is met with respect to such acquisition:

 

(i)            Either: (a) the financial statements of the Person acquired for
the fiscal year immediately preceding the date of such Permitted Acquisition
have been audited or (b) the financial statements of the Person acquired for the
Applicable Pro Forma Reporting Period have been supported by a third party due
diligence report, provided that such audit or due diligence report was performed
by a nationally recognized firm (or another firm acceptable to the
Administrative Agent) and is in form and substance reasonably satisfactory to
the Administrative Agent;

 

OR

 

6

--------------------------------------------------------------------------------


 

(ii)           the acquired EBITDA for the Applicable Pro Forma Reporting Period
is less than (15%) of the Consolidated Adjusted EBITDA for such period,
excluding such acquired EBITDA;

 

OR

 

(iii)          the Required Banks shall have approved the inclusion of such
acquired EBITDA in the computation of “Consolidated Adjusted EBITDA” for the
Applicable Pro Forma Reporting Period and subsequent fiscal periods of the
Borrowers.

 

(2)           For any period in which TGI or one of its Subsidiaries has
completed a sale or disposition permitted under Sections 7.2.7(v) or 7.2.7(vii)
[Dispositions of Assets or Subsidiaries], the calculation of Consolidated
Adjusted EBITDA for such period shall omit the financial performance of the
entity or assets sold or disposed of, as though the acquisition or a sale or
disposition had been completed at the beginning of the period of determination.

 

Consolidated Adjusted EBITDA shall be determined at the end of each fiscal
quarter for the previous four quarters.

 

Notwithstanding the definition of Consolidated Adjusted EBITDA, and in order to
give effect to the Acquisition, on a pro forma basis, in determining
Consolidated Adjusted EBITDA for all purposes under this Agreement, (i) the
following amounts: shall be added to Consolidated Adjusted EBITDA for the
following  fiscal quarters completed immediately preceding the Closing Date: 
$61,300,000 for the fiscal quarter ended March 31, 2010, $70,900,000 for the
fiscal quarter ended December 31, 2009, $62,400,000 for the fiscal quarter ended
September 30, 2009 and $63,100,000 for the fiscal quarter ended June 30, 2009
and (ii) up to $40,000,000 of nonrecurring, third party expenses directly
incurred in connection with the Acquisition and the financing thereof,
identified on Schedule 1.1(C) to be delivered prior to the date of required
delivery of the first Compliance Certificate following the Closing Date, shall
be added to Consolidated Adjusted EBITDA for the fiscal quarter ended June 30,
2010 occurs, but only to the extent that such expenses were actually expensed
during such fiscal quarter.

 

Consolidated EBITDA shall mean with respect to any Person for any period

 

(i) the sum of, without duplication, the amounts for such period, taken as a
single accounting period (in each case (other than clause (a) below), to the
extent the same was deducted in computing Consolidated Net Income):

 

(a)           Consolidated Net Income;

 

(b)           Consolidated Non-cash Charges;

 

(c)           Consolidated Interest Expense;

 

(d)           Consolidated Income Tax Expense;

 

(e)           any non-recurring expenses or charges related to any equity
offering, investments permitted under Section 7.2.4(v) (but only if such
investment is made in a Joint

 

7

--------------------------------------------------------------------------------


 

Venture), (vi), (viii) and (x), recapitalization or Indebtedness permitted to be
made under this Agreement (whether or not successful); less

 

(ii)           the amount of extraordinary, non-recurring or unusual gains,
including gains from asset sales outside the ordinary course of business and
pension income recognized under FAS 87 or otherwise, to the extent the same were
included in calculating Consolidated Net Income.

 

Consolidated Income Tax Expense shall mean, with respect to any Person for any
period, the provision for federal, state, local and foreign income taxes of such
Person and its Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP paid or accrued during such period, including any
penalties and interest related to such taxes or arising from any tax
examinations, to the extent the same were deducted in computing Consolidated Net
Income.

 

Consolidated Interest Expense shall mean, with respect to any Person for any
period, without duplication, the sum of:

 

(i)            the total interest expense of such Person and its Subsidiaries
for such period as determined on a consolidated basis in accordance with GAAP,
including, without limitation:

 

(a)           any amortization of Indebtedness discount;

 

(b)           the net cost under any Interest Rate Hedge (including any
amortization of discounts);

 

(c)           the interest portion of any deferred payment obligation;

 

(d)           all commissions, discounts and other fees and charges owed with
respect to letters of credit, bankers’ acceptances, financing activities or
similar activities; and

 

(e)           all accrued interest;

 

(ii)           the interest component of Capital Lease Obligations paid, accrued
and/or scheduled to be paid or accrued by such Person and its Subsidiaries
during such period determined on a consolidated basis in accordance with GAAP;
and

 

(iii)          all capitalized interest of such Person and its Subsidiaries for
such period;

 

provided, however, that Consolidated Interest Expense will exclude (I) the
amortization or write-off of debt issuance costs and deferred financing fees,
commissions, fees and expenses, (II) any expensing of interim loan commitment
and other financing fees and (III) any interest on the Convertible Notes to the
extent not paid in cash.

 

Consolidated Net Income shall mean for any fiscal period the net income of TGI
and its Subsidiaries for such period determined and consolidated in accordance
with GAAP; provided that:

 

8

--------------------------------------------------------------------------------


 

(i)            the net income (but not loss) of any Person that is accounted for
by the equity method of accounting shall be included only to the extent of the
amount of dividends or distributions paid in cash to the specified Person or a
Subsidiary thereof;

 

(ii)           the net income of any Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its equity holders;

 

(iii)          the net income of any Person acquired during the specified period
for any period prior to the date of such acquisition shall be excluded, except
to the extent permitted in the definition of Consolidated Adjusted EBITDA;

 

(iv)          gains or losses on asset sales (other than sales of inventory and
other assets in the ordinary course of business) shall be excluded;

 

(v)           the cumulative effect of a change in accounting principles shall
be excluded; and

 

(vi)          notwithstanding clause (i) above, the net income (or loss)
attributable to any discontinued operations shall be excluded;

 

(vii)         settlement or curtailment charges recognized under FAS 88 shall be
excluded.

 

Consolidated Net Worth shall mean as of any date of determination total
stockholders’ equity of TGI and its Subsidiaries as of such date determined and
consolidated in accordance with GAAP.

 

Consolidated Non-cash Charges shall mean, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
goodwill, other intangibles, deferred financing fees, debt issuance costs,
commissions, fees and expenses) and non-cash charges and non-cash expenses of
such Person and its Subsidiaries, including, without limitation, non-cash
charges and non-cash expenses related to stock-based compensation, goodwill
impairments or fixed asset writedowns and non-cash pension expense, reducing
Consolidated Net Income of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding such
charges constituting an extraordinary item of loss or any charge which requires
an accrual of or a reserve for cash charges for any future period).

 

Consolidated Senior Net Indebtedness shall mean Consolidated Total Net
Indebtedness less Subordinated Indebtedness.

 

Consolidated Total Net Indebtedness shall mean as of any date of determination
the aggregate of all Indebtedness of TGI and its Subsidiaries as of such date
determined and consolidated in accordance with GAAP minus unrestricted cash and
Cash Equivalents in excess of $25,000,000.00 which are held by TGI or other
Domestic Loan Party and maintained or

 

9

--------------------------------------------------------------------------------


 

managed by a Bank or an Affiliate of a Bank.  Consolidated Total Net
Indebtedness shall be measured at the end of each fiscal quarter.

 

Convertible Debt Documents shall mean the Convertible Note Indenture and the
Convertible Notes, in each case as amended, supplemented or modified from time
to time.

 

Convertible Notes shall mean the $179,050,000 Senior Subordinated Notes due 2026
of the Borrower.

 

Convertible Note Indenture shall mean the indenture pursuant to which the
Convertible Notes are issued.

 

Cumulative Credit shall mean, as of any date of determination, $50,000,000.00
plus 25% of cumulative Consolidated Net Income (excluding nonrecurring, noncash
charges to Consolidated Net Income) from and including July 1, 2010 through and
including the last full fiscal quarter for which financial statements have been
delivered in accordance with Section 7.3.1 [Quarterly Financial Statements] or
Section 7.3.2 [Annual Financial Statements] as of such date of determination,
less (i) any amounts thereof used to make repurchases or pay dividends pursuant
to clause (ii) Section 7.2.5 [Dividends and Related Distributions], (ii) any
amounts thereof used to make investments pursuant to clause (x) of Section 7.2.4
[Loans and Investments] and (iii) any amounts thereof used to make payments of
Indebtedness pursuant to clause (z) of the second paragraph of Section 7.2.20
[Repayment of Convertible Notes; Repayment of other Indebtedness], in each case
after July 1, 2010 and prior to such date of determination.

 

Daily Euro-Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (i) the Published Rate by (ii) a number equal
to 1.00 minus the Euro-Rate Reserve Percentage on such day.

 

Defaulting Bank shall mean any Bank that has (a) failed to fund any portion of
the Revolving Loans, participations with respect to Letters of Credit (as
provided in Section 2.8.3), or participations in Swing Loans (as provided in
Section 2.9.5) required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, (b) otherwise failed to pay over to the
Administrative Agent or any other Bank any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured and all interest
accruing as a result of such failure has been fully paid in accordance with the
terms hereof, (c) notified the Borrowers, the Administrative Agent, or any
Issuing Bank in writing or has made any public statement to the effect that it
does not intend to comply with any of its funding obligations under this
Agreement or under any other agreements in which it commits to extend credit,
(d) failed, within one Business Day after request by the Administrative Agent,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit or Swing Loans or (e) has or has a parent company that has
been deemed insolvent or become the subject of an Insolvency Proceeding.

 

10

--------------------------------------------------------------------------------


 

Documentation Agent shall mean individually U.S. Bank National Association,
Sovereign Bank, Manufacturers and Traders Trust Company, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch and their successors and assigns, as
Documentation Agent or Documentation Agents shall mean collectively U.S. Bank
National Association, Sovereign Bank, Manufacturers and Traders Trust Company,
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch and their successors
and assigns, as Documentation Agents.

 

Dollar Equivalent shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.

 

Dollar Equivalent Revolving Facility Usage shall mean at any time the sum of the
Dollar Equivalent amount of Revolving Credit Loans then outstanding, the Dollar
Equivalent amount of Swing Loans then outstanding, and the Dollar Equivalent
amount of Letters of Credit Outstanding.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Dollar Loans shall mean any Loans denominated in U.S. Dollars.

 

Dollar Swing Loans shall have the meaning assigned to such term in Section
2.9.1.

 

Dollar Swing Loan Commitment shall mean PNC Bank’s commitment to make Swing
Loans to the Borrowers in an aggregate Dollar Equivalent principal amount of up
to $75,000,000.

 

Dollar Swing Loan Note shall have the meaning assigned to such term in Section
2.9.3.

 

Domestic shall mean with respect to a Loan Party or a Subsidiary, one which is
organized under the laws of the United States of America, any state thereof or
the District of Columbia, other than a Loan Party or Subsidiary described in
clause (ii) of the definition of “Foreign”.

 

Environmental Complaint shall mean any written complaint setting forth a cause
of action for personal or property damage or natural resource damage or
equitable relief, order, notice of violation, citation, request for information
issued pursuant to any Environmental Laws by an Official Body, subpoena or other
written notice asserting or threatening a claim relating to, arising out of, or
issued pursuant to any of the Environmental Laws or any Environmental
Conditions, as the case may be.

 

Environmental Conditions shall mean any conditions of the environment, including
the workplace, the ocean, natural resources (including flora or fauna), soil,
surface water, groundwater, any actual or potential drinking water supply
sources, substrata or the ambient air, relating to or arising out of, or caused
by the use, handling, storage, treatment, recycling, generation, transportation,
release, spilling, leaking, pumping, emptying, discharging, injecting, escaping,
leaching, disposal, dumping, threatened release or other management or
mismanagement of Regulated Substances resulting from the use of, or operations
on, the Property.

 

11

--------------------------------------------------------------------------------


 

Environmental Laws shall mean all federal, state, local and foreign Laws and
regulations, including permits, licenses, authorizations, bonds, orders,
judgments, consent decrees issued, or entered into, pursuant thereto, relating
to pollution or protection of human health or the environment or employee safety
in the workplace.

 

Equivalent Amount shall mean, at any time, as determined by the Administrative
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the “Reference Currency”) which is to be
computed as an equivalent amount of another currency (the “Equivalent
Currency”): (i) if the Reference Currency and the Equivalent Currency are the
same, the amount of such Reference Currency, or (ii) if the Reference Currency
and the Equivalent Currency are not the same, the amount of such Equivalent
Currency converted from such Reference Currency at the Administrative Agent’s
spot selling rate (based on the market rates then prevailing and available to
the Administrative Agent) for the sale of such Equivalent Currency for such
Reference Currency at a time determined by the Administrative Agent on the
second Business Day immediately preceding the event for which such calculation
is made.

 

Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Group shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
such Borrower, are treated as a single employer under Section 414 of the
Internal Revenue Code.

 

Euro-Rate shall mean the following:

 

(A)  with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the average of the London interbank offered rates for U.S. Dollars quoted
by the British Bankers’ Association as set forth on  the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market) or the rate which is quoted by another source selected by the
Administrative Agent which has been approved by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying rates at which
US dollar deposits are offered by leading banks in the London interbank deposit
market (an “Alternate Source”) two (2) Business Days prior to the first day of
such Interest Period for an amount comparable to such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period (or if
there shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1
(or any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination

 

12

--------------------------------------------------------------------------------


 

shall be conclusive absent manifest error)), by (ii) a number equal to 1.00
minus the Euro-Rate Reserve Percentage.  Such Euro-Rate may also be expressed by
the following formula:

 

 

Average of London interbank offered rates quoted

 

by Bloomberg or appropriate successor as shown on

Euro-Rate =

Bloomberg Page BBAM1

 

1.00 - Euro-Rate Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to TGI, as agent for all of the Borrowers, of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.

 

(B)  with respect to Optional Currency Swing Loans in currency other than Euro
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by the Administrative
Agent by dividing (i) the rate of interest per annum determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the rate of
interest per annum for deposits in the relevant Optional Currency which appears
on the relevant Bloomberg Page (or, if no such quotation is available on such
Bloomberg Page, on the appropriate such other substitute Bloomberg page that
displays rates at which the relevant Optional Currency deposits are offered by
leading banks in the Relevant Interbank Market) or the rate which is quoted by
another source selected by the Administrative Agent which has been approved by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying such rates at which such Optional Currency deposits are
offered by leading banks in the London interbank deposit market (an “Optional
Currency Alternate Source”), at approximately 9:00 a.m., Pittsburgh time, two
(2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in the relevant Optional
Currency for an amount comparable to the principal amount of such Borrowing
Tranche and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage.  Such Euro-Rate may
also be expressed by the following formula:

 

 

 

Relevant Interbank Market offered rate quoted by Bloomberg or appropriate
successor as shown on

 

 

 

 

Euro-Rate =

Bloomberg Page BBAM1

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrowers of the Euro-Rate as determined
or adjusted in accordance herewith, which

 

13

--------------------------------------------------------------------------------


 

determination shall be conclusive absent manifest error.  The Euro-Rate for any
Loans shall be based upon the Euro-Rate for the currency in which such Loans are
requested.

 

(C)           with respect to Optional Currency Swing Loans denominated in Euro
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) TARGET Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage.  Such Euro-Rate may also be expressed by the
following formula:

 

 

 

London interbank offered rate quoted by Bloomberg or appropriate successor as
shown on

 

 

 

 

Euro-Rate =

Bloomberg Page BBAM1

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrowers of the Euro-Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.  The Euro-Rate for any Loans shall be based upon the
Euro-Rate for the currency in which such Loans are requested.

 

Euro-Rate Option shall mean the option of the Borrowers, exercisable by TGI as
their agent, to have Revolving Credit Loans bear interest at the rate and under
the terms and conditions set forth in Section 3.1.1(ii).

 

Euro-Rate Reserve Percentage shall mean the maximum percentage (expressed as a
decimal rounded upward to the nearest 1/100 of 1%) as determined by the
Administrative Agent which is in effect during any relevant period, (i) as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”) of a member bank
in such System; and (ii) to be maintained by a Bank as required for reserve
liquidity, special deposit, or a similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

 

14

--------------------------------------------------------------------------------


 

Event of Default shall mean any of the Events of Default described in
Section 8.1.

 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing,  effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Existing Vought LCs shall mean the letters of credit issued for the account of
Vought and its Subsidiaries and outstanding on the date of the Acquisition,
which shall be identified on Schedule 2.8.1 hereto prior to the Closing Date.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
the date that is five (5) years following the Closing Date.

 

FATCA shall mean Sections 1471 through 1474 of the Internal Revenue Code, any
regulation or official interpretation thereof, as in effect on the date hereof.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate shall mean the rate per annum determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the “open” rate
for federal funds transactions as of the opening of business for federal funds
transactions among members of the Federal Reserve System arranged by federal
funds brokers on such day, as quoted by Garvin Guybutler, any successor entity
thereto, or any other broker selected by the Administrative Agent, as set forth
on the applicable Telerate display page; provided, however; that if such day is
not a Business Day, the Federal Funds Open Rate for such day shall be the “open”
rate on the immediately preceding Business Day, or if no such rate shall be
quoted by a Federal funds broker at such time, such other rate as determined by
the Administrative Agent in accordance with its usual procedures.

 

Flood Insurance Laws shall mean, collectively, (i) the National Flood Insurance
Act of 1968 as now or hereafter in effect or any successor statute thereto, (ii)
the Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

Foreign shall mean, with respect to a Loan Party or a Subsidiary, (i) one which
is organized under the laws of a jurisdiction other than the United States of
America, any state

 

15

--------------------------------------------------------------------------------


 

thereof or the District of Columbia and (ii) any Subsidiary of a Loan Party or
Subsidiary that is described in clause (i) of this definition that is organized
under the laws of the United States of America, any state of, or the District of
Columbia and is not treated as a corporation for United States federal tax
purposes.

 

Foreign Bank shall mean any Bank (including the Administrative Agent and any
Issuing Bank) that is organized under the laws of a jurisdiction that no
Borrower is a resident for tax purposes.  For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

GAAP shall mean United States generally accepted accounting principles as are in
effect in the United States from time to time, subject to the provisions of
Section 1.3, and applied on a consistent basis both as to classification of
items and amounts.

 

Governmental Acts shall have the meaning assigned to that term in Section 2.8.8.

 

Guarantee and Collateral Agreement shall mean the Amended and Restated Guarantee
and Collateral Agreement in substantially the form of Exhibit 1.1(G).

 

Guarantor shall mean a guarantor under the Guarantee and Collateral Agreement
and the other Loan Documents, provided that no Foreign Loan Party nor Foreign
Subsidiary shall be required to guarantee any Obligation of a Domestic Loan
Party.

 

Guarantor Joinder shall have the meaning assigned to such term in Section 10.20.

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing any
liability or obligation of any other Person in any manner, whether directly or
indirectly, including any performance bond or other suretyship arrangement and
any other form of assurance against loss.

 

Historical Statements shall have the meaning assigned to that term in
Section 5.1.9(i).

 

IDB’s shall have the meaning assigned to such term in clause (xi) of the
definition of “Permitted Liens”.

 

IDB Guaranty shall mean the Amended and Restated Guaranty and Suretyship
Agreement, dated as of April 18, 2008, among TGI and Brown Brothers Harriman &
Co., as amended from time to time (including in connection with the Acquisition)
provided that the principal amount of indebtedness guaranteed thereunder shall
not exceed in the aggregate $10,800,000.00.

 

Immaterial Subsidiary shall mean (i) Triumph Group Charitable Foundation, (ii)
while the Receivables Facility remains in place and so long as the SP Sub owns
no assets other than trade accounts receivable, related rights, related lock-box
bank accounts and proceeds thereof and sufficient other assets that, when added
to the foregoing, enables it to satisfy the minimum tangible net worth test set
forth in the Receivables Purchase Agreement and any such immaterial other assets
that are necessary or appropriate for the SP Sub to maintain an arm’s-length
relationship with the Borrowers and Guarantors, the SP Sub, and (iii) any
Subsidiary (a) in which

 

16

--------------------------------------------------------------------------------


 

the aggregate Investment (without duplication) by the Loan Parties is less than
$10,000,000.00 and (b) which represented less than 5% of Consolidated Adjusted
EBITDA for the most recently ended four (4) fiscal quarters; provided, however,
that all Immaterial Subsidiaries described in clause (iii) of this definition
shall not represent, in the aggregate, (x) more than 5% of Consolidated Adjusted
EBITDA or (y) more than 5% of Consolidated total assets of TGI and its
Subsidiaries.

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of all of the following, without duplication: 
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) reimbursement obligations
under any letter of credit, currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device, (iv) any
other transaction (including forward sale or purchase agreements, capitalized
leases and conditional sales agreements) having the commercial effect of a
borrowing of money entered into by such Person to finance its operations or
capital requirements (but not including trade payables and accrued expenses
incurred in the ordinary course of business which are not more than 90 days
overdue and not including the Payment Discount Arrangements), or (v) any
Guaranty of Indebtedness for borrowed money.  Without limiting the generality of
the foregoing, Indebtedness of TGI and its Subsidiaries, determined on a
consolidated basis, shall include, without duplication and without limitation,
the obligations of TGI and/or its Subsidiaries (including without limitation,
the SP Sub) under the Transaction Documents (as defined in the Receivables
Purchase Agreement); provided however that the provisions of this sentence shall
not apply for purposes of calculation of  the Senior Secured First Lien Leverage
Ratio.

 

Indiana Financing Agreement shall mean the Financing Agreement dated as of
November 29, 2005, by and among The Triumph Group Operations, Inc., City of
Shelbyville, Indiana and Brown Brothers Harriman & Co., as amended from time to
time (including in connection with the Acquisition.).

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, of (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person’s creditors or any substantial
portion of its creditors; undertaken under any Law.

 

Intellectual Property Collateral shall mean all of the Intellectual Property, as
defined in the Guarantee and Collateral Agreement.

 

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I).

 

17

--------------------------------------------------------------------------------


 

Interest Coverage Ratio shall mean, with respect to any Test Period, the ratio
of (i) Consolidated EBITDA for such Test Period to (ii) Consolidated Interest
Expense for such period.

 

Interest Period shall have the meaning assigned to such term in Section 3.2.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or any Guarantor or their Subsidiaries in order to provide
protection to, or minimize the impact upon, the Borrowers, the Guarantors and/or
their Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

 

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

Investment shall mean, with respect to any Subsidiary of TGI or Joint Venture in
which the Loan Parties or their Subsidiaries hold an interest, (i) all
consideration (whether cash, property, assumption of liabilities or otherwise)
paid or given by the Loan Parties or their Subsidiaries for the ownership
interests or assets of such Subsidiary or Joint Venture, (ii) any cash or other
property contributed by the Loan Parties or their Subsidiaries to the capital of
such Subsidiary of Joint Venture, (iii)  any loans made by the Loan Parties or
their Subsidiaries to such Subsidiary or Joint Venture, (iv) any Guaranty made
by or on behalf of such Loan Party or their Subsidiaries for the benefit of such
Subsidiaries or Joint Venture, or (v) any other consideration paid to or
provided for the benefit of such Subsidiary or Joint Venture by the Loan Parties
or their Subsidiaries in the nature of an equity contribution or loan.

 

Issuing Bank shall mean PNC Bank, in its individual capacity as issuer of
Letters of Credit hereunder other than the Existing Vought LCs, and JPMorgan
Chase Bank as issuer of the Existing Vought LCs hereunder, and any other Bank
that TGI, Administrative Agent and such other Bank may agree from time to time
issue Letters of Credit hereunder.

 

Joint Venture shall mean any entity in which the Loan Parties or their
Subsidiaries, directly or indirectly, hold an ownership interest and the total
of the ownership interests held by the Loan Parties and their wholly-owned
Subsidiaries is less than 100%.

 

Labor Contracts shall mean all material employment agreements, material
employment contracts, collective bargaining agreements and other material
agreements among TGI or any Subsidiary of TGI and its employees.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Official Body.

 

Letter of Credit shall have the meaning assigned to that term in Section 2.8.1.

 

18

--------------------------------------------------------------------------------


 

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.8.3.4.

 

Letter of Credit Fee shall have the meaning assigned to that term in
Section 2.8.2.

 

Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings (without duplication).

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

LLC Interests shall have the meaning given to such term in Section 5.1.3.

 

Loan Documents shall mean this Agreement, the Notes, the Guarantee and
Collateral Agreement, the Intercompany Subordination Agreement, and the
Mortgages each executed by the Borrowers or the Guarantors or both, as
applicable, and the other parties thereto, and any other instruments,
certificates or documents delivered or contemplated to be delivered hereunder or
thereunder or in connection herewith or therewith, as the same may be
supplemented or amended from time to time in accordance herewith or therewith,
and Loan Document shall mean any of the Loan Documents.

 

Loan Party shall mean either any Borrower or any Guarantor and Loan Parties
shall mean collectively the Borrowers and the Guarantors.

 

Loan Request shall mean a request for Revolving Credit Loans made in accordance
with Section 2.4 or a request to select, convert to or renew a Euro-Rate Option
in accordance with Section 3.2.

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

Material Adverse Change shall mean any set of circumstances or events which (a)
has or is reasonably expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other Loan
Document, (b) has or is reasonably expected to have a material and adverse
effect on the business, properties, assets, financial condition or results of
operations of TGI and its Subsidiaries taken as a whole, (c) impairs materially
or is reasonably expected to impair materially the ability of TGI and its
Subsidiaries taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially or is reasonably expected to impair
materially the ability of the Administrative Agent or any of the Banks, to the
extent permitted, to enforce their legal remedies pursuant to this Agreement or
any other Loan Document.

 

19

--------------------------------------------------------------------------------


 

Material Subsidiary shall mean any Subsidiary of TGI other than an Immaterial
Subsidiary.

 

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Mortgage shall mean each mortgage in form and substance reasonably satisfactory
to the Administrative Agent (modified as appropriate to conform with the
specific requirements of the jurisdiction in which recorded) with respect to the
Real Property Collateral executed and delivered by the relevant Loan Party to
the Administrative Agent for the benefit of the Banks, each as modified by the
Mortgage Modification, if applicable.

 

Mortgage Modification shall mean each mortgage modification in form and
substance reasonably satisfactory to the Administrative Agent (modified as
appropriate to conform with the specific requirements of the jurisdiction in
which recorded) with respect to the Real Property Collateral existing on the
Closing Date upon which a Mortgage was granted to the Administrative Agent by
the relevant Loan Party in connection with the 2010 Credit Agreement, executed
and delivered by the relevant Loan Party to the Administrative Agent for the
benefit of the Banks.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.

 

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including TGI or any member of the ERISA Group) at least two of whom
are not under common control, as such a plan is described in Sections 4063 and
4064 of ERISA.

 

Notes shall mean the Revolving Credit Notes and the Swing Loan Notes.

 

Notices shall have the meaning assigned to that term in Section 10.6.

 

Obligation shall mean any obligation or liability of any of the Borrowers or the
Guarantors to the Administrative Agent or any of the Banks, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due, under or in connection with this
Agreement, the Notes, the Letters of Credit, the Administrative Agent’s Letter 
or any other Loan Document.  Obligations shall include the Hedge Liabilities but
shall not include the liabilities to other Persons under any other Interest Rate
Hedge.  Obligations shall also include any liabilities of any Loan Party in
respect of any Other Bank Provided Financial Service Product.

 

20

--------------------------------------------------------------------------------


 

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of either, or any court or tribunal in
each case whether foreign or domestic, with jurisdiction to act with the force
of law with respect to pertinent matters.

 

Optional Currency shall mean any of the following currencies: British Pounds
Sterling, Euros, Canadian Dollars, Mexican Pesos and any other currency approved
by the Administrative Agent and PNC Bank pursuant to Section 2.10.4.

 

Optional Currency Swing Loans shall have the meaning assigned to such term in
Section 2.9.1.

 

Optional Currency Swing Loan Commitment shall mean PNC Bank’s commitment to make
Optional Currency Swing Loans to the Borrowers in an aggregate Dollar Equivalent
principal amount of up to $100,000,000.

 

Optional Currency Swing Loan Note shall have the meaning assigned to such term
in Section 2.9.3.

 

Original Currency shall have the meaning assigned to such term in Section 4.9.1.

 

Other Currency shall have the meaning assigned to such term in Section 4.9.1.

 

Other Bank Provided Financial Service Product shall mean an Other Financial
Service Product under which any Bank or Affiliate of a Bank provides the
applicable service to any of the Loan Parties.

 

Other Financial Service Product shall mean agreements or other arrangements
under which any Person provides any of the following products or services to any
of the Loan Parties: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) foreign currency
exchange.

 

Participation Advance shall mean, with respect to any Bank, such Bank’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.8.3.4.

 

Partnership Interests shall have the meaning given to such term in
Section 5.1.3.

 

Payment Discount Arrangements shall mean the arrangements among the Subsidiaries
of TGI and Citibank, N.A. and TGI and General Electric Capital Corporation -
Trade Payables Services Division as described on Schedule 7.2.7 [Receivables
Sales] or similar arrangements, provided that in each case the receivables sold
under such arrangements shall be sold without recourse to TGI or any of its
Subsidiaries.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

21

--------------------------------------------------------------------------------


 

Pennsylvania Financing Agreement shall mean Financing Agreement, dated April 18,
2008, by and among Triumph Controls, LLC, Montgomery County Industrial
Development Authority and Brown Brothers Harriman & Co., as amended from time to
time (including in connection with the Acquisition.).

 

Permitted Acquisition shall have the meaning assigned to such term in
Section 7.2.6.

 

Permitted Investments shall mean:

 

(i)            direct obligations of the United States of America or any agency
or instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(ii)           commercial paper maturing in 180 days or less rated not lower
than A-1, by Standard & Poor’s Corporation or P-1 by Moody’s Investors
Service, Inc. on the date of acquisition;

 

(iii)          demand deposits, time deposits, money market account deposits or
certificates of deposit maturing within one year in commercial banks whose
obligations are rated A-1, A or the equivalent or better by Standard & Poor’s
Corporation on the date of acquisition;

 

(iv)          investments in Cash Equivalents;

 

(v)           shares of money market mutual funds that (a) invest substantially
all of their assets in the investments described in clauses (i) through
(iv) above and/or (b) are otherwise rated at least AAA by Standard & Poor’s or
at least Aaa by Moody’s;

 

(vi)          investments made under the Cash Management Agreements;

 

(vii)         Interest Rate Hedges or any Bank-Provided Hedge, in each case,
otherwise permitted hereunder;

 

(viii)        investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business; and

 

(ix)           debt obligations received as consideration in connection with a
sale of assets which is permitted hereunder.

 

Permitted Liens shall mean:

 

(i)            Liens for taxes, assessments, custom duties or similar charges,
incurred in the ordinary course of business and which are not yet due and
payable;

 

(ii)           Pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation, or to participate in any fund in
connection with worker’s compensation, unemployment insurance, old-age pensions
or other social security programs;

 

22

--------------------------------------------------------------------------------


 

(iii)          Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments that are not yet due and payable or in default;

 

(iv)          Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

 

(v)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on or with respect to the use of real property, none of which
materially impairs the use of such property for the purposes intended by TGI and
its Subsidiaries, and none of which is violated in any material respect by
existing or proposed structures or land use;

 

(vi)          Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Banks securing the Obligations,
including Hedge Liabilities and any Other Bank Provided Financial Service
Product;

 

(vii)         Liens on property leased by any Borrower or Subsidiary of any
Borrower under operating leases securing obligations of such Borrower or
Subsidiary to the lessor under such leases;

 

(viii)        Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P); provided that the principal amount secured thereby is not
hereafter increased, and no additional assets (other than proceeds and products
of such assets and after acquired assets pursuant to customary after acquired
property provisions) become subject to such Lien;

 

(ix)           Purchase Money Security Interests and Liens on property leased by
any Borrower or Subsidiary of any Borrower under capital leases securing
obligations of such Borrower or Subsidiary to the lessor under such leases,
provided that the aggregate amount of loans and Capital Lease Obligations
secured by such Purchase Money Security Interests and Liens on such leased
property shall not exceed the amount permitted under
Section 7.2.1(i)(g) (excluding for the purpose of this computation any loans or
deferred payments secured by Liens described on Schedule 1.1(P));

 

(x)            The following, (a) if the validity or amount thereof is being
contested in good-faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (b) if a final judgment is entered and such judgment is discharged
within sixty (60) days of entry, and in either case they do not materially
impair the Collateral or, in the aggregate, materially impair the ability of the
Loan Parties to perform their Obligations hereunder or under the other Loan
Documents:

 

(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the appropriate Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such

 

23

--------------------------------------------------------------------------------


 

taxes, assessments or charges forthwith upon the commencement of proceedings to
foreclose any such Lien;

 

(2)           Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; or

 

(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens.

 

(4)           Liens resulting from final judgments or orders for the payment of
money that do not constitute an Event of Default pursuant to Section 8.1.6
[Final Judgments or Orders];

 

(xi)           subject to Section 7.2.1, Liens on fixed assets securing
tax-exempt, fixed-rate industrial development bonds (“IDB’s”) or notes or
similar financing;

 

(xii)          Liens on accounts receivable sold pursuant to Payment Discount
Arrangements;

 

(xiii)         Liens on the Pool Assets granted by the SP Sub and the Liens
granted by the Originators on the Receivables and the Related Rights in
accordance with the Receivables Purchase and Sale Agreement, in each case in
connection with the Receivables Facility;

 

(xiv)        intentionally omitted;

 

(xv)         the Vought Financing Liens;

 

(xvi)        Permitted Refinancing Liens;

 

(xvii)       Liens on assets to the extent that (a) the Banks do not have a Lien
on such assets pursuant to the Loan Documents (and the Loan Documents do not
purport to grant a Lien on such assets) or in the case of Liens on Collateral,
such Liens are involuntary Liens arising by operation of law that are bonded or
discharged within 45 days after entry thereof and (b) the aggregate amount of
Indebtedness secured by such Liens does not exceed $25,000,000; and

 

(xviii)      Liens securing obligations described under clause (m) of
Section 7.2.1(i); provided that such Liens securing obligations described in
such clause (m) shall be solely on assets owned by non-Loan Parties.

 

Permitted Refinancing Debt shall mean Indebtedness that refunds, refinances,
renews, replaces or extends Indebtedness (such refunded, refinanced, renewed,
replaced or extended Indebtedness referred to in this definition as “Refinanced
Debt”) permitted to be incurred pursuant to the terms of Section 7.2.1
[Indebtedness] whether involving the same or any other lender or creditor or
group of lenders or creditors, but only to the extent that (i) such Indebtedness
is scheduled to mature either (a) no earlier than the Refinanced Debt or (b) at
least 91 days after the Expiration Date, and, in either case, such Indebtedness
has a weighted average life to maturity equal to or greater than the weighted
average life to maturity of the Refinanced Debt; (ii) such Indebtedness is in an
aggregate principal amount that is less than or equal to the

 

24

--------------------------------------------------------------------------------


 

amount of the then currently outstanding Refinanced Debt (plus any unpaid,
accrued interest, fees or premia in connection with such Refinanced Debt and any
reasonable costs associated with such refinancing); (iii) such Indebtedness is
not secured by Liens on any assets other than such assets that secured the
Refinanced Debt and provided that such Liens are permitted by this Agreement;
(iv) if the Refinanced Debt is subordinated to the Obligations, such
Indebtedness shall be subordinated to the Obligations on terms not less
favorable to the Banks; and (v) no obligor shall be liable with respect to such
Indebtedness other than an obligor that was liable in respect of such Refinanced
Debt; and (vi) no Event of Default exists at the time of such refinancing or
results after giving effect to such refinancing.

 

Permitted Refinancing Liens shall mean Liens on assets of TGI or any Subsidiary
of TGI securing Permitted Refinancing Debt; provided that such Liens were
otherwise permitted by this Agreement with respect to the Indebtedness which was
refunded, refinanced or extended and that no other assets (other than proceeds
and products thereof and after acquired assets pursuant to customary after
acquired property provisions) are subject to such Liens.

 

Person shall mean any individual, natural person, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, joint
venture, government or political subdivision or agency thereof, or any other
entity.

 

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

Pledged Collateral shall mean all Pledged Notes and Pledged Stock, in each case
as such terms are defined in the Guarantee and Collateral Agreement.

 

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

 

Pool Assets has the meaning given to such term in the Receivables Purchase
Agreement.

 

Potential Default shall mean any event or condition which with notice, the
passage of time or both, would constitute an Event of Default.

 

Pricing Grid shall mean the chart attached hereto as Exhibit 1.1(P) which sets
forth the rates at which Commitment Fees, Letter Credit Fees and interest rate
margins are calculated on the basis of the Total Leverage Ratio.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest in the Collateral; provided that (i) the BBH
Obligations shall be permitted to be secured

 

25

--------------------------------------------------------------------------------


 

by the Collateral on a pari passu basis with such security interest in the
Collateral securing the Obligations and (ii) Liens which both (a) are Permitted
Liens and (b) either (1) have priority over the Liens granted to the
Administrative Agent pursuant to the Loan Documents by operation of Law or
(2) are Purchase Money Security Interests whether or not having priority over
the Liens granted to the Administrative Agent pursuant to the Loan Documents by
operation of Law, shall be permitted to be prior to the Administrative Agents’
lien on the Collateral.

 

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA which is not
covered by a statutory exemption and for which neither an individual nor a class
exemption has been issued by the United States Department of Labor.

 

Property shall mean all real property, both owned and leased, of any Loan Party.

 

PTC Filings shall mean the short form security agreements for U.S. Intellectual
Property registrations and applications.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Administrative Agent).

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to TGI or any Subsidiary or deferred payments by TGI or
such Subsidiary for the purchase of such tangible personal property.

 

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

Ratable Share shall mean the proportion that a Bank’s Revolving Credit
Commitment  bears to the Revolving Credit Commitments of all of the Banks;
provided, that in the case of Section 2.14 when a Defaulting Bank shall exist,
“Ratable Share” shall mean the proportion that a Bank’s Revolving Credit
Commitment bears to the Revolving Credit Commitments of all of the Banks, other
than the Revolving Credit Commitment of each Defaulting Bank.

 

Real Property shall mean the real estate owned by the respective Loan Parties
and located in the respective locations identified on Schedule 5.1.8 hereto,
which shall be delivered as of the Closing Date, and any real estate acquired by
any Loan Party after the Closing Date.

 

Real Property Collateral shall mean the Real Property of the Loan Parties
identified on Schedule 1.1(M) in which Liens are to be granted under the
Mortgages and such other Real Property as is required to be mortgaged pursuant
to Section 7.1.16(b) hereof.

 

Receivables Facility shall mean (a) the receivables financing facility
structured by PNC Capital Markets LLC and administered by PNC Bank dated on or
about August 7, 2008, evidenced by the Receivables Purchase Agreement and the
other Transaction Documents (as

 

26

--------------------------------------------------------------------------------


 

defined in the Receivables Purchase Agreement) whereby TGI and certain of its
Subsidiaries (collectively, with TGI, the “Originators”) from time to time shall
sell, transfer, convey, assign or contribute the Receivables (as defined in the
Receivables Purchase Agreement) and the Related Rights (as defined in the
Receivable Purchase and Sale Agreement) to the SP Sub, which, in turn, shall
sell undivided variable percentage interests in the Purchased Interests (as
defined in the Receivables Purchase Agreement) to the Purchasers (as defined in
the Receivables Purchase Agreement); provided that the receivables of Vought and
its Subsidiaries other than Triumph Structures - Everett, Inc. (f/k/a Contour
Aerospace Corporation) shall be excluded from such receivables financing
facility unless the Required Banks agree in writing to include such receivables
in such receivables financing facility and (b) to the extent the existing
Receivables Facility is terminated, any other similar replacement facility
entered into on market terms (as determined in the reasonable good faith
judgment of the Administrative Agent), subject to the proviso in clause
(a) above, and so long as such terms are not materially adverse to the Banks
compared with the terms of the facility described in clause (a) above (as
determined in the reasonable good faith judgment of the Administrative Agent).

 

Receivables Performance Guaranty shall mean (a) the Performance Guaranty
executed by TGI on or about August 7, 2008, as a performance guarantor, in favor
of PNC Bank, as the Administrator under the Receivables Facility, as the same
may be amended, supplemented, restated or otherwise modified from time to time
and (b) to the extent the existing Receivables Facility is terminated, any other
similar guaranty relationship entered into on market terms (as determined in the
reasonable good faith judgment of the Administrative Agent), so long as such
terms are not materially adverse to the Banks compared with the terms of the
agreement described in clause (a) above (as determined in the reasonable good
faith judgment of the Administrative Agent).

 

Receivables Purchase Agreement shall mean (a) that certain Receivables Purchase
Agreement, dated on or about August 7, 2008, among the SP Sub, the Borrower, as
the Servicer thereunder, PNC Bank, as the Administrator thereunder, and the
Purchasers, as the same may be amended, supplemented, restated or otherwise
modified from time to time and (b) to the extent the existing Receivables
Facility is terminated, any other similar agreement entered into on market terms
(as determined in the reasonable good faith judgment of the Administrative
Agent), so long as such terms are not materially adverse to the Banks compared
with the terms of the agreement described in clause (a) above (as determined in
the reasonable good faith judgment of the Administrative Agent).

 

Receivables Purchase and Sale Agreement shall mean (a) that certain Purchase and
Sale Agreement, dated on or about August 7, 2008, amount the SP Sub, the
Originators and the Borrower, as the initial Servicer thereunder, as the same
may be amended, supplemented, restated or otherwise modified from time to time
and (b) to the extent the existing Receivables Facility is terminated, any other
similar agreement entered into on market terms (as determined in the reasonable
good faith judgment of the Administrative Agent), so long as such terms are not
materially adverse to the Banks compared with the terms of the agreement
described in clause (a) above.

 

Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

 

27

--------------------------------------------------------------------------------


 

Refinanced Debt shall have the meaning assigned to such term in the definition
of Permitted Refinancing Debt.

 

Regulated Substances shall mean any substance, including any solid, liquid,
semisolid, gaseous, thermal, thoriated or radioactive material, refuse, garbage,
wastes, chemicals, petroleum products, by-products, coproducts, impurities,
dust, scrap, heavy metals, any substance defined as a “hazardous substance”,
“pollutant”, “pollution”, “contaminant”, “hazardous or toxic substance”,
“extremely hazardous substance”, “toxic chemical”, “toxic waste”, “hazardous
waste”, “industrial waste”, “residual waste”, “solid waste”, “municipal waste”,
“mixed waste”, “infectious waste”, “chemotherapeutic waste”, “medical waste”,
“regulated substance” or any related materials, substances or wastes as now or
hereafter defined pursuant to any Environmental Laws, ordinances, rules,
regulations or other directives of any Official Body, the generation,
manufacture, extraction, processing, distribution, treatment, storage, disposal,
transport, recycling, reclamation, use, reuse, spilling, leaking, dumping,
injection, pumping, leaching, emptying, discharge, escape, release or other
management or mismanagement of which is regulated by the Environmental Laws.

 

Regulation U shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

Reimbursement Obligation shall have the meaning assigned to such term in
Section 2.8.3.2.

 

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market and, in relation to any other currency, the London Interbank Market.

 

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.

 

Required Banks shall mean (i) if there are no Revolving Credit Loans,
Reimbursement Obligations or Letter of Credit Borrowings outstanding, Banks
other than Defaulting Banks whose Revolving Credit Commitments aggregate at
least 51% of the Revolving Credit Commitments of all of the Banks (other than
Defaulting Banks), or (ii) if there are Revolving Credit Loans, Reimbursement
Obligations, or Letter of Credit Borrowings outstanding, any Bank or group of
Banks other than Defaulting Banks if the sum of the Revolving Credit Loans,
Reimbursement Obligations and Letter of Credit Borrowings of such Banks then
outstanding aggregates at least 51% of the total amount of the Revolving Credit
Loans, Reimbursement Obligations and Letter of Credit Borrowings then
outstanding (other than those held by Defaulting Banks).  Reimbursement
Obligations and Letter of Credit Borrowings shall be deemed, for purposes of
this definition, to be in favor of the Administrative Agent and not a
participating Bank if such Bank has not made its Participation Advance in
respect thereof and shall be deemed to be in favor of such Bank to the extent of
its Participation Advance if it has made its Participation Advance in respect
thereof.

 

Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans”, and thereafter on Schedule I
to the most recent

 

28

--------------------------------------------------------------------------------


 

applicable Assignment and Assumption Agreement, and Revolving Credit Commitments
shall mean the aggregate Revolving Credit Commitments of all of the Banks.  The
aggregate amount of the Revolving Credit Commitments is subject to the
provisions of Section 2.1.2.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrowers pursuant to Section 2.1 or
2.8.3.2 or 2.9.4 hereof.

 

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrowers in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

 

Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans and Swing Loans outstanding and the Letters of Credit Outstanding.

 

Senior Leverage Ratio shall mean, with respect to any Test Period, the ratio of
Consolidated Senior Net Indebtedness as of the last day of such Test Period to
Consolidated Adjusted EBITDA for such Test Period.

 

Senior Secured First Lien Leverage Ratio shall mean, with respect to any Test
Period, the ratio of Consolidated Senior Net Indebtedness (other than
Indebtedness in respect of the Receivables Facility) minus Indebtedness not
secured by a first priority Lien on any assets of TGI or any of its
Subsidiaries, all as of the last day of the Test Period, to Consolidated
Adjusted EBITDA for such Test Period.

 

Shares shall have the meaning assigned to that term in Section 5.1.2.

 

SP Sub shall mean Triumph Receivables, LLC, a wholly owned, bankruptcy remote
Subsidiary of the Borrower.

 

Specified IDB Obligations shall mean the Indebtedness and related obligations of
The Triumph Group Operations, Inc., Triumph Controls, LLC and TGI arising
pursuant to the Indiana Financing Agreement, the Pennsylvania Financing
Agreement and the IDB Guaranty, respectively provided that in no event shall the
aggregate principal amount of Specified IDB Obligations exceed $10,800,000.00.

 

Standard Securitization Undertakings shall mean representations, warranties,
covenants and indemnities entered into by TGI or any Subsidiary which are
reasonable and customary in an accounts receivable securitization transaction as
determined in good faith by TGI, including Guaranties by TGI or any Subsidiary
of any of the foregoing obligations of TGI or a Subsidiary.

 

Subordinated Indebtedness shall mean (i) Indebtedness of TGI under the
Convertible Debt Documents and the 2009 Bonds (provided that, in each case, such
Indebtedness shall at all times be subordinated pursuant to the subordination
provisions contained therein), (ii) subordinated Indebtedness incurred under
Section 7.2.1(ii)(b) and (iii) any other subordinated Indebtedness of the Loan
Parties provided that such Indebtedness is subordinated to the

 

29

--------------------------------------------------------------------------------


 

Indebtedness under the Loan Documents on typical market terms for similar
subordinated Indebtedness (including maturity dates which extend beyond 365 days
after the Expiration Date, and other appropriate provisions), reasonably
acceptable to, and approved in writing by, the Administrative Agent.

 

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, or (ii) any partnership of which such Person is a general partner
or of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a managing member or
of which 50% or more of the limited liability company interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, or (iv) any corporation, trust, partnership, limited liability
company or other entity which is controlled or capable of being controlled by
such Person or one or more of such Person’s Subsidiaries.

 

Subsidiary Shares shall have the meaning assigned to that term in Section 5.1.3.

 

Swing Loan Commitment shall mean PNC Bank’s Dollar Swing Loan Commitment or its
Optional Currency Swing Loan Commitment, as applicable.

 

Swing Loan Conversion Date shall have the meaning assigned to such term in
Section 2.9.4.

 

Swing Loan Notes and Swing Loan Note shall have the meaning assigned to such
term in Section 2.9.3.

 

Swing Loan Repayment Date shall have the meaning assigned to such term in
Section 2.9.2.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.9.2.

 

Swing Loans shall have the meaning assigned to such term in Section 2.9.1.

 

Syndication Agent shall mean individually Citizens Bank of Pennsylvania,
JPMorgan Chase Bank, N.A., and Royal Bank of Canada, and their successors and
assigns, as a Syndication Agent or Syndication Agents shall mean collectively
Citizens Bank of Pennsylvania, JPMorgan Chase Bank, N.A., and Royal Bank of
Canada, and their successors and assigns, as Syndication Agents.

 

TARGET2 shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.

 

30

--------------------------------------------------------------------------------


 

TARGET Day shall mean any day on which TARGET2 is open for the settlement of
payment in Euro.

 

Test Period in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of TGI ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been or are required to be delivered pursuant to
Section 7.3.1 or 7.3.2; provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 7.3.1
or 7.3.2, the Test Period in effect shall be the period of four consecutive
fiscal quarters ended March 31, 2011.  A Test Period may be designated by
reference to the last day thereof (i.e., the “March 31, 2011 Test Period” refers
to the period of four consecutive fiscal quarters of TGI ended March 31, 2011),
and a Test Period shall be deemed to end on the last day thereof.

 

TGI shall have the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

Total Leverage Ratio shall mean, for any date of determination, the ratio of
Consolidated Total Net Indebtedness as of such date to Consolidated Adjusted
EBITDA for the four fiscal quarters then ended.

 

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

 

UCC Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Guarantee and Collateral Agreement.

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S.-Owned DRE shall mean any entity that (A) is organized under the laws of the
United States, any State thereof or the District of Columbia; (B) is disregarded
as an entity separate from its owner for U.S. federal tax purposes; (C) is
directly owned by a Domestic Loan Party; and (D) owns stock or interests in a
Foreign Subsidiary.

 

Vought shall mean Vought Aircraft Industries, Inc., a Delaware corporation.

 

Vought Acquisition Debt shall mean the 2010 Bonds; provided the aggregate
principal amount thereof does not exceed $350,000,000; provided, further, that
the 2010 Bonds shall, in any case, meet the Vought Financing Parameters.

 

Vought Financing Liens shall mean Liens securing the Vought Acquisition Debt
that are junior in priority to those securing the Obligations pursuant to
intercreditor arrangements reasonably satisfactory to the Administrative Agent.

 

Vought Financing Parameters shall mean the following terms and conditions,
except to the extent that any such term or condition is expressly waived or
amended in writing by the Required Banks:

 

31

--------------------------------------------------------------------------------


 

with respect to the Vought Acquisition Debt, such Indebtedness shall and shall
continue to (i) have a maximum aggregate principal amount of $350,000,000;
(ii) be unsecured or secured by Liens junior in priority to those securing the
Obligations pursuant to intercreditor arrangements reasonably satisfactory to
the Administrative Agent, (iii) not be guaranteed by or be in favor of a
borrower or other obligor thereunder unless such Person is also a Borrower,
Guarantor or obligor of the Obligations, and (iv) either (a) have a maturity
date not earlier than one year after the Expiration Date hereunder (as such
Expiration Date exists on the date hereof) or (b) upon its maturity date, be, by
its terms, convertible into or exchangeable for Indebtedness that has such a
maturity date.

 

Withdrawal Liability shall have the meaning assigned to such term under Part I
of Subtitle E of Title IV of ERISA.

 

2009 Bonds shall mean TGI’s 8% Senior Subordinated Notes due 2017.

 

2010 Credit Agreement shall mean that Credit Agreement dated as of May 10, 2010,
as amended among certain of the Banks as defined therein, the Loan Parties and
PNC Bank, National Association as administrative agent which is being amended
and restated hereby.

 

2010 Bonds shall mean notes issued by TGI to finance a portion of the
Acquisition; provided the aggregate principal amount thereof does not exceed
$350,000,000, provided, further, that the 2010 Bonds shall, in any case, meet
the Vought Financing Parameters.

 

1.2                                 Construction.

 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

1.2.1                        Number; Inclusion.

 

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or”, and
“including” has the meaning represented by the phrase “including without
limitation”;

 

1.2.2                        Determination.

 

references to “determination” of or by the Administrative Agent or the Banks
shall be deemed to include good-faith estimates by the Administrative Agent or
the Banks (in the case of quantitative determinations) and good-faith beliefs by
the Administrative Agent or the Banks (in the case of qualitative
determinations) and such determination shall be conclusive absent manifest
error;

 

1.2.3                        Administrative Agent’s Discretion and Consent.

 

whenever the Administrative Agent or the Banks are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good-faith;

 

32

--------------------------------------------------------------------------------


 

1.2.4                        Documents Taken as a Whole.

 

the words “hereof”, “herein”, “hereunder”, “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

1.2.5                        Headings.

 

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

1.2.6                        Implied References to this Agreement.

 

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

1.2.7                        Persons.

 

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

1.2.8                        Modifications to Documents.

 

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

1.2.9                        From, To and Through.

 

relative to the determination of any period of time, “from” means “from and
including”, “to” means “to but excluding”, and “through” means “through and
including”; and

 

1.2.10                  Shall; Will.

 

references to “shall” and “will” are intended to have the same meaning.

 

1.3                                 Accounting Principles.

 

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, this
shall be done in accordance with GAAP as in effect on the Closing Date, to the
extent applicable, except as otherwise expressly provided in this Agreement. If
there are any changes in GAAP after the Closing Date that would affect the

 

33

--------------------------------------------------------------------------------


 

computation of the Total Leverage Ratio, Senior Leverage Ratio, Senior Secured
First Lien Leverage Ratio or Interest Coverage Ratio, such changes shall only be
followed, with respect to such financial covenants, from and after the date this
Agreement shall have been amended to take into account any such changes.

 

2.                                       REVOLVING CREDIT FACILITY

 

2.1                                 Revolving Credit Commitments.

 

2.1.1                        General.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans in Dollars to the Borrowers at any time or from time to time on or
after the date hereof to the Expiration Date provided that after giving effect
to each such Loan the aggregate amount of Revolving Credit Loans from such Bank
shall not exceed such Bank’s Revolving Credit Commitment minus such Bank’s
Ratable Share of the Dollar Equivalent amount of the then outstanding Swing
Loans and the Dollar Equivalent amount of Letters of Credit Outstanding.  Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1.

 

2.1.2                        Right to Increase Commitments.

 

Provided that there is not continuing any Event of Default or Potential Default,
if the Borrowers wish to increase the Revolving Credit Commitments, TGI, as
agent for the Borrowers, shall notify the Administrative Agent thereof, provided
that any such increase shall be a one time increase and shall be in a minimum of
$10,000,000 and a maximum of $50,000,000.  Each Bank shall have the right at any
time within thirty (30) days following such notice to increase its respective
Revolving Credit Commitment so as to provide such added commitment pro rata in
accordance with such Bank’s Ratable Share, and any portion of such requested
increase which is not provided by any Bank shall be available to the other
Banks, and thereafter, to the extent not provided by the Banks, to any
additional bank proposed by TGI, which is approved by the Administrative Agent
(which approval shall not be unreasonably withheld) and which becomes a party to
this Agreement pursuant to Section 10.11.  In the event of any such increase in
the aggregate Revolving Credit Commitments effected pursuant to the terms of
this subsection 2.1.2, new Notes shall, to the extent necessary, be executed and
delivered by the Borrowers in exchange for the surrender of the existing Notes.

 

2.2                                 Nature of Banks’ Obligations with Respect to
Revolving Credit Loans.

 

Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4 in accordance with its Ratable Share.  The
aggregate amount of each Bank’s Revolving Credit Loans outstanding hereunder to
the Borrowers at any time shall never exceed its Revolving Credit Commitment
minus its Ratable Share of the Dollar Equivalent amount of Letter of Credit
Outstandings and the Dollar Equivalent of outstanding Swing Loans, subject to
Section 4.6.1.  The obligations of each Bank hereunder are several.  The failure
of any Bank to perform its obligations hereunder shall not affect the
Obligations of the Borrowers to any

 

34

--------------------------------------------------------------------------------


 

other party nor the several obligations of the other Banks to the Borrowers; nor
shall any other party be liable for the failure of such Bank to perform its
obligations hereunder.  The Banks shall have no obligation to make Revolving
Credit Loans hereunder on or after the Expiration Date.

 

2.3                                 Commitment Fees.

 

Accruing from the Closing Date until the Expiration Date, the Borrowers agree to
pay to the Administrative Agent in Dollars for the account of each Bank, as
consideration for such Bank’s Revolving Credit Commitment hereunder, a
nonrefundable commitment fee (the “Commitment Fee”), calculated on a per annum
(365 or 366 days, as appropriate, and actual days elapsed) basis under the
Pricing Grid, on the average daily difference between the amount of (i) such
Bank’s Revolving Credit Commitment as the same may be constituted from time to
time and (ii) the principal amount of such Bank’s Ratable Share of Revolving
Facility Usage; provided, however, that any Commitment Fee accrued with respect
to the Revolving Credit Commitment of a Defaulting Bank during the period prior
to the time such Bank became a Defaulting Bank and unpaid at such time shall not
be payable by the Borrowers so long as such Bank is a Defaulting Bank except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrowers prior to such time; and provided further that no Commitment Fee
shall accrue on the Revolving Credit Commitment of a Defaulting Bank so long as
such Bank is a Defaulting Bank.  All Commitment Fees shall be payable quarterly
in arrears on the first Business Day of each October, January, April and
July for the immediately preceding quarter and on the Expiration Date or upon
acceleration of the Notes.  For purposes of this computation, PNC Bank’s
outstanding Swing Loans shall be deemed to be borrowed amounts under its
Revolving Credit Commitment (and no other Bank’s).

 

2.4                                 Revolving Credit Loan Requests.

 

Except as otherwise provided herein, TGI, on behalf of the Borrowers may from
time to time prior to the Expiration Date request the Banks to make Revolving
Credit Loans, or renew or convert the Interest Rate Option applicable to
existing Revolving Credit Loans pursuant to Section 3.2, by delivering to the
Administrative Agent, not later than (i) 2:00 p.m., Pittsburgh time, three
(3) Business Days prior to the proposed Borrowing Date with respect to the
making of Revolving Credit Loans to which the Euro-Rate Option applies or the
date of conversion to or the renewal of the Euro-Rate Option for any such Loans;
and (ii) 10:30 a.m., Pittsburgh time on either the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Revolving Credit Loan to which the
Euro-Rate Option applies, of a duly completed request therefor substantially in
the form of Exhibit 2.4 or a request by telephone immediately confirmed in
writing by letter, or facsimile in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation.  Each Revolving Credit Loan Request shall be
irrevocable and shall specify (i) the proposed Borrowing Date; (ii) the
aggregate amount of the proposed Revolving Credit Loans comprising each
Borrowing Tranche, the amount of which shall be in integral multiples of
$500,000 and not less than $2,000,000 for each Borrowing Tranche to which the
Euro-Rate Option applies and not less than the lesser of $200,000 or the maximum
amount available for Borrowing Tranches to which the Base Rate Option applies;
(iii) whether the Euro-Rate Option

 

35

--------------------------------------------------------------------------------


 

or Base Rate Option shall apply to the proposed Revolving Credit Loans
comprising the Borrowing Tranche; and (iv) in the case of a Borrowing Tranche to
which the Euro-Rate Option applies, an appropriate Interest Period for the
proposed Revolving Credit Loans comprising such Borrowing Tranche.  If TGI
(i) fails to specify an interest rate option to be applicable to a Borrowing
Tranche of Loans, the Borrowers shall be deemed to have requested the Base Rate
Option with respect to such Borrowing Tranche, or (ii) elects the Euro-Rate
option but fails to specify an Interest Period to apply to the applicable
Revolving Credit Loans, such Interest Period shall be one (1) month.

 

2.5                                 Making Revolving Credit Loans.

 

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.4, notify the Banks of its receipt of such Loan Request
specifying: (i) the proposed Borrowing Date and the time and method of
disbursement of such Revolving Credit Loans; (ii) the amount(s) and type(s) of
each Revolving Credit Loan and the applicable Interest Period(s) (if any); and
(iii) the apportionment among the Banks of the Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2.  Each
Bank shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent shall, to the extent the
Banks have made funds available to it for such purposes, fund such Revolving
Credit Loans to the Borrowers in Dollars and in immediately available funds at
the Principal Office prior to 2:00 p.m., Pittsburgh time, on the Borrowing Date,
provided that if any Bank fails to remit such funds to the Administrative Agent
in a timely manner, the Administrative Agent may elect in its sole discretion to
fund with its own funds the Revolving Credit Loans of such Bank on the Borrowing
Date and such Bank shall be subject to the repayment obligation in Section 9.16.

 

2.6                                 Revolving Credit Notes.

 

The Obligation of the Borrowers to repay the aggregate unpaid principal amount
of the Revolving Credit Loans made by each Bank, together with interest thereon,
shall be evidenced by a Revolving Credit Note payable to the order of such Bank
in a face amount equal to the Revolving Credit Commitment of such Bank.

 

2.7                                 Use of Proceeds.

 

The proceeds of the Revolving Credit Loans shall be used for the purpose of
refinancing existing indebtedness, and for general corporate purposes, including
future acquisitions permitted hereunder.

 

2.8                                 Letter of Credit Subfacility.

 

2.8.1                        Issuance of Letters of Credit.

 

TGI, as agent for the Borrowers, may request the issuance of a letter of credit
(each a “Letter of Credit”) which may be denominated in either Dollars or an
Optional Currency for itself or on behalf of another Loan Party or a non-Loan
Party Subsidiary by delivering or having such other Loan Party deliver to the
Issuing Bank (with a copy to the Administrative

 

36

--------------------------------------------------------------------------------


 

Agent) a completed application and agreement for letters of credit in such form
as the Issuing Bank may specify from time to time by no later than 10:00 a.m.,
Pittsburgh time, at least five (5) Business Days, or such shorter period as may
be agreed to by the Issuing Bank, in advance of the proposed date of issuance. 
Promptly after receipt of any letter of credit application, the Issuing Bank
shall confirm with the Administrative Agent (by telephone or in writing) that
the Administrative Agent has received a copy of such Letter of Credit
application and if not, such Issuing Bank will provide Administrative Agent with
a copy thereof.  All letters of credit which are identified on Schedule 2.8.1
hereto shall be deemed to have been issued under this Agreement. Subject to the
terms and conditions hereof and in reliance on the agreements of the other Banks
set forth in this Section 2.8, the Administrative Agent will issue a Letter of
Credit provided that each Letter of Credit shall (A) have a maximum maturity of
twenty-four (24) months from the date of issuance, and (B) in no event expire
later than one Business Day prior to the Expiration Date and provided that in no
event shall (i) the Dollar Equivalent amount of Letters of Credit Outstanding
exceed, at any one time, $100,000,000 or (ii) the Dollar Equivalent Revolving
Facility Usage exceed, at any one time, the Revolving Credit Commitments.

 

Notwithstanding any other provision hereof, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, if any Bank is at
such time a Defaulting Bank hereunder, unless the Issuing Bank has entered into
satisfactory arrangements with the Borrowers or such Bank to eliminate the
Issuing Bank’s risk with respect to such Bank (it being understood that the
Issuing Bank would consider the Borrowers providing cash collateral to the
Administrative Agent, for the benefit of the Issuing Bank, to secure the
Defaulting Bank’s Ratable Share of the Letter of Credit a satisfactory
arrangement).

 

2.8.2                        Letter of Credit Fees.

 

The Borrowers shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Banks a fee (the “Letter of Credit Fee”) at the rate per
annum set forth in the Pricing Grid (based on a year of 360 days, and actual
days elapsed), and (ii) to the Issuing Bank for its own account a fronting fee
equal to 1/8% per annum, which fees shall be computed on the daily average
Dollar Equivalent amount of Letters of Credit Outstanding for the immediately
preceding fiscal quarter (or shorter period commencing with the  Closing Date
and or ending on the Expiration Date) and shall be payable quarterly in arrears
commencing with the first Business Day of October, January, April and
July following issuance of each Letter of Credit and on the Expiration Date. 
The Borrowers shall also pay to the Issuing Bank in Dollars for the Issuing
Bank’s sole account the Issuing Bank’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Administrative Agent may generally charge or incur from time to time in
connection with the issuance, maintenance, modification (if any), assignment or
transfer (if any), negotiation, and administration of Letters of Credit.

 

2.8.3                        Disbursements, Reimbursement.

 

2.8.3.1               Immediately upon the issuance of each Letter of Credit,
each Bank shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the Issuing Bank a participation in such Letter of Credit and
each drawing thereunder in an amount equal to such Bank’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

 

37

--------------------------------------------------------------------------------


 

2.8.3.2               In the event of any request for a drawing under a Letter
of Credit by the beneficiary or transferee thereof, the  Issuing Bank will
promptly notify TGI, as agent for the Borrowers and the Administrative Agent. 
Provided that it shall have received such notice, the Borrowers shall reimburse
(such obligation to reimburse the Issuing Bank shall sometimes be referred to as
a “Reimbursement Obligation”) the Issuing Bank in Dollars prior to 12:00 noon,
Pittsburgh time on each date that an amount is paid by the Issuing Bank under
any Letter of Credit (each such date, a “Drawing Date”) in an amount equal to
the Dollar Equivalent amount so paid by the Issuing Bank.  In the event the
Borrowers fail to reimburse the Issuing Bank (through the Administrative Agent)
for the full Dollar Equivalent amount of any drawing under any Letter of Credit
by 12:00 noon, Pittsburgh time, on the Drawing Date, the Administrative Agent
will promptly notify each Bank thereof, and the Borrowers shall be deemed to
have requested that Revolving Credit Loans be made by the Banks in Dollars under
the Base Rate Option to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 6.2 [Each
Additional Loan] other than any notice requirements.  Any notice given by the
Administrative Agent or the Issuing Bank pursuant to this Section 2.8.3.2 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

2.8.3.3               Each Bank shall upon any notice pursuant to
Section 2.8.3.2 make available to the Administrative Agent for the benefit of
the Issuing Bank an amount in Dollars in immediately available funds equal to
its Ratable Share (as determined in accordance with Section 2.14, if applicable)
of the Dollar Equivalent amount of the drawing, whereupon the participating
Banks shall (subject to Section 2.8.3.4) each be deemed to have made a Revolving
Credit Loan in Dollars to the Borrowers under the Base Rate Option in that
amount.  If any Bank so notified fails to make available in Dollars to the
Administrative Agent for the account of the Issuing Bank the amount of such
Bank’s Ratable Share of such Dollar Equivalent amount by no later than
2:00 p.m., Pittsburgh time on the Drawing Date, then interest shall accrue on
such Bank’s obligation to make such payment, from the first Business Day after
the Drawing Date to the date on which such Bank makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Base Rate Option on and after the fourth day
following the Drawing Date.  The Administrative Agent and the Issuing Bank will
promptly give notice of the occurrence of the Drawing Date, but failure of the
Administrative Agent or the Issuing Bank to give any such notice on the Drawing
Date or in sufficient time to enable any Bank to effect such payment on such
date shall not relieve such Bank from its obligation under this Section 2.8.3.3.

 

2.8.3.4               With respect to any unreimbursed drawing that is not
converted into Revolving Credit Loans to the Borrowers under the Base Rate
Option in whole or in part as contemplated by Section 2.8.3.2, because of the
Borrowers’ failure to satisfy the conditions set forth in Section 6.2 [Each
Additional Loan] other than any notice requirements or for any other reason, the
Borrowers shall be deemed to have incurred from the Issuing Bank a borrowing
(each a “Letter of Credit Borrowing”) in Dollars equal to the Dollar Equivalent
amount of such drawing.  Such Letter of Credit Borrowing shall be due and
payable on demand (together with interest) and shall bear interest at the rate
per annum applicable to the Revolving Credit Loans under the Base Rate Option. 
Each Bank’s payment to the Administrative Agent for the account

 

38

--------------------------------------------------------------------------------


 

of the Issuing Bank pursuant to Section 2.8.3.3 shall be deemed to be a payment
in respect of its participation in such Letter of Credit Borrowing and shall
constitute a “Participation Advance” from such Bank in satisfaction of its
participation obligation under this Section 2.8.3.

 

2.8.4                        Repayment of Participation Advances.

 

2.8.4.1               Upon (and only upon) receipt by the Administrative Agent
for the account of the Issuing Bank of immediately available funds from the
Borrowers (i) in reimbursement of any payment made by the Issuing Bank under the
Letter of Credit with respect to which any Bank has made a Participation Advance
to the Issuing Bank, or (ii) in payment of interest on such a payment made by
the Issuing Bank under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Bank will pay to each Bank, in the same funds as those
received by the Administrative Agent, the amount of such Bank’s Ratable Share of
such funds, except the Administrative Agent shall retain for the account of the
Issuing Bank the amount of the Ratable Share of such funds of any Bank that did
not make a Participation Advance in respect of such payment by the Issuing Bank.

 

2.8.4.2               If the Administrative Agent is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of the payments made by
any Loan Party to the Administrative Agent for the account of the Issuing Bank
pursuant to Section 2.8.4.1 in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Bank shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Bank the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Bank to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate in effect from time to time.

 

2.8.5                        Documentation.

 

Each Loan Party agrees to be bound by the terms of the Issuing Bank’s
application and agreement for letters of credit and the Issuing Bank’s written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party’s own.  In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Bank shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

 

2.8.6                        Determinations to Honor Drawing Requests.

 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

39

--------------------------------------------------------------------------------


 

2.8.7                        Nature of Participation and Reimbursement
Obligations.

 

Each Bank’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.8.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrowers to reimburse the Issuing Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Bank may have against the Issuing Bank or any
of its Affiliates, any Borrower or any other Person for any reason whatsoever;

 

(ii)                                  the failure of any Loan Party or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in Section 2.1 [Revolving Credit Commitments], 2.4
[Revolving Credit Loan Requests], 2.5 [Making Revolving Credit Loans] or 6.2
[Each Additional Loan] or as otherwise set forth in this Agreement for the
making of a Revolving Credit Loan, it being acknowledged that such conditions
are not required for the making of a Letter of Credit Borrowing and the
obligation of the Banks to make Participation Advances under Section 2.8.3;

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit;

 

(iv)                              any claim of breach of warranty that might be
made by any Loan Party or any Bank against any beneficiary of a Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
cross-claim, defense or other right which any Loan Party or any Bank may have at
any time against a beneficiary, successor beneficiary any transferee or assignee
of any Letter of Credit or the proceeds thereof (or any Persons for whom any
such transferee may be acting), the Issuing Bank or its Affiliates or any Bank
or any other Person or, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Loan Party or Subsidiaries of a Loan Party
and the beneficiary for which any Letter of Credit was procured);

 

(v)                                 the lack of power or authority of any signer
of (or any defect in or forgery of any signature or endorsement on) or the form
of or lack of validity, sufficiency, accuracy, enforceability or genuineness of
any draft, demand, instrument, certificate or other document presented under or
in connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if the
Issuing Bank or any of the Issuing Bank’s Affiliates has been notified thereof;

 

(vi)                              payment by the Issuing Bank or any of its
Affiliates under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;

 

(vii)                           the solvency of, or any acts of omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of

 

40

--------------------------------------------------------------------------------


 

Credit, or the existence, nature, quality, quantity, condition, value or other
characteristic of any property or services relating to a Letter of Credit;

 

(viii)                        any failure by the Issuing Bank or any of its
Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless the Issuing Bank has received written notice from such Loan Party
of such failure within three Business Days after the Issuing Bank shall have
furnished such Loan Party a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;

 

(ix)                                any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of any Loan Party or Subsidiaries of a Loan Party;

 

(x)                                   any breach of this Agreement or any other
Loan Document by any party thereto;

 

(xi)                                the occurrence or continuance of an
Insolvency Proceeding with respect to any Loan Party;

 

(xii)                             the fact that an Event of Default or a
Potential Default shall have occurred and be continuing;

 

(xiii)                         the fact that the Expiration Date shall have
passed or this Agreement or the Commitments hereunder shall have been
terminated; and

 

(xiv)                         any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

2.8.8                        Indemnity.

 

In addition to amounts payable as provided in Section 9.5 [Reimbursement of
Administrative Agent by Borrowers, Etc.], the Borrowers hereby agree to protect,
indemnify, pay and save harmless the Issuing Bank and any of its Affiliates that
has issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Issuing Bank or any
of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(A) the gross negligence or willful misconduct of the Issuing Bank as determined
by a final judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Issuing Bank or any of its Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or governmental authority (all such acts or
omissions herein called “Governmental Acts”).

 

2.8.9                        Liability for Acts and Omissions.

 

As between any Loan Party and the Issuing Bank, or the Issuing Bank’s
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the

 

41

--------------------------------------------------------------------------------


 

Letters of Credit by, the respective beneficiaries of such Letters of Credit.
 In furtherance and not in limitation of the foregoing, the Issuing Bank shall
not be responsible for any of the following including any losses or damages to
any Loan Party or other Person or property relating therefrom:  (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the
Issuing Bank or its Affiliates shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank or its Affiliates, as applicable, including any Governmental Acts, and none
of the above shall affect or impair, or prevent the vesting of, any of the
Issuing Bank’s or its Affiliates rights or powers hereunder.  Nothing in the
preceding sentence shall relieve the Issuing Bank from liability for the Issuing
Bank’s gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence.  In no
event shall the Issuing Bank or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

 

Without limiting the generality of the foregoing, the Issuing Bank and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Bank or such Affiliate to have been authorized or given by
or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Bank or its Affiliate; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuing Bank or its Affiliate in any way related to any
order issued at the

 

42

--------------------------------------------------------------------------------


 

applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject to such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Bank or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Bank or its Affiliates under any resulting
liability to the Borrowers or any Bank.

 

2.9                                 Swing Loans.

 

2.9.1                        Making Swing Loans.

 

Subject to the terms and conditions hereof, PNC Bank may in its discretion make
swing line loans in Dollars (the “Dollar Swing Loans”) or an Optional Currency
(the “Optional Currency Swing Loans” and together with the Dollar Swing Loans,
each a “Swing Loan” and collectively, the “Swing Loans”) to the Borrowers from
time to time prior to the Expiration Date in an aggregate outstanding principal
amount up to the amount of the Dollar Swing Loan Commitment in the case of
Dollar Swing Loans and the Optional Currency Swing Loan Commitment in the case
of Optional Currency Swing Loans for periods requested by TGI, as agent for the
Borrowers, and agreed to by PNC Bank; provided, that, no Swing Loan shall be
made if, after giving effect to the making of such Swing Loan and the
simultaneous application of the proceeds thereof, (x) the aggregate Dollar
Equivalent Revolving Facility Usage would exceed the aggregate amount of the
Revolving Credit Commitments of all of the Banks or (y) the aggregate amount of
all outstanding Revolving Credit Loans of a Bank plus such Bank’s Ratable Share
of the Dollar Equivalent amount of outstanding Swing Loans and Letter of Credit
Outstandings would exceed its Revolving Credit Commitment.  Within the foregoing
limits, the Borrowers may, prior to the Expiration Date borrow, repay and
reborrow under each of the Dollar Swing Loan Commitment and the Optional
Currency Swing Loan Commitment, as applicable, subject to and in accordance with
the terms and limitations hereof.  The interest rate for a Dollar Swing Loan
shall be the rate that is mutually agreed by TGI, on behalf of the Borrowers,
and PNC Bank at the time such Swing Loan is made or, absent such an agreement,
at the Base Rate.  The interest rate for an Optional Currency Swing Loan shall
be the Euro-Rate.  Interest on the principal amount of each Optional Currency
Swing Loan made in an Optional Currency shall be paid by the Borrowers in such
Optional Currency, provided that, interest earned after an Optional Currency
Swing Loan is converted to its Dollar Equivalent pursuant to Section 2.9.5 shall
be payable in Dollars.

 

2.9.2                        Swing Loan Request.

 

TGI, as agent for the Borrowers, may request a Swing Loan to be made on any
Business Day.  Each request for a Swing Loan shall be in the form of a Swing
Loan Request (or a request by telephone immediately confirmed in writing, it
being understood that PNC Bank may rely on the authority of any individual
making such telephonic request without the necessity

 

43

--------------------------------------------------------------------------------


 

of receipt of such written confirmation) and received by the Administrative
Agent not later than 1:00 p.m. (Pittsburgh time) on the Business Day a Dollar
Swing Loan is to be made and four (4) Business Days prior to the proposed
Borrowing Date with respect to making Optional Currency Swing Loans specifying
(i) the amount to be borrowed, (ii) the requested Borrowing Date, (iii) the date
such Swing Loan is to be repaid, if applicable, which date shall be, with
respect to Optional Currency Swing Loans, one Month from the Borrowing Date (the
“Swing Loan Repayment Date”) and (iv) the currency in which such Optional
Currency Swing Loans shall be funded.  The request for such Swing Loan shall be
irrevocable.  Provided that all applicable conditions precedent contained herein
have been satisfied, PNC Bank shall, not later than 4:00 p.m., Pittsburgh time,
on the date specified in TGI’s request for such Swing Loan, make such Swing Loan
by crediting any Borrower’s deposit account with PNC Bank.

 

2.9.3                        Swing Loan Notes.

 

The obligation of the Borrowers to repay the Dollar Swing Loans and the Optional
Currency Swing Loans shall be evidenced by separate promissory notes of the
Borrowers dated the date hereof, payable to the order of PNC Bank in the
principal amount of the Dollar Swing Loan Commitment and the Optional Currency
Swing Loan Commitment, as applicable and substantially in the form of Exhibit
1.1(S)(1) Dollar Swing Loan Note (the “Dollar Swing Loan Note”) or Exhibit
1.1(S)(2) Optional Currency Swing Loan Note (the “Optional Currency Swing Loan
Note”), as applicable (in each case, as amended, supplemented or otherwise
modified from time to time, each a “Swing Loan Note” and collectively, the
“Swing Loan Notes”).

 

2.9.4                        Repayment.

 

Swing Loans shall be repaid on the earlier of (i) the Expiration Date or (ii)
the Swing Loan Repayment Date for such Swing Loan, provided that with respect to
an Optional Currency Swing Loan, the Borrower may renew the Interest Period
thereon by delivering a Swing Loan Request therefor in accordance with the terms
of Section 2.9.2.  Notwithstanding anything to the contrary herein, any Swing
Loan at any time shall be repaid upon demand by the Administrative Agent (any
such date being the “Swing Loan Conversion Date”) and each Borrower shall
indemnify PNC Bank and each other Bank pursuant to Section 4.5.2 on account of
such repayment.  Unless TGI, on behalf of the Borrowers, shall have notified the
Administrative Agent prior to 11:00 a.m., Pittsburgh time, on such Swing Loan
Conversion Date that the Borrowers intend to repay such Swing Loan with funds
other than the proceeds of a Revolving Credit Loan, or, in the case of an
Optional Currency Swing Loan, renew the Interest Period with respect thereto,
the Borrowers shall be deemed to have given notice to the Administrative Agent
requesting the Banks to make Revolving Credit Loans in U.S. Dollars in an amount
determined by PNC Bank in its sole discretion equal to the Dollar Equivalent at
the prevailing market rate of such Swing Loans, which Revolving Credit Loans
shall earn interest at the Base Rate in effect on the Swing Loan Conversion Date
in an aggregate amount equal to the amount of such Swing Loan plus interest
thereon, and the Banks shall, on the Swing Loan Conversion Date, make Revolving
Credit Loans (without the requirement that they comply with the conditions for
Revolving Credit Loans in Section 2.4 [Revolving Credit Loan Requests]), which
shall earn interest at the Base Rate, in an aggregate amount equal to the amount
of such Swing Loan plus interest thereon, the proceeds of which shall be applied
directly by the Administrative Agent to repay PNC Bank for such Swing Loan then
due plus accrued interest

 

44

--------------------------------------------------------------------------------


 

thereon; and provided, further, that if for any reason the proceeds of such
Revolving Credit Loans are not received by PNC Bank on the Swing Loan Conversion
Date in an aggregate amount equal to the amount of such Swing Loan then due plus
accrued interest, the Borrowers shall reimburse PNC Bank on the day immediately
following the Swing Loan Conversion Date, in same day funds, in an amount equal
to the excess of the amount of such Swing Loan then due over the aggregate
amount of such Revolving Credit Loans, if any, received plus accrued interest
thereon.

 

2.9.5                        Participations.

 

In the event that the Borrowers shall fail to repay PNC Bank as provided in
Section 2.9.4, PNC Bank shall convert such Swing Loan, if an Optional Currency
Swing Loan, to a Swing Loan in Dollars at the Dollar Equivalent and the
Administrative Agent shall promptly notify each Bank of the unpaid Dollar
Equivalent amount of such Swing Loan and of such Bank’s respective participation
therein in a Dollar Equivalent amount equal to such Bank’s Ratable Share of such
Swing Loan, as calculated at the date PNC Bank converts the Optional Currency in
which Optional Currency Swing Loans are denominated to Dollars, if applicable. 
Each Bank shall make available to the Administrative Agent for payment to PNC
Bank a Dollar Equivalent amount equal to its respective participation therein
(including without limitation its Ratable Share of accrued but unpaid interest
thereon, provided that the interest rate payable by the participating Banks
shall not include the Default Rate component), in Dollars and in same day funds
at the office of the Administrative Agent specified in such notice.  If such
notice is delivered by the Administrative Agent by 11:00 a.m., Pittsburgh time,
each Bank shall make funds available to the Administrative Agent on that
Business Day.  If such notice is delivered after 11:00 a.m., Pittsburgh time,
each Bank shall make funds available to the Administrative Agent on the next
Business Day.  In the event that any Bank fails to make available to the
Administrative Agent the Dollar Equivalent amount of such Bank’s participation
in such unpaid amount as provided herein, PNC Bank shall be entitled to recover
such amount on demand from such Bank together with interest thereon at a rate
per annum equal to the Federal Funds Effective Rate for each day during the
period between the date such participation amount is required to be paid and the
date on which such Bank makes available its participation in such unpaid amount.
The failure of any Bank to make available to the Administrative Agent its
Ratable Share of any such unpaid amount shall not relieve any other Bank of its
obligations hereunder to make available to the Administrative Agent its Ratable
Share of such unpaid amount when due as set forth above. The Administrative
Agent shall distribute to each Bank which has paid all amounts payable by it
under this Section 2.9.5 with respect to the unpaid amount of any Swing Loan,
such Bank’s Ratable Share (based on its participation in such Swing Loan and
interest thereon) of all payments received by the Administrative Agent from any
of the Borrowers in repayment of such Swing Loan when such payments are
received. Notwithstanding anything to the contrary herein, each Bank which has
paid all amounts payable by it under this Section 2.9.5 shall have a direct
right to repayment of such amounts from the Borrowers subject to the procedures
for repaying Banks set forth in this Section 2.9.5 and the provisions of Section
4.

 

2.9.6                        Termination.

 

In the event the Revolving Credit Commitments are terminated in accordance with
the terms hereof, each of the Dollar Swing Loan Commitment and the Optional
Currency Swing Loan Commitment shall also be terminated automatically.  In the
event the Borrowers

 

45

--------------------------------------------------------------------------------


 

reduce the Revolving Credit Commitments to less than either the Dollar Swing
Loan Commitment or the Optional Currency Swing Loan Commitment, such Swing Loan
Commitment shall immediately be reduced to an amount equal to the Revolving
Credit Commitments.  In the event the Borrowers reduce the Revolving Credit
Commitments to less than the outstanding principal amount of the Dollar Swing
Loans or the Optional Currency Swing Loans, the Borrowers shall immediately
repay the amount by which such outstanding Swing Loans exceeds the Dollar Swing
Loan Commitment or the Optional Currency Swing Loan Commitment, as applicable,
as so reduced plus accrued interest thereon.

 

2.9.7                        Minimum Amounts.

 

At no time shall there be more than (i) one (1) outstanding Dollar Swing Loan,
except as to Swing Loans made pursuant to Section 2.9.9 and (ii) three (3)
outstanding Optional Currency Swing Loans.  Each Dollar Swing Loan shall be in a
minimum original principal amount of $100,000 and integral multiples thereof,
except as to Swing Loans made pursuant to Section 2.9.9, as to which there shall
be no minimum.  Each Optional Currency Swing Loan shall be in a minimum original
principal amount of $1,000,000 and integral multiples thereof.

 

2.9.8                        Prepayment.

 

The Borrowers shall have the right at any time and from time to time to prepay
the Swing Loans, in whole or in part, without premium or penalty (but in any
event subject to Section 4.5.2), upon prior written, facsimile or telephonic
notice to PNC Bank given by TGI on the Borrowers’ behalf no later than
11:00 a.m., Pittsburgh time, on the date of any proposed prepayment.  Each
notice of prepayment shall specify the Swing Loan to be prepaid and the amount
to be prepaid, shall be irrevocable and shall commit the Borrowers to prepay
such amount on such date, with accrued interest thereon and any other amounts
owed hereunder.

 

2.9.9                        Swing Loans Under Cash Management Agreements.

 

In addition to making Dollar Swing Loans pursuant to the foregoing provisions of
this Section 2.9, without the requirement for a specific request from the
Borrowers pursuant to Section 2.9.2, PNC Bank may make Dollar Swing Loans to the
Borrowers in accordance with the provisions of the agreements between TGI and
PNC Bank relating to TGI’s deposit, sweep and other accounts at PNC Bank and
related arrangements and agreements regarding the management and investment of
TGI’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in TGI’s
accounts which are subject to the provisions of the Cash Management Agreements. 
Dollar Swing Loans made pursuant to this Section 2.9.9 in accordance with the
provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.9.1, (ii) not be
subject to the limitations as to number or individual amount set forth in
Sections 2.9.7 or the repayment provisions of Section 2.9.4, (iii) be payable by
the Borrowers, both as to principal and interest, at the times set forth in the
Cash Management Agreements (but in no event later than the Expiration Date),
(iv) not be made at any time after PNC Bank has received written notice of the
occurrence of a Potential Default or Event of Default, (v) if not repaid by the
Borrowers in accordance with the provisions of the Cash Management Agreements,
be subject to each Bank’s obligation to purchase participating interests therein
pursuant to Section 2.9.5, and

 

46

--------------------------------------------------------------------------------


 

(vi) except as provided in the foregoing subsections (i) through (v), be subject
to all of the terms and conditions of this Section 2.9. The Borrowers
acknowledge and agree that each Borrower materially benefits from the
arrangements made pursuant to this Section 2.9.9 and the Cash Management
Agreements, and each Borrower shall be jointly and severally liable, subject to
Section 10.20, for all Obligations, including without limitation, those arising
from the operation of this Section 2.9.9.

 

2.9.10                  Nature of Obligations.

 

Each Bank’s obligation to purchase participating interests pursuant to Section
2.9.5 in the event that the Borrowers shall fail to repay PNC Bank as provided
in Section 2.9.4 in the amount required under such Section shall be absolute and
unconditional and shall not be affected by any circumstance including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against any other Bank or any Borrower, or any Borrower
may have against any Bank or any other Person, as the case may be, for any
reason whatsoever; (ii) the occurrence or continuance of a Potential Default or
Event of Default; (iii) any adverse change in the condition (financial or
otherwise) of any of the Borrowers; (iv) any breach of this Agreement by any
party hereto; (v) the failure to satisfy any condition to the making of any Loan
hereunder; or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

2.9.11                  Indemnity.

 

Each Bank shall ratably in accordance with its Ratable Share, indemnify PNC
Bank, its affiliates and their respective directors, officers, agents and
employees (to the extent not reimbursed by the Borrowers) against any cost,
expense (including reasonable counsel fees and expenses), claim, demand, action,
loss or liability (except any of the foregoing that results from the
indemnitees’ gross negligence or willful misconduct) that such indemnities may
suffer or incur in connection with this Section 2.9 or any action taken or
omitted by such indemnities hereunder.

 

2.10                           Utilization of Optional Currency Swing Loans.

 

2.10.1                Periodic Computations of Dollar Equivalent Amounts of
Loans and Letters of Credit Outstanding.

 

The Administrative Agent will determine the Dollar Equivalent amount of
(i) proposed Swing Loans or Letters of Credit to be denominated in an Optional
Currency, (ii) Letters of Credit Outstanding denominated in an Optional
Currency, and (iii) outstanding Swing Loans denominated in an Optional Currency
on any Business Day selected by the Administrative Agent and as frequently as
the Administrative Agent desires (each such date, a “Computation Date”).

 

47

--------------------------------------------------------------------------------


 

2.10.2                  Notices From Banks That Optional Currencies Are
Unavailable to Fund New Loans.

 

PNC Bank shall be under no obligation to make the Optional Currency Swing Loans
and no Issuing Bank shall be under any obligation to issue Letters of Credit
requested by the Borrowers which are denominated in an Optional Currency if, PNC
Bank or such Issuing Bank, as the case may be, notifies the Administrative Agent
by 5:00 p.m. (Pittsburgh time) four (4) Business Days prior to the Borrowing
Date for such Optional Currency Swing Loans or date of issuance that (i) the
making, maintenance or funding of such Optional Currency Swing Loan, the
issuance of such Letter of Credit, or the funding of any draw thereunder has
been made or, in the case of a draw, would be made, impracticable or unlawful by
compliance by PNC Bank or such Issuing Bank in good-faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law)
or (ii) after making all reasonable efforts, deposits of the relevant amount in
the relevant Optional Currency for the relevant Interest Period are not
available to PNC Bank with respect to such Optional Currency Swing Loan in the
London interbank market.  In the event the Administrative Agent receives a
timely notice from PNC Bank or an Issuing Bank pursuant to the preceding
sentence, the Administrative Agent will notify TGI, as agent for the Borrowers,
(1) no later than 12:00 noon (Pittsburgh time) three (3) Business Days prior to
the Borrowing Date for such Optional Currency Swing Loans that the Optional
Currency is not then available for such Optional Currency Swing Loans, or (2)
prior to the issuance of an Optional Currency Letter of Credit, that Letters of
Credit are not then available in such Optional Currency.  If TGI receives a
notice described in the preceding sentence, the Borrowers may, by notice from
TGI to the Administrative Agent not later than 5:00 p.m. (Pittsburgh time) three
(3) Business Days prior to the Borrowing Date for such Optional Currency Swing
Loans, or issuance of such Letter of Credit, as the case may be, either (a)
withdraw the Swing Loan Request or request for such Letter of Credit for such
Optional Currency Swing Loans or Letter of Credit, as the case may be, in which
event the Administrative Agent will promptly notify PNC Bank and Issuing Bank of
the same and PNC Bank shall not make such Optional Currency Swing Loans, and
Issuing Bank shall not issue such Letter of Credit or (b) request that the Swing
Loans referred to in its Swing Loan Request or Letter of Credit, as the case may
be, be made in Dollars or in a different Optional Currency in an amount equal to
the Dollar Equivalent or other Optional Currency Equivalent Amount of such Swing
Loans or Letter of Credit and shall (A) in the case of Swing Loans denominated
in Dollars, bear interest at the rate determined pursuant to Section 2.9.1, or
(B) in the case of Swing Loans denominated in an Optional Currency, bear
interest at the Euro-Rate, in which event the Administrative Agent shall
promptly deliver a notice to PNC Bank and/or the Issuing Bank, as the case may
be, stating: in the case of (X) Swing Loans, (I) that such Swing Loans shall be
made in the applicable currency and the interest rate applicable thereto, and
(II) the aggregate amount of such Swing Loans and, (Y) Letters of Credit (I)
such Letters of Credit shall be issued in the applicable currency and (II) the
stated face amount of such Letters of Credit.  If the Borrowers do not withdraw
such Swing Loan Request or request for Letter of Credit before such time as
provided in clause (a) or request before such time that the requested Swing
Loans referred to in its Swing Loan Request or Letter of Credit be made in
Dollars or a different Optional Currency as provided in clause (b), then (i) the
Borrowers shall be deemed to have withdrawn such Swing Loan Request or request
for Letter of Credit, as the case may be, and (ii) the Administrative Agent
shall promptly deliver a notice to PNC Bank and/or the Issuing

 

48

--------------------------------------------------------------------------------


 

Bank thereof and PNC Bank shall not be obligated to make such Swing Loans and
Issuing Bank shall not be obligated to issue such Letter of Credit.

 

2.10.3                  Intentionally Omitted.

 

2.10.4                  Requests for Additional Optional Currencies.

 

TGI, on behalf of the Borrowers, may deliver to the Administrative Agent a
written request that Optional Currency Swing Loans hereunder and/or Letters of
Credit issued hereunder also be permitted to be made or issued in any other
lawful currency (other than Dollars), in addition to the currencies specified in
the definition of “Optional Currency” herein, provided that such currency must
be freely traded in the offshore interbank foreign exchange markets, freely
transferable, freely convertible into Dollars and available to PNC Bank and the
Issuing Banks in the applicable interbank market.  The Administrative Agent will
promptly notify TGI of the acceptance or rejection by the Administrative Agent,
of the Borrowers’ request.  The requested currency shall be approved as an
Optional Currency hereunder only if the Administrative Agent, PNC Bank and all
of the Issuing Banks approve of the Borrowers’ request.

 

2.11                           Currency Repayments

 

Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Optional Currency Swing Loan shall be repaid in
the same Optional Currency in which such Loan was made, provided, however, that
if it is impossible or illegal for the Borrowers to effect payment of a Loan in
the Optional Currency in which such Loan was made, or if the Borrowers default
in their obligations to do so, the Required Banks, with the consent of PNC Bank,
may at their option permit such payment to be made (i) at and to a different
location, subsidiary, affiliate or correspondent of the Administrative Agent, or
(ii) in the Dollar Equivalent, or (iii) in an Equivalent Amount of such other
currency (freely convertible into Dollars) as the PNC Bank may solely at its
option designate.  Upon any events described in (i) through (iii) of the
preceding sentence, the Borrowers shall make such payment. In all events,
whether described in such clauses (i) through (iii), whether the Borrowers make
such required payments, or otherwise, (a) the Borrowers, jointly and severally,
agree to hold PNC Bank, each Issuing Bank and each Bank harmless from and
against any loss incurred by any of them arising from the cost to such
indemnified party of any premium, any costs of exchange, the cost of hedging and
covering the Optional Currency in which such Optional Currency Swing Loan was
originally made, and from any change in the value of Dollars, or such other
currency, in relation to the Optional Currency that was due and owing, and (b)
each Bank agrees to hold PNC Bank and each Issuing Bank harmless from and
against any loss incurred by PNC Bank or such Issuing Bank arising from the cost
to PNC Bank or such Issuing Bank of any premium, any costs of exchange, the cost
of hedging and covering the Optional Currency in which such Optional Currency
Swing Loan or Letter of Credit, as the case may be, was originally made, and
from any change in the value of Dollars or such other currency in relation to
the Optional Currency that was due and owing. Such loss shall be calculated for
the period commencing with the first day of the Interest Period for such Loan
and continuing through the date of payment thereof.  Without prejudice to the
survival of any other agreement of the Borrowers or Banks hereunder, the
Borrowers’ and Banks’ respective obligations under this Section 2.11 shall
survive termination of this Agreement.

 

49

--------------------------------------------------------------------------------


 

2.12                           Optional Currency Amounts

 

Notwithstanding anything contained herein to the contrary, PNC Bank may, with
respect to notices by TGI on behalf of the Borrowers for Optional Currency Swing
Loans or voluntary prepayments of less than the full amount of an Optional
Currency Swing Loan, engage in reasonable rounding of the Optional Currency
amounts requested to be loaned or repaid; and, in such event, PNC Bank shall
promptly notify TGI, the Administrative Agent and the Banks of such rounded
amounts and Borrowers’ request or notice shall thereby be deemed to reflect such
rounded amounts.

 

2.13                           Intentionally Omitted.

 

2.14                           Defaulting Banks.

 

Notwithstanding anything contained in Sections 2.8, 2.9 or any other provision
of this Agreement to the contrary, if any Bank becomes a Defaulting Bank then:
all Letters of Credit Outstanding and Swing Loans outstanding at such time, and
all Letters of Credit issued or Swing Loans made while there exists a Defaulting
Bank shall be reallocated among the non-Defaulting Banks in accordance with
their respective Ratable Shares (such Ratable Shares shall be determined without
reference to each Defaulting Lender’s Ratable Share) but only to the extent (a)
the sum of all non-Defaulting Banks’ Ratable Share of all Loans outstanding,
Swing Loans outstanding and Letters of Credit outstanding does not exceed the
total of all non-Defaulting Banks’ Commitments and (b) the aggregate obligation
of each non-Defaulting Bank to acquire, refinance or fund any participations in
Letters of Credit and Swing Loans shall not exceed the positive difference (i)
the Commitment of such Bank minus (ii) such Bank’s Ratable Share of the Dollar
Equivalent of all outstanding Revolving Credit Loans, Swing Loans and Letters of
Credit outstanding.  If the reallocation described in the preceding sentence
cannot, or can only partially, be effected, the Borrowers shall within one
Business Day following notice by the Administrative Agent, (1) first, prepay
outstanding Swing Loans and (2) second, cash collateralize such Defaulting
Bank’s portion of Letters of Credit outstanding (after giving effect to any
partial reallocation pursuant the immediately preceding sentence).  To the
extent such Letters of Credit Outstanding and Swing Loans are reallocated
pursuant to this Section 2.14, then the fees payable to the Banks pursuant to
Section 2.8.2 (but not Section 2.3) shall be adjusted in accordance with such
non-Defaulting Banks’ Ratable Shares.  To the extent such Letters of Credit
Outstanding are not reallocated pursuant to this Section 2.14, or the Defaulting
Bank’s Ratable Share of Letters of Credit Outstanding have not been cash
collateralized, then, without prejudice to any rights or remedies of the Issuing
Bank or any Bank hereunder, all Commitment Fees that otherwise would have been
payable to such Defaulting Bank (solely with respect to the portion of such
Defaulting Bank’s Commitment that was utilized by such Letters of Credit
Outstanding) and Letter of Credit Fees with respect to such Defaulting Bank’s
Ratable Share of the Letters of Credit Outstanding shall be payable to the
Issuing Bank.  Nothing contained in this Section or elsewhere in this Agreement
and no reallocation of any Defaulting Bank’s Ratable Share of any obligation
hereunder shall relieve such Defaulting Bank of its obligation to fund any
portion of any amount owed by such Defaulting Bank hereunder.

 

In the event that the Administrative Agent, the Borrower, and the Issuing Banks
each agree that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a

 

50

--------------------------------------------------------------------------------


 

Defaulting Bank, then the Letters of Credit Outstanding and the Swing Loans
outstanding shall be readjusted to reflect the inclusion of such Bank’s
Commitment and on such date, such Bank shall purchase at par such of the Loans
of the other Banks as the Administrative Agent shall determine may be necessary
in order for such Bank to hold such Loans in accordance with its Ratable Share.

 

3.                                       INTEREST RATES

 

3.1                                 Interest Rate Options.

 

The Borrowers shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by them from the Base Rate Option or Euro-Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrowers may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans.  If at any time the designated rate applicable to any
Loan made by any Bank exceeds such Bank’s highest lawful rate, the rate of
interest on such Bank’s Loan shall be limited to such Bank’s highest lawful
rate.  The interest rate applicable to the Swing Loans shall be governed by
Section 2.9.

 

3.1.1                        Revolving Credit Interest Rate Options.

 

The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans, except that no Loan to which
the Base Rate Option shall apply may be made in an Optional Currency:

 

(i)                                     Base Rate Option:  A fluctuating rate
per annum (computed on the basis of a year of 365/366 days, as the case may be,
or, if the Base Rate is measured by reference to the Daily Euro Rate, 360 days,
and in each case and actual days elapsed) equal to the Base Rate plus the
applicable number of basis points calculated under the Pricing Grid, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or

 

(ii)                                  Euro-Rate Option:  A rate per annum
(computed on the basis of a year of 360 days and actual days elapsed, provided
that, for Loans made in an Optional Currency for which a 365-day basis is the
only market practice available to the Administrative Agent, such rate shall be
calculated on the basis of a year of 365 days and for the actual days elapsed)
equal to the Euro-Rate plus the applicable number of basis points calculated
under the Pricing Grid.

 

3.1.2                        Rate Quotations.

 

TGI, on behalf of the Borrowers, may call the Administrative Agent on or before
the date on which a Loan Request is to be delivered to receive an indication of
the interest rates and the applicable currency exchange rates then in effect,
but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Banks nor affect the rate of

 

51

--------------------------------------------------------------------------------


 

interest or the calculation of Equivalent Amounts which thereafter are actually
in effect when the election is made.

 

3.2                                 Interest Periods.

 

At any time when the Borrowers shall select, convert to or renew a Euro-Rate
Option, TGI, on behalf of the Borrowers, shall notify the Administrative Agent
thereof by delivering a Loan Request at least four (4) Business Days prior to
the effective date of such Interest Rate Option, with respect to an Optional
Currency Swing Loan, and three (3) Business Days prior to the effective date of
such Euro-Rate Option, with respect to a Dollar Loan.  The notice shall specify
an interest period (the “Interest Period”) during which such Interest Rate
Option shall apply, such Interest Period to be one, two, three or six Months,
provided that, the sole Interest Period applicable to Optional Currency Swing
Loans shall be one Month, and provided further, that:

 

3.2.1                        Ending Date and Business Day.

 

Any Interest Period which would otherwise end on a date which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

3.2.2                        Amount of Borrowing Tranche.

 

The amount of each Borrowing Tranche of Euro-Rate Loans (other than Optional
Currency Swing Loans, which are addressed in Section 2.9.7) shall be in integral
multiples of $500,000 and not less than $2,000,000;

 

3.2.3                        Termination Before Expiration Date.

 

The Borrowers shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date; and

 

3.2.4                        Renewals.

 

In the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

3.3                                 Interest After Default.

 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived and to the
extent the Administrative Agent at the request of the Required Banks (or PNC
Bank alone with respect to Swing Loans which are not converted to Revolving
Credit Loans) elect (which election may be made without prior notice to the
Borrowers):

 

52

--------------------------------------------------------------------------------


 

3.3.1                        Letter of Credit Fees, Interest Rate.

 

The Letter of Credit Fees and the rate of interest borne by each Loan shall
equal the sum of (i) the interest rate per annum applicable under the Base Rate
Option plus (ii) 2.0% per annum; and

 

3.3.2                        Other Obligations.

 

Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the 
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is paid in full.

 

3.3.3                        Acknowledgment.

 

Each Borrower acknowledges that such increased rates reflect, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Banks are entitled to
additional compensation for such risk; and, all such interest shall be payable
by the Borrowers upon demand by the Administrative Agent.

 

3.4                                 Euro-Rate Unascertainable.

 

3.4.1                        Unascertainable.

 

If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining such Euro-Rate, or

 

(ii)                                  a contingency has occurred which
materially and adversely affects the London interbank eurodollar market relating
to the Euro-Rate, then the Administrative Agent shall have the rights specified
in Section 3.4.3.

 

3.4.2                        Illegality; Increased Costs; Deposits Not
Available.

 

If at any time any Bank shall have determined that:

 

(i)                                     the making, maintenance or funding of
any Loan to which a Euro-Rate Option applies has been made impracticable or
unlawful by compliance by such Bank in good-faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or

 

(ii)                                  such Euro-Rate Option will not adequately
and fairly reflect the cost to such Bank of the establishment or maintenance of
any such Loan, or

 

(iii)                               after making all reasonable efforts,
deposits of the relevant amount in Dollars or in the Optional Currency (as
applicable) for the relevant Interest Period for a Loan to

 

53

--------------------------------------------------------------------------------


 

which a Euro-Rate Option applies are not available to such Bank with respect to
such Loan in the London interbank market, then the Administrative Agent shall
have the rights specified in Section 3.4.3.

 

3.4.3                        Administrative Agent’s and Banks’ Rights.

 

In the case of any event specified in subsection 3.4.1 above, the Administrative
Agent shall promptly so notify the Banks and TGI, on behalf of the Borrowers,
thereof, and in the case of an event specified in subsection 3.4.2 above, such
Bank shall promptly so notify the Administrative Agent and endorse a certificate
to such notice as to the specific circumstances of such notice, and the
Administrative Agent shall promptly send copies of such notice and certificate
to the other Banks and TGI on behalf of the Borrowers.  Upon such date as shall
be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Banks, in the case of such notice
given by the Administrative Agent, or (B) such Bank, in the case of such notice
given by such Bank, to allow the Borrowers to select, convert to or renew a
Euro-Rate Option or select an Optional Currency (as applicable) shall be
suspended until the Administrative Agent shall have later notified TGI, on
behalf of the Borrowers, or such Bank shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Bank’s, as the case
may be, determination that the circumstances giving rise to such previous
determination no longer exist.  If at any time the Administrative Agent makes a
determination under subsection 3.4.1 of this Section 3.4 and TGI, on behalf of
the Borrowers, has previously notified the Administrative Agent of their
selection of, conversion to or renewal of a Euro-Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans.  If any Bank notifies the
Administrative Agent of a determination under subsection 3.4.2 of this Section
3.4, the Borrowers shall, subject to the Borrowers’ indemnification Obligations
under Section 4.5.2, as to any Loan of the Bank to which a Euro-Rate Option
applies, on the date specified in such notice either (i) as applicable, convert
such Loan to the Base Rate Option otherwise available with respect to such Loan
or select a different Optional Currency or Dollars, or (ii) prepay such Loan in
accordance with Section 4.4.  Absent due notice from TGI, on behalf of the
Borrowers, of conversion or prepayment, such Loan shall automatically be
converted to the Base Rate Option otherwise available with respect to such Loan
upon such specified date.

 

3.5                                 Selection of Interest Rate Options.

 

If the Borrowers fail to select a new Interest Period or Optional Currency to
apply to any Borrowing Tranche of Euro-Rate Loans at the expiration of an
existing Interest Period applicable to such Borrowing Tranche in accordance with
the provisions of Section 3.1, the Borrowers shall be deemed to have (a) with
respect to Dollar Loans, converted such Borrowing Tranche to the Base Rate
Option, commencing upon the last day of the existing Interest Period and (b)
with respect to any such Optional Currency Swing Loan Borrowing Tranche,
continued the same Optional Currency therefor, but selected a one Month Interest
Period therefor, commencing upon the last day of the existing Interest Period.

 

54

--------------------------------------------------------------------------------


 

4.                                       PAYMENTS

 

4.1                                 Payments.

 

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees
or amounts due from the Borrowers hereunder shall be payable prior to 1:00 p.m.,
Pittsburgh time, on the date when due without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by the Borrowers,
and without set-off, counterclaim or other deduction of any nature, and an
action therefor shall immediately accrue.  Such payments shall be made to the
Administrative Agent at the Principal Office for the ratable accounts of the
Banks with respect to the Loans in U.S. Dollars except that payments of
principal or interest shall be made in the currency in which such Loan was made,
and in immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Banks in immediately available funds, provided
that in the event payments are received by 1:00 p.m., Pittsburgh time, by the
Administrative Agent with respect to the Loans and such payments are not
distributed to the Banks on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Banks the Federal Funds Effective Rate in
the case of Loans or other amounts due in Dollars for each day held by the
Administrative Agent and not distributed to the Banks.  The Administrative
Agent’s and each Bank’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement (including the Equivalent Amounts of the applicable currencies
where such computations are required) and shall be deemed an “account stated.”

 

4.2                                 Pro Rata Treatment of Banks.

 

Subject to Section 2.14, each borrowing shall be allocated to each Bank
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrowers with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent’s Fee and the Issuing Banks’ fronting
fee) or amounts due from the Borrowers hereunder to the Banks with respect to
the Loans, shall (except as provided in Section 3.4.2 [Illegality; Increased
Costs; Deposits not Available] in the case of an event specified in Section 3.4
[Euro-Rate Unascertainable], 4.4.2 [Replacement of a Bank] or 4.5 [Additional
Compensation in Certain Circumstances]) be made in proportion to the applicable
Loans outstanding from each Bank and, if no such Loans are then outstanding, in
proportion to the Ratable Share of each Bank.  Subject to Section 2.14,
notwithstanding any of the foregoing, each borrowing or payment, repayment or
prepayment by the Borrowers of principal, interest, fees or other amounts from
the Borrowers with respect to Swing Loans shall be made by or to PNC Bank
according to Section 2.9.

 

4.3                                 Interest Payment Dates.

 

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first Business Day of each October, January, April and July
and on the date such Loans are repaid in full.  Interest on Loans to which the
Euro-Rate Option applies shall be due and payable in the currency in which such
Loan was made on the last day of each Interest Period for those Loans and, if
such Interest Period is longer than three (3) months, also on each day that

 

55

--------------------------------------------------------------------------------


 

interest would have been payable had successive Interest Periods of three
months’ duration been applicable to such Loans.  Interest on mandatory
prepayments of principal under Section 4.6 shall be made in the currency in
which such Loan was made and shall be due on the date such mandatory prepayment
is due.  Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable in the currency in which such Loan was made
on demand after such principal amount or such other monetary Obligation becomes
due and payable (whether on the stated maturity date, upon acceleration or
otherwise).

 

4.4                                 Voluntary Prepayments and Commitment
Reductions.

 

4.4.1                        Right to Prepay.

 

The Borrowers shall have the right at their option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
subsection 4.4.2 below or in Section 4.5) in the currency in which such Loan was
made:

 

(i)                                     at any time with respect to any Loan to
which the Base Rate Option applies,

 

(ii)                                  on the last day of the applicable Interest
Period with respect to Loans to which a Euro-Rate Option applies, provided
however the Borrowers may otherwise prepay such Loans upon payment of all
amounts owing under Section 4.5.2 resulting from such prepayment,

 

(iii)                               on the date specified in a notice by any
Bank pursuant to Section 3.4.3 [Administrative Agent’s and Banks’ Rights] with
respect to any Loan to which a Euro-Rate Option applies.

 

Whenever the Borrowers desire to prepay any part of the Loans, TGI shall provide
a prepayment notice to the Administrative Agent on behalf of the Borrowers on or
before (and in the case of Optional Currency Swing Loans, four (4) days before)
the date of prepayment of Loans setting forth the following information:

 

(a)                                  the date, which shall be a Business Day, on
which the proposed prepayment is to be made;

 

(b)                                 a statement indicating the application of
the prepayment; and

 

(c)                                  the total principal amount and currency of
such prepayment, the Dollar Equivalent amount of which shall not be less than
$200,000 for the Revolving Credit Loans.

 

Notwithstanding the foregoing to the contrary, whenever the Borrowers desire to
prepay any part of the Swing Loans TGI shall provide notice thereof on behalf of
the Borrowers no later than 12:00 noon, Pittsburgh time, on the date of
prepayment of Swing Loans setting forth the following information:

 

(x)                                   the date, which shall be a Business Day,
on which the proposed prepayment is to be made; and

 

56

--------------------------------------------------------------------------------


 

(y)                                 a statement indicating the application of
the prepayment between the Swing Loans.

 

The amount of the payment shall not be less than $25,000 for any Swing Loan
except for Swing Loans made pursuant to Section 2.9.9, as to which there shall
be no minimum.

 

All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made in the currency in
which such Loan was made.  Except as provided in Section 3.4.3, if the Borrowers
prepay a Loan but fails to specify the applicable Borrowing Tranche which the
Borrowers are prepaying, the prepayment shall be applied first to Loans to which
the Base Rate Option applies, then to Dollar Loans to which the Euro-Rate Option
applies, and then to Optional Currency Swing Loans.  Any prepayment hereunder
shall be subject to the Borrowers’ obligation to indemnify the Banks under
Section 4.5.2.

 

4.4.2                        Replacement of a Bank.

 

In the event any Bank (i) gives notice under Section 3.4.2 or Section 4.5.1,
(ii) becomes a Defaulting Bank or otherwise does not fund Revolving Credit Loans
in breach of its obligations under Section 2.5 or because the making of such
Loans would contravene any Law applicable to such Bank, (iii) does not approve
any action as to which its consent is required (other than the consent of the
Administrative Agent under Section 10.1.1) and the consent of the Required Banks
is obtained hereunder, or (iv) becomes subject to the control of an Official
Body (other than normal and customary supervision), then the Borrowers shall
have the right at their option, with the consent of the Administrative Agent,
which shall not be unreasonably withheld, to prepay the Loans of such Bank in
whole, together with all interest accrued thereon, and terminate such Bank’s
Commitment within ninety (90) days after (v) receipt of such Bank’s notice under
Section 3.4.2 or 4.5.1, (w) the date such Bank has become a Defaulting Bank or
otherwise has failed to fund Revolving Credit Loans in breach of its obligations
under Section 2.5 or because the making of such Loans would contravene Law
applicable to such Bank, (x) the date of obtaining the consent which such Bank
has not approved, (y) the date such Bank became subject to the control of an
Official Body, (z) receipt of such Bank’s or Issuing Bank’s notice under Section
2.10.2; provided that the Borrowers shall also pay to such Bank at the time of
such prepayment any amounts required under Section 4.5 and any accrued interest
due on such amount and any related fees; provided, however, that the Commitment
of such Bank shall be provided by one or more of the remaining Banks or a
replacement bank reasonably acceptable to the Administrative Agent; provided,
further, the remaining Banks shall have no obligation hereunder to increase
their Commitments; provided further, in the event none of the Banks or any
replacement bank acquire the Commitments of the Defaulting Bank the Borrower may
terminate such Defaulting Bank’s Commitment and reduce the aggregate Commitments
of all of the Banks by the amount of such Defaulting Bank’s terminated
Commitment subject to the provisions (other than the pro rata provisions) set
forth in Section 4.4.3 below; provided that the Borrowers shall prepay the Loans
of the Defaulting Bank and any amount required by Section 4.5 and any accrued
interest due on such amount and any related fees.  Notwithstanding the
foregoing, the Administrative Agent may only be replaced subject to the
requirements of Section 9.14 and an Issuing Bank may only be replaced if all
applicable Letters of Credit which it has issued have

 

57

--------------------------------------------------------------------------------


 

expired, been terminated or replaced or cash collateral or backup letters of
credit shall have been deposited.

 

4.4.3                        Right to Reduce Commitments.

 

The Borrowers shall have the right at their option from time to time to reduce
permanently the Revolving Credit Commitments upon at least one Business Day’s
advance notice to the Administrative Agent.  Each such permanent reduction shall
be in the minimum amount of $5,000,000 and shall reduce the Revolving Credit
Commitment of each Bank in proportion to its Ratable Share.  Upon the effective
date of each permanent reduction in the Revolving Credit Commitments, the
Borrowers shall also prepay, with interest and with any additional compensation
required under Section 4.5.2, the amount (if any) by which the Revolving
Facility Usage at the time of the reduction exceeds the amount of the Revolving
Commitments as reduced.

 

4.4.4                        Change of Lending Office.

 

Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 3.4.2 [Illegality; Increased
Costs; Deposits Not Available] with respect to such Bank, it will, if requested
by TGI on behalf of the Borrowers, use reasonable efforts (subject to overall
policy considerations of such Bank) to designate another Lending Office for any
Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Bank and its Lending Office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section.  Nothing
in this Section 4.4.4 shall affect or postpone any of the Obligations of the
Borrowers or any other Loan Party or the rights of the Administrative Agent or
any Bank provided in this Agreement.

 

4.5                                 Additional Compensation in Certain
Circumstances.

 

4.5.1                      Increased Costs or Reduced Return Resulting From
Reserves, Capital Adequacy Requirements, Expenses, Etc.

 

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body, including all requests, rules, guidelines or directives
concerning capital adequacy issued in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities, regardless of the date adopted, issued, promulgated, or
implemented:

 

(i)                                     imposes, modifies or deems applicable
any reserve, special deposit or similar requirement against credits or
commitments to extend credit extended by, or assets

 

58

--------------------------------------------------------------------------------


 

(funded or contingent) of, deposits with or for the account of, or other
acquisitions of funds by, any Bank or any Lending Office of any Bank or the
Issuing Bank, or

 

(iii)                               imposes, modifies or deems applicable any
capital adequacy or similar requirement (A) against assets (funded or
contingent) of, or letters of credit, other credits or commitments to extend
credit extended by, any Bank or Issuing Bank, or (B) otherwise applicable to the
obligations of any Bank or any Lending Office of any Bank or any Issuing Bank
under this Agreement, and the result of any of the foregoing is to increase the
cost to, reduce the income receivable by, or impose any expense (including loss
of margin) upon any Bank or its Lending Office or any Issuing Bank with respect
to this Agreement, the Notes or the making, maintenance or funding of any part
of the Loans (or, in the case of any capital adequacy or similar requirement, to
have the effect of reducing the rate of return on any Bank’s or Issuing Bank’s
capital, taking into consideration such Bank’s or Issuing Bank’s customary
policies with respect to capital adequacy) by an amount which such Bank or
Issuing Bank in its sole discretion deems to be material, such Bank or Issuing
Bank shall from time to time notify TGI, as agent for the Borrowers, and the
Administrative Agent of the amount determined in good-faith (using any
reasonable averaging and attribution methods) by such Bank or Issuing Bank to be
necessary to compensate such Bank or Issuing Bank for such increase in cost,
reduction of income or additional expense (to the extent not reflected in the
determination of Base Rate).  Such notice shall set forth in reasonable detail
the basis for such determination.  Such amount shall be due and payable by the
Borrowers to such Bank or Issuing Bank ten (10) Business Days after such notice
is given.

 

For the avoidance of doubt, this Section 4.5.1 shall not apply to taxes, which
shall be governed by Section 4.8 [Taxes].

 

4.5.2                        Indemnity.

 

In addition to the compensation required by subsection 4.5.1 of this Section
4.5, each Borrower shall indemnify each Bank and each Issuing Bank against all
liabilities, losses or expenses (including loss of margin, any loss or expense
incurred in liquidating or employing deposits from third parties and any loss or
expense incurred in connection with funds acquired by a Bank or Issuing Bank to
fund or maintain Loans subject to the Euro-Rate Option) which such Bank or
Issuing Bank actually sustains or incurs as a consequence of any:

 

(i)                                     payment, prepayment, conversion or
renewal of any Loan to which the Euro-Rate Option applies on a day other than
the last day of the corresponding Interest Period (whether or not such payment
or prepayment is mandatory, voluntary or automatic and whether or not such
payment or prepayment is then due),

 

(ii)                                  attempt by any Borrower to revoke
(expressly, by later inconsistent notices or otherwise) in whole or part any
notice relating to Loan Requests under Section 2.4 or Section 3.2 or prepayments
under Section 4.4,

 

(iii)                               default by any Borrower in the performance
or observance of any covenant or condition contained in this Agreement or any
other Loan Document, including any failure of

 

59

--------------------------------------------------------------------------------


 

the Borrowers to pay when due (by acceleration or otherwise) any principal,
interest, Commitment Fee or any other amount due hereunder, or

 

(iv)                              the assignment of any Revolving Credit Loans
under the Euro-Rate Option other than on the last day of the Interest Period or
maturity date applicable thereto as a result of a request by the Borrowers
pursuant to Section 4.4.2.

 

If any Bank or Issuing Bank actually sustains or incurs any such loss or
expense, it shall from time to time notify TGI, as agent for the Borrowers, of
the amount determined in good-faith by such Bank (which determination may
include such reasonable assumptions, allocations of costs and expenses and
averaging or attribution methods as such Bank or Issuing Bank shall determine)
to be necessary to indemnify such Bank or Issuing Bank for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrowers to such
Bank or Issuing Bank, as the case may be, ten (10) Business Days after such
notice is given.

 

4.6                                 Mandatory Prepayments.

 

4.6.1                        Currency Fluctuations.

 

If on any Computation Date (i) the Dollar Equivalent Revolving Facility Usage is
greater than the Revolving Credit Commitments, (ii) the Dollar Equivalent of
Optional Currency Swing Loans shall exceed $100,000,000, or (iii) the Dollar
Equivalent of Letters of Credit Outstanding shall exceed $100,000,000, as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Administrative Agent shall notify TGI, as agent for the
Borrowers of the same.  The Borrowers shall pay or prepay Loans (subject to
Borrowers’ indemnity obligations under Sections 4.4 [Voluntary Prepayments] and
4.5 [Additional Compensation in Certain Circumstances]) within one (1) Business
Day after TGI receives such notice such that after giving effect to such
payments or prepayments, (a) the Dollar Equivalent Revolving Facility Usage
shall not exceed the Revolving Credit Commitments, and (b) the Dollar Equivalent
of Optional Currency Swing Loans shall not exceed $100,000,000.  With respect to
the circumstance identified in clause (iii) of the first sentence of this
paragraph, the Borrowers shall Cash Collateralize the Letters of Credit
Outstanding to the extent of the amount by which the Dollar Equivalent of
Letters of Credit Outstanding exceeds $100,000,000.

 

4.6.2                        Application Among Interest Rate Options.

 

All prepayments required pursuant to this Section 4.6 [Mandatory Prepayments]
shall first be applied among the Interest Rate Options to the principal amount
of the Loans subject to the Base Rate Option, then to Revolving Credit Loans
subject to a Euro-Rate Option and then to Optional Currency Swing Loans subject
to the Euro-Rate Option.  In accordance with Section 4.5.2 [Indemnity], each
Borrower shall indemnify the Banks for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.

 

60

--------------------------------------------------------------------------------


 

4.7                                 Interbank Market Presumption.

 

For all purposes of this Agreement and each Note with respect to any aspects of
the Euro-Rate, any Loan under the Euro-Rate Option or any Optional Currency,
each Bank and the Administrative Agent shall be presumed to have obtained rates,
funding, currencies, deposits, and the like in the applicable interbank market
regardless whether it did so or not; and, each Bank’s and the Administrative
Agent’s determination of amounts payable under, and actions required or
authorized by, Sections 3.4 [Euro-Rate Unascertainable] and 4.5 [Additional
Compensation in Certain Circumstances] shall be calculated, at each Bank’s and
the Administrative Agent’s option, as though each Bank and the Administrative
Agent funded its each Borrowing Tranche of Loans under the Euro-Rate Option
through the purchase of deposits of the types and maturities corresponding to
the deposits used as a reference in accordance with the terms hereof in
determining the Euro-Rate applicable to such Loans, whether in fact that is the
case.

 

4.8                                 Taxes.

 

4.8.1                        No Deductions.

 

All payments made by or on behalf of the Loan Parties hereunder and under each
Note or under any other Loan Document shall be made free and clear of and
without deduction for any present or future taxes, levies, imposts, deductions,
charges, or withholdings, and all liabilities with respect thereto, other than
Excluded Taxes (as defined below) (all such taxes, levies, imposts, deductions,
charges, withholdings, and liabilities, other than Excluded Taxes, being
hereinafter referred to as “Indemnified Taxes”).  For purposes of this
Agreement, “Excluded Taxes” shall mean (i) any taxes imposed on (or measured
by)  the net income of any Bank, (ii) any taxes imposed pursuant to the laws of
the United States or any political subdivision thereof or therein that would
apply to any payment to a Bank, the Administrative Agent or the Issuing Bank on
the day that such Bank, the Administrative Agent or the Issuing Bank becomes a
party to this Agreement (or designates a new lending office); (iii) in the case
of a Foreign Bank (other than an assignee pursuant to a request by the Borrowers
pursuant to Section 4.4.2 [Replacement of a Bank]), any withholding tax that is
imposed on amounts payable to such Foreign Bank at the time such Foreign Bank
becomes a party hereto (or designates a new lending office), except to the
extent that such Foreign Bank (or its assignor, if any),was entitled at the time
of designation of a new lending office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding tax pursuant to the
first sentence of this Section 4.8.1, (iv) any tax that is attributable to the
failure of a Bank, the Administrative Agent or the Issuing Bank to comply with
Section 10.17 of this Agreement after having received any notice required to
have been given by the relevant Borrower pursuant to such Section, and (v) any
tax imposed on any “withholding payment” payable to such recipient as a result
of the failure of such recipient to satisfy the applicable requirements as set
forth in FATCA.  If any such Indemnified Taxes are required by Law to be
withheld or deducted from or in respect of any sum payable hereunder or under
any Note or any other Loan Document, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.8) each
Bank, the Administrative Agent or the Issuing Bank, as the case may be, 
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)

 

61

--------------------------------------------------------------------------------


 

the Borrowers shall timely pay the full amount deducted to the relevant tax
authority or other authority in accordance with applicable Law.

 

4.8.2                        Stamp Taxes.

 

In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder or from the execution,
delivery, or registration of, or otherwise with respect to, this Agreement or
any Loan Document (hereinafter referred to as “Other Taxes”).

 

4.8.3                        Indemnification for Taxes Paid by a Bank.

 

Each Borrower shall indemnify each Bank, the Administrative Agent and any
Issuing Bank for the full amount of Indemnified Taxes or Other Taxes (including,
without limitation, any Indemnified Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 4.8) paid by any Bank, the
Administrative Agent or Issuing Bank, as the case may be, and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally asserted.  This indemnification shall be made within 30 days from the
date a Bank, the Administrative Agent or Issuing Bank makes written demand
therefor, which demand shall, upon request, be supplemented by written evidence
of the payment for which the Bank, the Administrative Agent or Issuing Bank
seeks indemnification pursuant to this Section 4.8.3 [Indemnification for Taxes
Paid by a Bank].

 

4.8.4                        Certificate.

 

Within 30 days after the date of any payment of any Indemnified Taxes or Other
Taxes by any Borrower, such Borrower shall furnish to each Bank, at its address
referred to herein, the original or a certified copy of a receipt evidencing
payment thereof.  If no such Indemnified Taxes are payable in respect of any
payment by any Borrower, such Borrower shall, if so requested by a Bank, provide
a certificate of an officer of such Borrower to that effect.

 

4.8.5                        Survival.

 

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in Sections
4.8.1 through 4.8.4 shall survive the payment in full of principal and interest
hereunder and under any instrument delivered hereunder.

 

4.8.6                        Refunds.

 

If a Bank, the Administrative Agent or the Issuing Bank receives a refund of any
amount as to which a Borrower has made any payments pursuant to this Section 4.8
[Taxes], such Bank, the Administrative Agent or the Issuing Bank shall pay over
any such refund to such Borrower; provided that such Borrower, upon the request
of such Bank, the Administrative Agent or the Issuing Bank, agrees to repay the
amount paid over to the Borrower in the event that

 

62

--------------------------------------------------------------------------------


 

such Bank, the Administrative Agent or the Issuing Bank is required to repay
such refund to the relevant Official Body.

 

4.9                                 Judgment Currency.

 

4.9.1                        Currency Conversion Procedures for Judgments.

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under a Note in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereby
agree, to the fullest extent permitted by Law, that the rate of exchange used
shall be that at which in accordance with normal banking procedures each Bank
could purchase the Original Currency with the Other Currency after any premium
and costs of exchange on the Business Day preceding that on which final judgment
is given.

 

4.9.2                        Indemnity in Certain Events.

 

The obligation of the Borrowers in respect of any sum due from the Borrowers to
any Bank hereunder shall, notwithstanding any judgment in an Other Currency,
whether pursuant to a judgment or otherwise, be discharged only to the extent
that, on the Business Day following receipt by any Bank of any sum adjudged to
be so due in such Other Currency, such Bank may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency.  If
the amount of the Original Currency so purchased is less than the sum originally
due to such Bank in the Original Currency, each Borrower agrees, as a separate
obligation and notwithstanding any such judgment or payment, to indemnify such
Bank against such loss.

 

5.                                       REPRESENTATIONS AND WARRANTIES

 

5.1                                 Representations and Warranties.

 

Each Borrower represents and warrants to the Administrative Agent and each of
the Banks as follows:

 

5.1.1                        Organization and Qualification.

 

TGI and each Subsidiary of TGI: (i) is a corporation, partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, (ii) has the lawful power to own
or lease its properties and to engage in the business it presently conducts or
proposes to conduct, and (iii) is duly licensed or qualified and in good
standing in each jurisdiction where the property owned or leased by it or the
nature of the business transacted by it or both makes such licensing or
qualification necessary, except with respect to each of (i) and (iii) above, for
exceptions which would not reasonably be expected to result in a Material
Adverse Change.

 

5.1.2                        Capitalization and Ownership.

 

Schedule 5.1.2, which shall be delivered on or prior to the Closing Date,
states, as of the Closing Date, the authorized capital stock of TGI, the issued
and outstanding shares

 

63

--------------------------------------------------------------------------------


 

(referred to herein as the “Shares”) of such stock, and the names of any parties
beneficially owning, individually or through affiliates, more than 5% thereof. 
All of the Shares have been validly issued and are fully paid and
nonassessable.  As of the Closing Date, there are no options, warrants or other
rights outstanding to purchase any such Shares except as disclosed in Schedule
5.1.2.

 

5.1.3                        Subsidiaries.

 

Schedule 5.1.3 which shall be delivered on or prior to the Closing Date, states,
as of the Closing Date, the name of each of TGI’s Subsidiaries, its jurisdiction
of incorporation or organization, its authorized capital stock, the issued and
outstanding shares (referred to herein as the “Subsidiary Shares”) and the
owners thereof if it is a corporation, its outstanding partnership interests
(the “Partnership Interests”) if it is a partnership and its outstanding limited
liability company interests, interests assigned to managers thereof and the
voting rights associated therewith (the “LLC Interests”) if it is a limited
liability company.  TGI and each Subsidiary of TGI has good and marketable title
to all of the Subsidiary Shares, Partnership Interests and LLC Interests it
purports to own, free and clear in each case of any Lien other than the Vought
Financing Liens and Permitted Refinancing Liens related thereto, non-consensual
Liens arising by operation of Law which are identified under the definition of
Permitted Liens herein and Liens in favor of the Administrative Agent for the
benefit of the Banks hereunder.  All Subsidiary Shares, Partnership Interests
and LLC Interests have been validly issued, and all Subsidiary Shares are fully
paid and nonassessable.  All capital contributions and other consideration
required to be made or paid in connection with the issuance of the Partnership
Interests and LLC Interests have been made or paid, as the case may be.  There
are no options, warrants or other rights outstanding to purchase any such
Subsidiary Shares, Partnership Interests or LLC Interests outstanding as of the
Closing Date except as indicated on Schedule 5.1.3.

 

5.1.4                        Power and Authority.

 

TGI and each other Loan Party has full power to enter into, execute, deliver and
carry out this Agreement and the other Loan Documents to which it is a party, to
incur the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part.

 

5.1.5                        Validity and Binding Effect.

 

This Agreement has been duly and validly executed and delivered by each
Borrower, and each other Loan Document which TGI or any other Loan Party is
required to execute and deliver on or after the date hereof will have been duly
executed and delivered by TGI and each other Loan Party on the required date of
delivery of such Loan Document.  This Agreement and each other Loan Document to
which any Borrower or any other Loan Party is a party constitutes, or will
constitute, legal, valid and binding obligations of each such party, enforceable
against each such party, in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

 

64

--------------------------------------------------------------------------------


 

5.1.6                        No Conflict.

 

Neither the execution and delivery of this Agreement or the other Loan Documents
by the Borrowers and any other Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by them will conflict with, constitute a default
under or result in any breach of (i) the terms and conditions of the certificate
of incorporation, bylaws or other organizational documents of any Borrower or
any Subsidiary or (ii) any Law or of any material agreement, instrument, order,
writ, judgment, injunction or decree to which any Borrower or any Subsidiary is
a party or by which it is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Borrower or any Subsidiary other
than the Liens granted to the Administrative Agent, for the benefit of the
Banks, pursuant to the Loan Documents.

 

5.1.7                        Litigation.

 

Except as set forth on Schedule 5.1.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of any Borrower, threatened
against any Borrower or any Subsidiary of any Borrower at law or equity before
any Official Body which would, individually or in the aggregate, be reasonably
likely to result in any Material Adverse Change.  Neither the Borrowers nor any
Subsidiaries of any Borrower is in violation of any order, writ, injunction or
any decree of any Official Body which would reasonably be expected to result in
any Material Adverse Change.

 

5.1.8                        Title to Properties.

 

The real property owned or leased (other than residential leases for use by
employees) by any Borrower and each Subsidiary of any Borrower as of the Closing
Date is described on Schedule 5.1.8 which shall be delivered on or prior to the
Closing Date.  Each Borrower and each Subsidiary of each Borrower has good and
marketable title to or valid leasehold interests in all properties, assets and
other rights which it purports to own or lease or which are reflected as owned
or leased on its books and records, free and clear of all Liens and encumbrances
except Permitted Liens, and subject to the terms and conditions of the
applicable leases.  All leases of property are in full force and effect without
the necessity for any consent which has not previously been obtained in respect
of the transactions contemplated hereby.

 

5.1.9                        Financial Statements.

 

(i)                                     Historical Statements.  TGI has
delivered to the Administrative Agent copies of (a) its audited consolidated and
unaudited consolidating year-end financial statements for and as of the end of
the fiscal year ended March 31, 2010; and (b) its unaudited consolidated
financial statements for each fiscal quarter thereafter through and including
the quarter ended December 31, 2010  (collectively, the “Historical
Statements”).  The Historical Statements were compiled from the books and
records maintained by TGI’s management, as the case may be, are correct and
complete and present fairly in all material respects the financial condition of
TGI and its Subsidiaries, as the case may be, as of their dates and the results
of operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied.

 

65

--------------------------------------------------------------------------------


 

(ii)                                  Accuracy of Financial Statements.  As of
the date of the most recent Historical Statements, TGI has not incurred, any
liabilities, contingent or otherwise, that could reasonably be expected to
result in a Material Adverse Change and which were not disclosed in the
Historical Statements or in the notes thereto.  Since March 31, 2010, no
Material Adverse Change has occurred.

 

5.1.10                  Margin Stock.

 

Neither TGI nor any of its Subsidiaries engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U).  No part of the
proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or to refund
Indebtedness originally incurred for such purpose, or for any purpose which
entails a violation of or which is inconsistent with the provisions of
Regulation U of the Board of Governors of the Federal Reserve System.  Neither
TGI nor any of its Subsidiaries holds or intends to hold margin stock in such
amounts that more than 25% of the reasonable value of the assets of TGI or any
of its Subsidiaries are or will be represented by margin stock.  If requested by
the Administrative Agent, TGI will furnish to the Administrative Agent a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

5.1.11                  Full Disclosure.

 

Neither the confidential information memorandum provided to the Banks in
connection with this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Bank in connection herewith or therewith, contains any untrue statement of a
material fact or, considered in the aggregate, omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading.  On the Closing
Date, there is no fact known to any Borrower which materially adversely affects
the business, property, assets, financial condition or results of operations of
such Borrower or any Subsidiary of such Borrower which has not been set forth in
such confidential information memorandum, this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Banks prior to or at the date hereof in connection
with the transactions contemplated hereby or previously been publicly disclosed
in TGI’s most recently filed Form 10-K and any Form 10-Q or Form 8-K filed
subsequently with the Securities and Exchange Commission prior to the Closing
Date.

 

5.1.12                  Taxes.

 

All federal, state, material local, material foreign and material other tax
returns required to have been filed with respect to TGI and each Subsidiary of
TGI have been filed (subject to the timely filing of any extensions therefor),
and payment or adequate provision has been made for the payment of all taxes,
fees, assessments and other governmental charges which have or may become due
pursuant to said returns or to assessments received, except to the extent

 

66

--------------------------------------------------------------------------------


 

that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.  Other than extensions of tax return filing deadlines for
which the Borrowers have applied in the ordinary course of business, there are
no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of TGI or any of its Subsidiaries
for any period in which the underlying potential liability could reasonably be
expected to result in a Material Adverse Change.

 

5.1.13                  Consents and Approvals.

 

No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents by any Borrower, except as shall have
been obtained or made on or prior to the Closing Date.

 

5.1.14                  No Event of Default; Compliance with Instruments.

 

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings to be made on the Closing Date under the
Loan Documents which constitutes an Event of Default or Potential Default. 
Neither any Borrower nor any of their Subsidiaries is in violation of (i) any
term of its certificate of incorporation, bylaws, or other organizational
documents or (ii) any material agreement or instrument to which it is a party or
by which it or any of its properties may be subject or bound where such
violation would constitute a Material Adverse Change.

 

5.1.15                  Patents, Trademarks, Copyrights, Licenses, Etc.

 

TGI and each Subsidiary of TGI owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits, intellectual property and rights necessary to own and
operate its properties and to carry on its business as presently conducted and
planned to be conducted by TGI and its Subsidiaries, without known conflict with
the rights of others that could reasonably be expected to result in a Material
Adverse Change.

 

5.1.16                  Insurance.

 

All insurance policies and other bonds to which TGI and each of its Subsidiaries
is a party are valid and in full force and effect to the extent necessary to
comply with Section 7.1.3 [Maintenance of Insurance].  No notice has been given
or claim made and no grounds exist to cancel or avoid any of such policies or
bonds or to reduce the coverage provided thereby, except as would not impair the
accuracy of the following sentence or could reasonably be expected to result in
a breach of Section 7.1.3 [Maintenance of Insurance].  Such policies and bonds
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of TGI and each Subsidiary of
TGI in accordance with prudent business practice in the industries of TGI and
its Subsidiaries.

 

67

--------------------------------------------------------------------------------


 

5.1.17                  Compliance with Laws.

 

TGI and its Subsidiaries are in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in subsection 5.1.22) in all jurisdictions in which TGI and its Subsidiaries do
business except where the failure to so comply would not constitute a Material
Adverse Change.

 

5.1.18                  Material Contracts.

 

Except as otherwise publicly disclosed in TGI’s most recent Form 10-K and any
Form 10Q or Form 8-K subsequently filed with the Securities and Exchange
Commission, all material contracts publicly filed or required to be publicly
filed by TGI pursuant to applicable securities law, are valid, binding and
enforceable in all material respects upon TGI, or each Subsidiary and each of
the other parties thereto in accordance with their respective terms, and there
is no default thereunder by TGI, t or any such Subsidiary or, to the Borrowers’
knowledge, with respect to parties other than TGI, or any such Subsidiary, which
would result in a Material Adverse Change.

 

5.1.19                  Investment Companies.

 

Neither TGI nor any of its Subsidiaries is an “investment company” registered or
required to be registered under the Investment Company Act of 1940 or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940 and shall not become such an “investment company” or under
such “control.”

 

5.1.20                  Plans and Benefit Arrangements.

 

Except as set forth on Schedule 5.1.20:

 

(i)                                     Each Borrower and each member of each of
their ERISA Groups are in compliance with any applicable provisions of ERISA
with respect to all Benefit Arrangements and Plans, except where the failure to
do so could not reasonably be expected to result in a Material Adverse Change. 
There has been no Prohibited Transaction with respect to any Benefit Arrangement
or any Plan, which could result in a Material Adverse Change.  Each Borrower
and, to the knowledge of any Borrower, all members of each of their ERISA Groups
have made when due any and all material payments required to be made under any
agreement relating to a Multiemployer Plan or a Multiple Employer Plan or any
Law pertaining thereto.  Except where the failure to do so could not result in a
Material Adverse Change, with respect to each Plan and Multiemployer Plan, each
Borrower and each member of each of its ERISA Group (a) have fulfilled their
obligations under the minimum funding standards of ERISA, (b) have not incurred
any liability to the PBGC other than required premiums under Sections 4006 and
4007 of ERISA, and (c) have not had asserted against them any penalty for
failure to fulfill the minimum funding requirements of ERISA.

 

(ii)                                  To each Borrower’s knowledge, each Plan is
able to pay benefits thereunder when due (without regard to a termination
basis).

 

68

--------------------------------------------------------------------------------


 

(iii)                               Neither the Borrowers nor any other member
of any of its ERISA Group has instituted proceedings or taken formal action to
terminate any Plan.

 

(iv)                              No Plan has an actual or deemed Adjusted
Funding Target Attainment Percentage that would subject the Plan to the benefit
limitations imposed under Section 436(b), (d)(1) or (e) of the Internal Revenue
Code.

 

(v)                                 Neither any Borrower nor any other member of
any of its ERISA Group has incurred or reasonably expects to incur any material
Withdrawal Liability under ERISA to any Multiemployer Plan or Multiple Employer
Plan.  Neither any Borrower nor any other member of its ERISA Group has been
notified by any Multiemployer Plan or Multiple Employer Plan that such
Multiemployer Plan or Multiple Employer Plan has been terminated within the
meaning of Title IV of ERISA and, to the knowledge of each Borrower, no
Multiemployer Plan or Multiple Employer Plan is reasonably expected to be
reorganized or terminated, within the meaning of Title IV of ERISA in a manner
that can reasonably be expected to result in a Material Adverse Change.

 

(vi)                              (a) To the extent that any Benefit Arrangement
is insured, all Borrowers and all members of each of their ERISA Groups have
paid when due all material premiums required to be paid for all periods through
the Closing Date and (b) to the extent that any Benefit Arrangement is funded
other than with insurance, all Borrowers and all members of each of their ERISA
Groups have made when due all material contributions required to be paid for all
periods through the Closing Date.

 

(vii)                           All Plans, Benefit Arrangements have been
administered in accordance with their terms and the applicable provisions of
ERISA except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change.

 

5.1.21                  Employment Matters.

 

Except as set forth on Schedule 5.1.21, TGI and each of its Subsidiaries are in
compliance with the Labor Contracts and all applicable federal, state and local
labor and employment Laws including those related to equal employment
opportunity and affirmative action, labor relations, minimum wage, overtime,
child labor, medical insurance continuation, worker adjustment and relocation
notices, immigration controls and worker and unemployment compensation where the
failure to comply would, individually or in the aggregate, likely constitute a
Material Adverse Change.  To the best of each Borrower’s knowledge, there are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any Borrower or any of its
Subsidiaries which in any case would constitute a Material Adverse Change.

 

5.1.22                  Environmental Matters.

 

Except as disclosed on Schedule 5.1.22:

 

69

--------------------------------------------------------------------------------


 

(i)                                     Neither TGI nor any Subsidiary of TGI
has received any material Environmental Complaint from any Official Body
alleging that TGI or such Subsidiary or, with respect to the Property, any prior
or subsequent owner of the Property is a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601, et seq., and the Borrowers have no reason to believe that such an
Environmental Complaint is likely to be received.  Except as would not
reasonably be expected to result in a Material Adverse Change, neither TGI nor
any Subsidiary of TGI has received any Environmental Complaint described in the
immediately preceding sentence, from a private Person (as opposed to receipt
thereof from an Official Body).  There are no pending or, to any Borrower’s
knowledge, threatened Environmental Complaints relating to TGI or any Subsidiary
of TGI or, to any Borrower’s knowledge with respect to the Property, any prior
or subsequent owner of the Property pertaining to, or arising out of, any
Environmental Conditions, in any case that would reasonably be expected to
result in a Material Adverse Change.

 

(ii)                                  There are no circumstances at, on or under
the Property that constitute a material breach of or non-compliance with any of
the Environmental Laws. There are no Environmental Conditions at, on or under
the Property or, to the knowledge of any Borrower, at, on or under adjacent
property, that prevent compliance with the Environmental Laws at the Property in
a manner that would reasonably be expected to result in a Material Adverse
Change.

 

(iii)                               Neither the Property nor any structures,
improvements, equipment, fixtures, activities or facilities thereon or
thereunder contain or use Regulated Substances except in material compliance
with Environmental Laws.  There are no processes, facilities, operations,
equipment or any other activities at, on or under the Property, or, to the
knowledge of any Borrower, at, on or under adjacent property, that currently
result in the release or threatened release of Regulated Substances onto the
Property, except to the extent that such releases or threatened releases are not
a breach of or otherwise not a violation of the Environmental Laws or would not
result in a Material Adverse Change.

 

(iv)                              TGI and each Subsidiary of TGI has all
material permits, licenses, authorizations, plans and approvals required under
the Environmental Laws for the conduct of the business of TGI and its
Subsidiaries as presently conducted. TGI and each Subsidiary of TGI has
submitted all material notices, reports and other filings required by the
Environmental Laws to be submitted to an Official Body which pertain to past and
current operations on the Property.

 

(v)                                 All past and present on-site generation,
storage, processing, treatment, recycling, reclamation, disposal or other use or
management of Regulated Substances at, on, or under the Property and all
off-site transportation, storage, processing, treatment, recycling, reclamation,
disposal or other use or management of Regulated Substances has been performed
by TGI and its Subsidiaries in material accordance with the Environmental Laws.

 

5.1.23                  Senior Debt Status.

 

The Obligations of each Loan Party under this Agreement, the Notes, the
Guarantee and Collateral Agreement and each of the other Loan Documents to which
it is a party do rank and will rank at least pari passu in priority of payment
with all other secured senior Indebtedness of the Loan Parties.  The obligations
of any Loan Party under the Convertible Note

 

70

--------------------------------------------------------------------------------


 

Indenture and the Convertible Notes are and shall remain at all times unsecured
and subordinated in right of payment to the Obligations hereunder and under the
other Loan Documents.  Without limiting the foregoing, each Loan Party shall
take all steps necessary to provide that (i) its Obligations under this
Agreement, the Notes, the Guarantee and Collateral Agreement and the other Loan
Documents shall be senior to, or pari passu with, any outstanding Indebtedness,
and (ii) any Indebtedness of any Loan Party, now existing or hereafter incurred
that is in any manner subordinated in right of payment or security to any other
Indebtedness is subordinated to the Obligations on the same terms and
conditions.  The Obligations of each Loan Party under this Agreement are not
superior in right of payment to the B&R Promissory Note.

 

5.1.24                  Anti-Terrorism Laws.

 

5.1.24.1                                                   General.

 

None of the Loan Parties nor any Subsidiary of a Loan Party, nor, to the
knowledge of any Loan Party,  any other Affiliate of any Loan Party,  is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

5.1.24.2                                                   Executive Order No.
13224.

 

None of the Loan Parties, nor any Subsidiary of a Loan Party, nor, to the
knowledge of any Loan Party, any other Affiliate of any Loan Party,  or their
respective agents acting or benefiting in any capacity in connection with the
Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):

 

(i)                                               a Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order No.
13224;

 

(ii)                                            a Person owned or controlled by,
or acting for or on behalf of,  any Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order No. 13224;

 

(iii)                                         a Person or entity with which any
Bank is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(iv)                                        a Person or entity that commits,
threatens or conspires to commit or supports “terrorism” as defined in the
Executive Order No. 13224;

 

(v)                                           a Person or entity that is named
as a “specially designated national” on the most current list published by the
U.S. Treasury Department Office of Foreign Asset Control at its official website
or any replacement website or other replacement official publication of such
list, or

 

(vi)                                        a person or entity who is affiliated
or associated with a person or entity listed above.

 

71

--------------------------------------------------------------------------------


 

No Loan Party or to the knowledge of any Loan Party, any of its agents acting in
any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

5.1.25                  Security Interests; Mortgage Liens.

 

(i)                                     From and after the Closing Date, the
Guarantee and Collateral Agreement will be effective to create in favor of the
Administrative Agent, for the benefit of the Banks, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Notes described in the Guarantee and
Collateral Agreement, when the original of such instruments are delivered to the
Administrative Agent, and in the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Collateral are delivered to the Administrative Agent (together, in each
case, with a properly completed and signed stock power or endorsement), and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on Schedule
5.1.25(a), which may be delivered not later than five (5) Business Days prior to
the Closing Date, in appropriate form are filed in the offices specified on
Schedule 5.1.25(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and Prior Security Interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations.

 

(ii)                                  From and after the Closing Date, each of
the Mortgages is effective to create in favor of the Administrative Agent, for
the benefit of the Banks, a legal, valid and enforceable Lien on the Real
Property Collateral described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 5.1.25(b) (with respect
to the Real Property Collateral owned as of the Closing Date), which may be
delivered not later than five (5) Business Days prior to the Closing Date or in
the appropriate filing offices (with respect to Real Property Collateral
acquired after the Closing Date), each such Mortgage shall constitute a fully
perfected Lien on, and Prior Security Interest in, all right, title and interest
of the Loan Parties in the Real Property Collateral and the proceeds thereof, as
security for the Obligations.  Schedule 1.1(M) lists, as of the Closing Date,
each parcel of owned real property and each leasehold interest in real property
located in the United States and held by TGI or any of its Subsidiaries that has
a value, in the reasonable opinion of TGI, in excess of $10,000,000 and shall be
delivered no later than five (5) Business Days prior to the Closing Date.

 

5.1.26                  Status of the Pledged Collateral.

 

All the shares of capital stock, Partnership Interests or LLC Interests included
in the Pledged Collateral to be pledged pursuant to the Guarantee and Collateral
Agreement are or will be upon issuance validly issued and nonassessable and
owned beneficially and of record by the applicable pledgor free and clear of any
Lien or restriction on transfer, except (i) as otherwise permitted by the
Guarantee and Collateral Agreement or this Agreement, (ii) as the right of the
Banks to dispose of the Subsidiary Shares, Partnership

 

72

--------------------------------------------------------------------------------


 

Interests or LLC Interests may be limited by the Securities Act of 1933, as
amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws and (iii)
restrictions on asset sales and like contractual provisions that would not
impair the ability of the Collateral Agent to realize on its Lien in accordance
with the Guarantee and Collateral Agreement.  There are no shareholder,
partnership, limited liability company or other agreements or understandings
with respect to the shares of capital stock, Partnership Interests or LLC
Interests included in the Pledged Collateral except for the partnership
agreements and limited liability company agreements described on Schedule
5.1.26, which may be delivered as of the Closing Date.  The Loan Parties have
delivered true and correct copies of such partnership agreements and limited
liability company agreements to the Administrative Agent not later than the
Closing Date.

 

5.2                                 Updates to Schedules.

 

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrowers shall promptly provide the Administrative Agent in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same; provided, however, that no Schedule shall be deemed to
have been amended, modified or superseded by any such correction or update, nor
shall any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Banks, in their sole and absolute discretion, shall have
accepted in writing such revisions or updates to such Schedule.

 

6.                                       CONDITIONS OF LENDING

 

The obligation of each Bank to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder is subject to the performance by the Borrowers of
their Obligations to be performed hereunder at or prior to the making of any
such Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

 

6.1                                 First Loans

 

On the Closing Date:

 

6.1.1                        Closing Representations.

 

The representations and warranties of each Borrower contained in Article 5 shall
be true and accurate on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties shall be true and correct on and as
of the specific dates or times referred to therein), no Event of Default or
Potential Default under this Agreement shall have occurred and be continuing or
shall exist.

 

73

--------------------------------------------------------------------------------


 

6.1.2                        Secretary’s Certificate.

 

There shall be delivered to the Administrative Agent for the benefit of each
Bank a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each Loan Party, certifying as appropriate as to:

 

(i)                                     all requisite corporate, limited
liability company or partnership, as the case may be, action taken by such Loan
Party in connection with this Agreement and the other Loan Documents;

 

(ii)                                  the names of the officer or officers
authorized to sign this Agreement and the other Loan Documents and the true
signatures of such officer or officers and specifying the Authorized Officers
permitted to act on behalf of such Borrower and the other Loan Parties for
purposes of this Agreement and the true signatures of such officers, on which
the Administrative Agent and each Bank may conclusively rely; and

 

(iii)                               with respect to each Loan Party, (a) (1)
copies of the organizational documents, including certificates of incorporation
and bylaws (or comparable documents, if applicable) as in effect on the Closing
Date, of such Loan Party certified by the appropriate state official where such
documents are filed in a state office (to the extent such state office provides
certified copies of such documents), if such organizational documents have been
modified from those delivered to the Administrative Agent pursuant to the
Secretary’s Certificate date June 16, 2010 or (2) if such organizational
documents have not been modified from those delivered to the Administrative
Agent pursuant to the Secretary’s Certificate date June 16, 2010, a
certification form the Secretary or an Assistant Secretary of such Loan Party to
such effect, and (b) together with certificates, as of a reasonably recent date,
from the appropriate state officials as to the continued existence and good
standing of such Loan Party in each state where organized (to the extent state
officials in such state provide such certificates).

 

6.1.3                        Delivery of Loan Documents.

 

This Agreement, the Notes, the Guarantee and Collateral Agreement, the
Intercompany Subordination Agreement, the Mortgages to the extent Mortgages have
not been delivered on any Real Property Collateral existing on the Closing Date,
and the Mortgage Modifications each shall have been duly executed by the parties
thereto and such documents shall have been delivered to the Administrative Agent
for the benefit of the Banks.  A Collateral Agency Agreement in form and
substance acceptable to the Administrative Agent shall also have been executed
and delivered to the Administrative Agent.

 

6.1.4                        Amendments to Convertible Debt Documents.

 

The Borrowers shall have delivered to the Administrative Agent true and correct
copies of the waivers, consents or amendments to the Convertible Debt Documents,
2009 Bonds and 2010 Bonds, if any, made in connection with this Agreement and
such amendments shall be acceptable to the Administrative Agent.

 

74

--------------------------------------------------------------------------------


 

6.1.5                        Opinion of Counsel.

 

There shall be delivered to the Administrative Agent for the benefit of each
Bank customary written opinions of counsel to each Loan Party and opinions of
local real estate counsel in each of the jurisdictions in which Real Property
Collateral is located to the extent a Mortgage or Mortgage Modification is being
delivered in respect of such Real Property Collateral on the Closing Date, in
each case, addressing such matters as reasonably requested by the Administrative
Agent, all in form and substance satisfactory to the Administrative Agent.

 

6.1.6                        Legal Details.

 

All material legal details and proceedings in connection with the transactions
contemplated by the Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent, and the Administrative Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance satisfactory to the Administrative Agent, as the
Administrative Agent or said counsel may reasonably request.  The Loan Parties
shall have delivered all Schedules to this Agreement and the other Loan
Documents on the time frames to have been delivered hereunder and shall deliver
on the Closing Date all such remaining schedules which have not been not
delivered at signing of this Agreement or otherwise prior to the Closing Date.

 

6.1.7                        Payment of Fees.

 

The Borrowers shall pay or cause to be paid to the Administrative Agent for
itself and for the account of the Banks all fees identified herein or set forth
in the Administrative Agent’s Letter or any other commitment letters with any of
the Banks required to be paid prior to or upon the Closing Date and all costs
and expenses for which the Administrative Agent and the Banks are entitled to be
reimbursed, and such other fees and expenses as are due and payable on or before
the Closing Date.

 

6.1.8                        Consents.

 

All material consents and approvals (including those of an Official Body)
required to effectuate the transactions contemplated hereby shall have been
obtained on terms reasonably satisfactory to the Administrative Agent.

 

6.1.9                        Officer’s Certificate Regarding MACs.

 

Since March 31, 2010, no Material Adverse Change shall have occurred; prior to
the Closing Date, there shall be delivered to the Administrative Agent for the
benefit of each Bank a certificate dated the Closing Date and signed by the
Chief Executive Officer, President or Chief Financial Officer of TGI to such
effect.

 

6.1.10                  No Violation of Laws.

 

The making of the Loans shall not contravene any Law applicable to the Borrowers
or any of the Banks.

 

75

--------------------------------------------------------------------------------


 

6.1.11                  No Actions or Proceedings.

 

No action, proceeding, investigation, regulation or legislation shall be pending
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of this Agreement or the consummation
of the transactions contemplated hereby.

 

6.1.12                  Lien Search; Filing Receipts; Pledged Shares.

 

The Administrative Agent shall have received (1) Lien searches with respect to
each Loan Party, including title searches with respect to the Real Property to
be subject to a Mortgage that do not show Liens other than Permitted Liens and
Liens with respect to liabilities that have been demonstrated to the reasonable
satisfaction of the Administrative Agent to have been discharged, (2) such UCC
financing statements as are necessary or appropriate, in the Administrative
Agent’s reasonable discretion, to perfect the security interests in the UCC
Collateral to the extent any such security interest can be perfected by filing a
UCC financing statement, (3) original instruments evidencing the Pledged Notes
required to be delivered under the Guarantee and Collateral Agreement and
accompanying endorsements thereof and (4) stock certificates or limited
liability company certificates evidencing the Pledged Collateral (to the extent
that such shares are certificated) and accompanying stock powers.

 

6.1.13                  Refinancing of Vought Term Debt.

 

On the Closing Date, the Loan Parties shall have repaid all loans and other
amounts outstanding under the term loans incurred on June 16, 2010 pursuant to a
term loan facility provided to TGI by a syndicate of lenders agented by Royal
Bank of Canada and in connection with the TGI acquisition of Vought and
terminated the commitments thereunder and satisfactory evidence thereof shall be
delivered to the Administrative Agent.

 

6.1.14                  Certain Amended and Restated Exhibits and other Loan
Documents.

 

Upon the effectiveness of this Agreement, (i) the following exhibits to the
existing 2010 Credit Agreement shall be amended and restated in their entirety
in the form of the amended and restated exhibits attached hereto bearing the
same numerical exhibits references:  Exhibit 1.1(G) [Guarantee and Collateral
Agreement], Exhibit 1.1(P) [Pricing Grid], Exhibit 2.4 [Loan Request], Exhibit
2.9.2 [Swing Loan Request], Exhibit 7.3.3 [Compliance Certificate], Exhibit
10.20(A) [Borrower Joinder] and Exhibit 10.20(B) [Guarantor Joinder]; (ii) the
existing Exhibit 1.1(S) [Swing Loan Note] shall be amended and restated in its
entirety in the form of Exhibit 1.1(S)(1) [Dollar Swing Loan Note] attached
hereto, (iii) the following exhibits to the 2010 Credit Agreement shall continue
to be effective in their existing form and all Loan Documents executed and
delivered using such exhibits shall continue to relate to the Obligations of
each Loan Party under this Agreement and the other Loan Documents:  Exhibit
1.1(A) [Assignment and Assumption Agreement], Exhibit 1.1(B) [Bank Joinder], and
Exhibit 1.1(I) Intercompany Subordination Agreement; provided that all
references to the “Credit Agreement” set forth in each of the foregoing exhibits
shall be amended and restated to make reference to this Agreement instead of the
2010 Credit Agreement; and (iv) the Administrative Agent’s Letter

 

76

--------------------------------------------------------------------------------


 

shall be amended and restated in its entirety in the form agreed to among TGI
and the Administrative Agent.  In addition to any confirmation made in any Loan
Documents being amended in connection herewith, each Loan Party hereby makes,
confirms, affirms and ratifies its obligations under each of the Loan Documents
(as defined in the 2010 Credit Agreement) which are not being amended and
restated hereby and which were executed and delivered in connection with the
2010 Credit Agreement and agrees that such obligations and agreements are hereby
made and granted to secure the obligations under this Agreement as if the same
were made, or granted on the date hereof and continue as obligations of the Loan
Parties in connection with this Agreement.

 

6.1.15                  Repayment and Reborrowing of Loans.

 

On the Closing Date, the Borrowers shall repay all outstanding Loans to which
either the Base Rate Option or the Euro-Rate Option applies under the 2010
Credit Agreement and simultaneously reborrow a like amount of Loans under each
such Interest Rate Option from the Lenders (including each new Lender and
Increasing Lender) according to their Ratable Shares set forth on attached
Schedule 1.1(B) and shall be subject to breakage fees and other indemnities
provided in Section 4.5.2 [Indemnity].

 

6.1.16                  Environmental Matters.

 

The Loan Parties shall provide the Administrative Agent with such environmental
reports and audits with respect to the Real Property Collateral as reasonably
requested by the Administrative Agent.

 

6.1.17                  Insurance Policies, Certificates of Insurance;
Endorsements.

 

The Loan Parties shall have delivered evidence acceptable to the Agent that
adequate insurance in compliance with Section 7.1.3 [Maintenance of Insurance]
is in full force and effect and that all premiums then due thereon have been
paid.

 

6.1.18                  Intentionally Omitted.

 

6.1.19                  Intentionally Omitted.

 

6.1.20                  Title Insurance.

 

(a)                                  The Administrative Agent has received a
fully paid mortgagee title insurance policy (each a “Mortgage Policy”) delivered
with respect to each Mortgage on all of the Real Property Collateral of the Loan
Parties in connection with the 2010 Credit Agreement. With respect to any
Mortgage Modification, the Administrative Agent shall have received a fully paid
endorsement to each Mortgage Policy with respect to each Mortgage on all of the
Real Property Collateral of the Loan Parties in standard ALTA form, issued by a
title insurance company satisfactory to the Administrative Agent, insuring such
Mortgage, as modified by the Mortgage Modification, to create a valid lien on
such Real Property, with no exceptions other than Permitted Liens of the type
described in clause (v) of the definition thereof and such exceptions as the
Administrative Agent shall have approved in writing in its reasonable
discretion.

 

77

--------------------------------------------------------------------------------


 

(b)                                 To the extent reasonably requested by the
Administrative Agent and required by the respective title company to remove all
standard exceptions from the respective Mortgage Policy relating to a particular
Real Property Collateral and issue any endorsements to such Mortgage Policy as
may be reasonably required by the Administrative Agent, the Administrative Agent
shall have received any existing survey of such Real Property Collateral (and
all improvements thereon).

 

(c)                                  The Administrative Agent shall have
received a completed “Life-of Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each parcel of Real Property
Collateral (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto).

 

6.2                                 Each Additional Loan.

 

At the time of making any new Loans or issuing any new Letters of Credit
hereunder and after giving effect to the proposed borrowings: the
representations and warranties of the Borrowers contained in Article 5 shall be
true on and as of the date of such additional Loan or Letter of Credit with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties which expressly relate
solely to an earlier date or time, which representations and warranties shall be
true and correct on and as of the specific dates or times referred to therein);
no Event of Default or Potential Default shall have occurred and be continuing
or shall exist; the making of the Loans or issuance of such Letter of Credit
shall not contravene any Law applicable to the Borrowers or any Subsidiary of
any Borrower or any of the Banks; and TGI, on behalf of the Borrowers, shall
have delivered to the Issuing Bank a duly executed and completed Loan Request or
application for a Letter of Credit, as the case may be.

 

7.                                       COVENANTS

 

7.1                                 Affirmative Covenants.

 

Each Borrower covenants and agrees that until payment in full of the Loans and
interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Borrowers’ other Obligations under the Loan Documents
and termination of the Revolving Credit Commitments, the Borrowers shall comply
at all times with the following affirmative covenants:

 

7.1.1                        Preservation of Existence, Etc.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain its
corporate existence (except that with 30 calendar days prior written notice to
the Administrative Agent and taking all steps requested by the Administrative
Agent to continue the Prior Security Interest in the Collateral, a Borrower or
its Subsidiaries may change its form of organization as provided in Section
7.2.14) and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary except (a) as expressly permitted by
Section 7.2.6 and (b) for exceptions (other than exceptions with respect to
corporate existence) which are not materially adverse to the business of the
Loan Parties and their Subsidiaries in the aggregate.

 

78

--------------------------------------------------------------------------------


 

7.1.2                        Payment of Liabilities, Including Taxes, Etc.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes (subject to the timely filing of an extension therefor), assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good-faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.  TGI and its Subsidiaries will
pay all such liabilities forthwith upon the commencement of proceedings to
foreclose any Lien which may have attached as security therefor, except to the
extent that TGI or its relevant Subsidiary is contesting such liabilities in
good faith and has posted an appropriate bond therefor or taken such other
actions as are necessary to suspend such foreclosure proceedings.

 

7.1.3                        Maintenance of Insurance.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent.  TGI shall deliver (x) on the Closing
Date and annually thereafter original certificates of insurance describing and
certifying as to the existence of the insurance required to be maintained by
this Agreement and the other Loan Documents, together with a copy of the
endorsement described in the next sentence attached to such certificate and (y)
at the request of the Administrative Agent, from time to time a summary schedule
indicating all insurance then in force with respect to TGI and its
Subsidiaries.  From and after the Closing Date, such policies of insurance shall
contain special endorsements, in form and substance acceptable to the
Administrative Agent, which shall (i) specify the Administrative Agent as an
additional insured, mortgagee and lender loss payee as its interests may appear,
with the understanding that any obligation imposed upon the insured (including
the liability to pay premiums) shall be the sole obligation of TGI or relevant
Subsidiary and not that of the Administrative Agent, (ii) include effective
waivers by the insurer of all claims for insurance premiums against the
Administrative Agent, (iii) provide that no cancellation of such policies for
any reason (including non-payment of premium) shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation (except that the prior notice period to the Administrative
Agent may be ten (10) days prior to cancellation resulting from non-payment of
premium), (iv) be primary without right of contribution of any other insurance
carried by or on behalf of any additional insureds, and (v) provide that
inasmuch as the policy covers more than one insured, all terms, conditions,
insuring agreements and endorsements (except limits of liability) shall operate
as if there were a separate policy covering each insured, (vi) provide that the
interest of the Banks shall be insured regardless of any breach or violation by
the applicable

 

79

--------------------------------------------------------------------------------


 

Loan Parties of any warranties, declarations or conditions contained in such
policies or any action or inaction of the applicable Loan parties or others
insured under such policies and (vii) provide a waiver of any right to set off
or counterclaim or any other deduction and provide that any rights of
subrogation which the insurers may have or acquire shall be adjusted in
accordance with the “mortgagee” and “lender loss payee” clauses of each such
policy, which in each case shall be reasonably satisfactory to the
Administrative Agent. TGI shall notify the Administrative Agent promptly of any
occurrence causing a material loss or decline in value of insured assets and the
estimated (or actual, if available) amount of such loss or decline.

 

If any Real Property Collateral is at any time from and after the Closing Date
located in an area identified by the Federal Emergency Management Agency (or any
successor agency as a “Special Flood Hazard Area” with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), the Borrowers shall,
or shall cause the applicable Loan party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

 

7.1.4        Maintenance of Properties and Leases.

 

Each Borrower shall, and shall cause each other Loan Party and their
Subsidiaries to, maintain in good repair, working order and condition (ordinary
wear and tear excepted) in accordance with the general practice of other
businesses of similar character and size, all of those properties useful or
necessary to its business, and from time to time, the Borrowers will make or
cause to be made all appropriate repairs, renewals or replacements thereof
except, in each case, where the failure to do so, individually or in the
aggregate, would not constitute a Material Adverse Change.

 

7.1.5        Maintenance of Patents, Trademarks, Etc.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, trade names, copyrights,
licenses, franchises, permits, intellectual property and other authorizations
necessary for the ownership and operation of its properties and business if the
failure so to maintain the same would constitute a Material Adverse Change.

 

7.1.6        Visitation Rights.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, permit any of
the officers or authorized employees or representatives of the Administrative
Agent or any of the Banks to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances, properties, operations and accounts with its officers, all in
such detail and at such times during normal business hours and as often as any
of the Banks may reasonably request, provided that, except during the existence
of an Event of Default, each Bank shall provide TGI, as agent for the Borrowers,
and the Administrative Agent

 

80

--------------------------------------------------------------------------------


 

with reasonable notice prior to any visit or inspection and such visitation and
inspection shall not unreasonably interfere with the conduct of the business of
any Borrower or such Subsidiary.  In the event any Bank desires to conduct an
audit of any Borrower, such Bank shall make a reasonable effort to conduct such
audit contemporaneously with any audit to be performed by the Administrative
Agent.  The Borrowers shall not be obligated to reimburse the Administrative
Agent and the Banks for more than one audit per year in the absence of a
continuing Event of Default.

 

7.1.7        Keeping of Records and Books of Account.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, maintain and
keep proper books of record and account which enable such Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over any Borrower or any Subsidiary of any Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

7.1.8        Plans and Benefit Arrangements.

 

Each Borrower shall, and shall cause each member of its ERISA Group to, comply
with the provisions of ERISA and the Internal Revenue Code applicable to each
Plan and Benefit Arrangement except where such failure, alone or in conjunction
with any other failure, would not result in a Material Adverse Change.

 

7.1.9        Compliance with Laws.

 

Each Borrower shall, and shall cause each of its Subsidiaries to, comply with
(i) its organizational documents (including certificates of incorporation,
bylaws and comparable documents) and (ii) all applicable Laws, including all
Environmental Laws, in all respects, provided that it shall not be deemed to be
a violation of this Section 7.1.9 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change.

 

7.1.10      Use of Proceeds.

 

The Borrowers will use the proceeds of the Loans only for lawful purposes in
accordance with Section 2.7 as applicable and such uses shall not contravene any
applicable Law or any other provision hereof.

 

7.1.11      Subsidiary Dividends.

 

To the extent permitted by applicable Law, the Borrowers shall cause one or more
of their Subsidiaries to pay cash dividends to the Borrowers (directly or
through one or more Subsidiaries) from time to time, in aggregate amounts as
necessary to permit the Borrowers to pay and satisfy the Obligations when due
and payable (by acceleration or otherwise).

 

81

--------------------------------------------------------------------------------


 

7.1.12      Subordination of Intercompany Loans.

 

From and after the Closing Date, each Borrower and each Guarantor shall cause
any inter-company Indebtedness, loans or advances owed by any of them to one
another or to any other of their Subsidiaries to be subordinated pursuant to the
terms of the Intercompany Subordination Agreement.

 

7.1.13      Anti-Terrorism Laws.

 

The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law.  The Borrowers shall deliver to Banks any certification or
other evidence requested from time to time by any Bank in its sole discretion,
confirming the Borrowers’ compliance with this Section 7.1.13.

 

7.1.14      Further Assurances.

 

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent’s Lien on and Prior Security Interest in
the Collateral as a continuing Lien and Prior Security Interest, and shall do
such other acts and things as the Administrative Agent in its reasonable
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral.

 

7.1.15      Intentionally Omitted.

 

7.1.16      Collateral and Additional Collateral; Execution and Delivery of
Additional Security Documents.

 

In the case of each of clauses (a), (b), (c) and (d) below, the Borrower shall,
and shall cause each of its Subsidiaries, to:

 

(a) With respect to any property intended to be Collateral acquired after the
Closing Date by any Loan Party (other than any property described in paragraph
(b), (c) or (d) below ), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Banks, a security interest in
such property intended to be Collateral and (ii) take all actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Banks, a
Prior Security Interest in such property intended to be Collateral, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Administrative Agent.

 

82

--------------------------------------------------------------------------------


 

(b)   With respect to any fee interest in any Real Property having a value
(together with improvements thereof) of at least $10,000,000 acquired after the
Closing Date by any Loan Party, promptly (i) execute and deliver a Mortgage
constituting a Prior Security Interest, in favor of the Administrative Agent,
for the benefit of the Banks, covering such Real Property, (ii) if requested by
the Administrative Agent, provide the Banks with all Ancillary Security
Documents as the Administrative Agent shall request (provided that the
Administrative Agent in its sole discretion may agree in writing not to take or
to defer taking of a Mortgage with respect to any Real Property otherwise
required to be subject to a Mortgage hereunder).

 

(c)  With respect to any new Subsidiary that is a Domestic Subsidiary created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (c), shall include any existing Subsidiary that ceases to be a
Foreign Subsidiary), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or Borrower or
Guarantor Joinders as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Banks, a Prior
Security Interest in the Capital Stock of such new Subsidiary that is owned by
any Loan Party, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iii) to the extent required by Section 10.20 [Joinder of Borrowers and
Guarantors] cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions necessary or advisable to grant
to the Administrative Agent for the benefit of the Banks a Prior Security
Interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in a form reasonably acceptable to
the Administrative Agent, certifying as to organizational documents and
resolutions of such Loan Party and containing an incumbency certificate of such
Loan Party, with appropriate insertions and attachments, and (iv) if requested
by the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(d) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date and owned directly by any Domestic Loan Party, promptly (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Banks, a Prior
Security Interest in the Capital Stock of such new Subsidiary that is directly
owned by any such Domestic Loan Party (provided that any pledge of stock or
other equity interest in a Foreign Subsidiary shall be limited to 65% of the
voting stock or equity interest in such Foreign Subsidiary and that any pledge
of more than 65% of the equity interest in any U.S.-Owned DRE shall be treated
for this purpose as a pledge of such U.S.-Owned DRE’s voting stock or equity
interest in each Foreign Subsidiary in which it has an ownership interest),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Domestic Loan Party, and
take such other action as may be necessary or, in the

 

83

--------------------------------------------------------------------------------


 

reasonable opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

7.1.17      Chatsworth Property.

 

On or prior to December 31, 2011 (or such later date as may be agreed to by the
Administrative Agent in its sole discretion), the Loan Parties will take, or
will cause to be taken, the actions specified in Section 7.1.16(b) with respect
to the Chatsworth Property (irrespective of its value), unless the Chatsworth
Property shall have been transferred or otherwise disposed of, in each case to a
third party, prior to such date in a transaction otherwise permitted pursuant to
this Agreement.

 

7.1.18      Intercreditor Issues.

 

In the event of a breach or default (i) under the Collateral Agency Agreement by
any party thereto (other than the Administrative Agent), or (ii) by any holder
of any Indebtedness which is subordinated to the Obligations, of such
subordination provisions, in each case, which circumstance is capable of being
cured or mitigated by action or inaction by any of the Loan Parties, the Loan
Parties shall take any practicable action or refrain from taking action
available to it to cure or mitigate such breach or default.

 

7.2           Negative Covenants.

 

The Borrowers covenant and agree that until payment in full of the Loans and
interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Borrowers’ other Obligations hereunder and
termination of the Revolving Credit Commitments, the Borrowers shall comply, and
shall cause each of their Subsidiaries to comply, with the following negative
covenants:

 

7.2.1        Indebtedness.

 

Other than (a) the Indebtedness under the Loan Documents and (b) Indebtedness of
the SP Sub (but only the SP Sub) incurred in connection with the Receivables
Facility up to a maximum principal amount of $175,000,000.00 (or such greater
amount that may be approved in writing by the Required Banks), TGI shall not,
and shall not permit any of its Subsidiaries to, at any time create, incur,
assume or suffer to exist

 

(i) any secured Indebtedness, except:

 

(a) intentionally omitted;

 

(b) the Existing Vought LCs; provided that, in each case, the amount thereof is
not hereafter increased and no additional assets become subject to any Liens
thereon;

 

(c) the B&R Promissory Note;

 

84

--------------------------------------------------------------------------------


 

(d) intentionally omitted;

 

(e) the IDBs existing on the date hereof so long as the principal amount thereof
is not hereafter increased and no additional assets (other than as provided in
the Collateral Documents) become subject to Liens associated therewith;

 

(f) Capital Lease Obligations and other Indebtedness set forth on Schedule 7.2.1
as of the date hereof; provided that the amount thereof is not hereafter
increased and no additional assets become subject to any Liens thereon;

 

(g) Indebtedness secured by Purchase Money Security Interests and Capital Lease
Obligations incurred after the date hereof in an aggregate amount outstanding at
any time (including additional IDBs) not to exceed $100,000,000;

 

(h) any Bank-Provided Hedge;

 

(i)  Indebtedness under any Other Bank Provided Financial Services Product;

 

(j) Permitted Refinancing Debt refinancing any Refinanced Debt (and any
Guaranties thereof by Persons who were guarantors of the Refinanced Debt related
thereto) permitted pursuant to this Section 7.2.1(i) to the extent secured only
by Permitted Refinancing Liens;

 

(k) Indebtedness in an aggregate principal amount outstanding at any time, when
combined with the Indebtedness outstanding under clause (ii) (e) below, not
exceeding $25,000,000; provided that such Indebtedness is secured solely by
Liens permitted pursuant to clause (xvii) of the definition of Permitted Liens;

 

(l)            Guaranties by any Loan Party of secured Indebtedness of any other
Loan Party otherwise permitted to be incurred under this Section 7.2.1(i) (other
than (i) Sections (b), (f), (g), (j), (k) and (m) of this Section 7.2.1(i) and
(ii) Section (e) of this Section 7.2.1(i), other than pursuant to the IDB
Guaranty and the Collateral Documents;

 

(m)          any Indebtedness of a non-Loan Party (and any Guarantee by a
non-Loan Party of such Indebtedness) that, together with amounts incurred by
non-Loan Parties pursuant to Section 7.2.1(ii)(c) below, does not exceed
$50,000,000; provided, that such Indebtedness, if not secured, could have been
incurred pursuant to Section 7.2.1(ii)(c) below at the time it is incurred; or

 

(ii) any unsecured Indebtedness, except for:

 

(a) Indebtedness of TGI in respect of (x) the 2009 Bonds in an aggregate
principal amount not to exceed $175,000,000, (y) the Convertible Notes and
(z) the Vought Acquisition Debt, provided, that such Vought Acquisition Debt
meets the Vought Financing Parameters,

 

85

--------------------------------------------------------------------------------


 

(b) notes issued in favor of the seller as consideration for an acquisition
permitted under Section 7.2.6(ii) hereof; provided that: (A) the Indebtedness
evidenced by such notes is included in the consideration for such acquisition
and (B) such notes are subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent; provided, further, that such notes may
be repaid in accordance with their terms at or before the Expiration Date so
long as no Event of Default or Potential Default then exists or will result from
such payment, and

 

(c) other unsecured Indebtedness; provided that (A) the Obligations under this
Agreement, the Notes and each of the other Loan Documents rank at least pari
passu in priority of payment with such unsecured Indebtedness, (B) no Event of
Default or Potential Default then exists nor will result from incurring such
unsecured Indebtedness, (C) such indebtedness shall mature no earlier than
ninety (90) days after the Expiration Date and (D) not more than $50,000,000
principal amount of Indebtedness may be incurred pursuant to this clause and
clause 7.2.1(i)(m), in the aggregate, by Subsidiaries that are not Loan Parties,
and (E) after giving effect thereto, the Loan Parties shall be in compliance
with the Total Leverage Ratio and the Senior Leverage Ratio, assuming that the
maximum permitted Total Leverage Ratio is 0.50 to 1.00 less than the maximum
permitted ratio set forth in Section 7.2.16 and the maximum permitted Senior
Leverage Ratio is 0.25 to 1.00 less than the maximum permitted ratio set forth
in Section 7.2.17;

 

(d) Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement;

 

(e) Indebtedness in an aggregate principal amount outstanding at any time, when
combined with Indebtedness outstanding under clause (i) (k) above, does not
exceed $25,000,000;

 

(f) Guaranties by any Loan Party of unsecured Indebtedness of any other Loan
Party otherwise permitted to be incurred pursuant to this Section 7.2.1(ii), and
Guaranties of any Subsidiary of TGI that is not a Loan Party of Indebtedness of
any other Subsidiary that is not a Loan Party otherwise permitted to be incurred
pursuant to this Section 7.2.1; provided that, in each case, such Guaranties
must meet all restrictions to which the Indebtedness that is being Guarantied is
subject, including, without limitation, with respect to whom the obligors are on
such Indebtedness or on any applicable subordination provisions or conditions to
incurrence;

 

(g) Permitted Refinancing Debt;

 

(h) Indebtedness of a non-Loan Party Subsidiary to TGI or any Subsidiary of TGI
to the extent permitted pursuant to Sections 7.2.4(v), (viii), (x) and (xii);
and

 

(i) Indebtedness set forth on Schedule 7.2.1.

 

86

--------------------------------------------------------------------------------


 

7.2.2        Liens.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

 

7.2.3        Guaranties.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time, directly or indirectly, become or be liable in respect of any
Guaranty, except:

 

(i)            Guaranties expressly permitted under Section 7.2.1
[Indebtedness];

 

(ii)           endorsements of negotiable or other instruments for deposit or
collection in the ordinary course of business;

 

(iii)          any Guaranty of an obligation of any Borrower or any of their
Subsidiaries to indemnify or hold harmless any seller or buyer, as applicable,
incurred in connection with an acquisition or divestiture of Capital Stock or
assets permitted under this Agreement; and

 

(iv)          any Guaranty by a Loan Party or its Subsidiaries (including
through the issuance of a Letter of Credit on behalf of such Person) of the
obligations of any of TGI or its direct or indirect Subsidiaries not
constituting Indebtedness and which is incurred in the ordinary course of
business such as trade credit and obligations under real estate leases (it being
understood that any such Guaranty by a Loan Party of obligations of a non-Loan
Party shall not be subject to the limitations in Section 7.2.4 unless and until
payments are made under any such Guaranty); and

 

(v)           intentionally omitted;

 

(vi)          the Receivables Performance Guaranty and other Standard
Securitization Undertakings in connection with the Receivables Facility; and

 

(vii)         Guaranties permitted under Section 7.2.4 (other than
Section 7.2.4(xi));

 

provided, with respect to each of clauses (i) through (vii) above, no Guaranties
will be made for the benefit of any Loan Party or Subsidiary thereof which is
intended to be dissolved, liquidated or wound up.

 

7.2.4        Loans and Investments.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, at
any time make or suffer to remain outstanding any loan or advance to, or
purchase, acquire or own any stock, bonds, notes or securities of, or any
partnership interest (whether general or limited) in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

 

87

--------------------------------------------------------------------------------


 

(i)            (a) trade credit extended on usual and customary terms in the
ordinary course of business and (b) extensions of credit extended beyond usual
and customary terms and investments received in satisfaction or partial
satisfaction of accounts receivable owing by financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit a loss;
provided that the aggregate amount thereof outstanding under this clause (b) at
any time does not exceed $10,000,000;

 

(ii)           advances to employees to meet expenses incurred by such employees
in the ordinary course of business;

 

(iii)          Permitted Investments;

 

(iv)          subject to Section 7.2.1, loans, advances, investments and capital
contributions in and to other Loan Parties (except for Loan Parties that are
intended to be dissolved, liquidated or wound up);

 

(v)           Investments in (a) the SP Sub, (b) Joint Ventures and Subsidiaries
which are not Loan Parties, (other than SP Sub), (c) investments in Triumph
Group Charitable Foundation and (d) other investments not identified above,
provided that the aggregate amount of Investments made after the date hereof
pursuant to clauses (b), (c) and (d) shall not exceed $100,000,000.00; except
additional Investments that would make the aggregate amount of all such
Investments exceed $100,000,000 may be made if the Borrowers demonstrate that
after giving effect to such Investments, the Senior Secured First Lien Leverage
Ratio would not exceed 1.50 to 1.0, provided further that such Investments are
calculated without duplication and are determined net of cash payments of
principal, dividends or redemptions to the extent such cash is received by a
Loan Party (but without netting out any write-downs or write-offs); and

 

(vi)          the consideration paid in connection with acquisitions permitted
under Section 7.2.6(ii);

 

(vii)         investments existing on the date hereof and set forth on Schedule
7.2.4;

 

(viii)        intentionally omitted;

 

(ix)           intentionally omitted;

 

(x)            any other investment to the extent that the aggregate amount of
such investment would not exceed the then available Cumulative Credit at the
time such investment is made; and

 

(xi)           investments constituting Guaranties permitted under Section 7.2.3
(other than Section 7.2.3(vii)); and

 

(xii)          investments of non-Loan Party Subsidiaries in other non-Loan
Party Subsidiaries.

 

88

--------------------------------------------------------------------------------


 

7.2.5        Dividends and Related Distributions.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to, make
or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of its shares of capital stock or
partnership or limited liability company interest or on account of the purchase,
redemption, retirement or acquisition of its shares of capital stock (or
warrants, options or rights therefor) or partnership or limited liability
company interests, except

 

(i)            dividends or other distributions payable (a) to the Borrowers or
any other Loan Party by its Subsidiaries, or (b) to a non-Loan Party Subsidiary
by another non-Loan Party Subsidiary;

 

(ii)           repurchases by TGI of its common stock and dividends payable by
TGI to the holders of its common stock, provided that the amount of any such
repurchase made or dividends paid does not exceed the then available Cumulative
Credit and provided further that no Event of Default or Potential Default exists
at the time of any such payment or will result from such payment.

 

(iii)          regularly scheduled quarterly dividends on the common stock of
TGI, consistent with past practice, not to exceed $0.04 per share per quarter,
subject to adjustments for stock splits, reverse stock splits, stock dividends
and similar transactions;

 

(iv)          redemptions of any employee’s Capital Stock in TGI upon
termination of employment provided that no Event of Default then exists or will
result from such redemption;

 

(v)           repurchases or redemptions of Capital Stock deemed to occur upon
the cashless exercise of stock options or warrants or upon the vesting of
restricted stock units if such Capital Stock represents the exercise price of
such options or warrants or represents withholding taxes due upon such exercise
or vesting; and

 

(vi)          dividends or other distributions payable in stock, including stock
splits; and

 

(vii)         distributions from, or payments by, a Subsidiary to the extent
necessary to pay any liability for taxes imposed on any shareholder or equity
holder of such Subsidiary or any consolidated, combined, or similar group of
which such Subsidiary is a member as a result of income earned by such
Subsidiary being taxable to such shareholder or equity holder or such group
notwithstanding the absence of any distribution or payment by the Subsidiary.

 

7.2.6        Liquidations, Mergers, Consolidations, Acquisitions.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, except that

 

89

--------------------------------------------------------------------------------


 

(i)            any Subsidiary may consolidate or merge or liquidate into TGI or
another Subsidiary, provided that no Domestic Subsidiary shall merge,
consolidate or liquidate into a Foreign Subsidiary and no Subsidiary that is a
Loan Party shall merge, consolidate or liquidate into any Subsidiary that is not
a Loan Party;

 

(ii)           TGI or any of its Subsidiaries may acquire assets or Capital
Stock of other Persons engaged in the business permitted under Section 7.2.10 or
may merge with or into any such Person in connection with an acquisition thereof
(each such transaction, a “Permitted Acquisition”), provided that:

 

(a)           no Event of Default exists or will result from such acquisition;

 

(b)           with respect to any Permitted Acquisition for which the aggregate
Consideration to be paid therefor equals or exceeds $30,000,000, TGI notifies
the Administrative Agent in writing of the acquisition at least 15 days before
it is scheduled to close, and includes with such notice, to the satisfaction of
the Administrative Agent, the following:

 

(1)           a certification by the Chief Executive Officer, President or Chief
Financial Officer of TGI confirming the matters addressed in clauses (a) and
(b) of this Section 7.2.6(ii) and including a pro forma computation of clauses
(c) and (d) below, and

 

(2)           if the Borrowers wish to include any of the pre-acquisition EBITDA
of the acquired business in the Borrowers’ Consolidated Adjusted EBITDA, copies
of the financial statements, due diligence reports, and computations described
in, and to the extent required under, clause (1) of the definition of
Consolidated Adjusted EBITDA.

 

(c)           on a pro forma basis using historical Consolidated EBITDA of the
assets and business being acquired in such acquisition, the Borrowers are in
compliance with all financial covenants set forth in Sections 7.2.15, 7.2.16,
and 7.2.17 for the immediately preceding fiscal quarter for the twelve months
then ended and the full immediately preceding fiscal year, as though such
acquisition had occurred on the first day of each of such respective periods,
and

 

(d)           on a pro forma basis after giving effect to such acquisition, the
Loan Parties shall be in compliance with the Total Leverage Ratio and the Senior
Leverage Ratio assuming that the maximum permitted ratios in each case shall be
0.25 to 1.00 below the otherwise applicable ratio under Sections 7.2.16 and
7.2.17, respectively, and

 

(e)           if any merger is effected in connection with any such acquisition
and any Loan Party is a party to such merger, then the surviving entity of such
merger will be a Loan Party, and

 

90

--------------------------------------------------------------------------------


 

(iii)          the Borrowers shall be permitted to dissolve, liquidate or wind
up any non-Loan Party Subsidiary to the extent not a Material Subsidiary.

 

7.2.7        Dispositions of Assets or Subsidiaries.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest or
partnership interests of a Subsidiary of any Borrower), except:

 

(i)            transactions involving the sale of inventory in the ordinary
course of business;

 

(ii)           any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of any
Borrower’s or such Subsidiary’s business;

 

(iii)          any sale, transfer or lease of assets by (a) any Subsidiary of a
Borrower to such Borrower or another Loan Party or (b) any non-Loan Party
Subsidiary to another non-Loan Party Subsidiary;

 

(iv)          any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased; provided
such substitute assets are subject to the Banks’ Prior Security Interest to the
extent such substitute assets are required to become Collateral hereunder or
under any of the Loan Documents;

 

(v)           any sale, transfer, or lease of assets the after-tax proceeds of
which, when added to the after-tax proceeds of other sales, transfers and leases
of assets in the same fiscal year, do not exceed, in the aggregate for TGI and
its Subsidiaries, 5% of TGI’s consolidated total assets at the start of such
fiscal year;

 

(vi)          the Payment Discount Arrangements;

 

(vii)         any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (vi) above, which is
approved by the Required Banks;

 

(viii)        to the extent done as part of the Receivables Facility, the sale,
contribution, transfer, conveyance or assignment of Receivables and Related
Rights by TGI and its Subsidiaries to the SP Sub and the sale by the SP Sub of
individual variable percentage interests in the Purchased Interests to the
Purchaser; and

 

(ix)           to the extent pursuant to a dissolution, liquidation or
winding-up permitted by 7.2.6(iii) above.

 

91

--------------------------------------------------------------------------------


 

7.2.8        Affiliate Transactions.

 

Except for TGI and its Subsidiaries entering into, and performing their
obligations under, the Receivables Purchase Agreement and the other Transaction
Documents, the Borrowers shall not, and shall not permit any of their
Subsidiaries to, enter into or carry out any transaction with any Affiliate
(including purchasing property or services from or selling property or services
to any Affiliate of TGI or other Person, but excluding transactions exclusively
among Loan Parties) unless such transaction is not otherwise prohibited by the
Agreement, is upon fair and reasonable arm’s-length terms and conditions and is
in accordance with all applicable Law; provided, neither (a) the payment of
customary directors’ fees, nor (b) ordinary course transactions with non-Loan
Party Subsidiaries, including the provision of cash management and other general
and administrative services, shall be considered a prohibited Affiliate
transaction.

 

7.2.9        Subsidiaries, Partnerships and Joint Ventures.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries unless it shall comply
with the requirements of Section 10.20 [Joinder of Borrowers or Guarantors], to
the extent applicable.

 

7.2.10      Continuation of Present Business.

 

The Borrowers shall not, and shall not permit any of their Subsidiaries to,
engage in any business other than those businesses engaged in as of the Closing
Date by a Loan Party or a Subsidiary of a Loan Party (provided that only the SP
Sub shall be permitted to engage in the business in which the SP Sub is engaged
in as of the Closing Date), and any business reasonably related, ancillary or
complementary thereto and any reasonable extension thereof.

 

7.2.11      Plans and Benefit Arrangements.

 

Except as would not result in a Material Adverse Change, the Borrowers shall
not, and shall not permit any of their Subsidiaries to:

 

(i)            fail to satisfy the minimum funding requirements of ERISA and the
Internal Revenue Code with respect to any Plan;

 

(ii)           request a minimum funding waiver from the Internal Revenue
Service with respect to any Plan;

 

(iii)          engage in a Prohibited Transaction with any Plan, Benefit
Arrangement or Multiemployer Plan which, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA;

 

(iv)          permit the Adjusted Funding Target Attainment Percentage of any
Plan to be less than sixty percent (60%), unless the Adjusted Funding Target
Attainment Percentage is deemed to be less than sixty percent (60%) under
Section 436(h)(2) of the Internal Revenue Code at no fault of any Borrower,
Subsidiary or any other member of one of their ERISA Groups;

 

92

--------------------------------------------------------------------------------


 

(v)           fail to make when due any contribution to any Multiemployer Plan
that any Borrower or any member of its ERISA Group may be required to make under
any agreement relating to such Multiemployer Plan, or any Law pertaining thereto
where such failure is likely to result in a liability of any Borrower or any
member of the ERISA Group;

 

(vi)          withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal is likely to result in a
Withdrawal Liability or other liability of the Borrowers or any member of the
ERISA Group;

 

(vii)         terminate, or institute proceedings to terminate, any Plan, where
such termination is likely to result in a liability to the Borrowers or any
member of the ERISA Group; or

 

(viii)        fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code.

 

7.2.12      Fiscal Year.

 

TGI shall not, and shall not permit any Subsidiary of TGI to, change its fiscal
year from the twelve-month period beginning April 1 and ending March 31, other
than upon thirty (30) days’ prior written notice to the Administrative Agent and
provided that such new fiscal year shall end on a the last day of a calendar
quarter.

 

7.2.13      Issuance of Stock.

 

No Loan Party, other than TGI, shall, and no Loan Party (including TGI) shall
permit any of its Subsidiaries to, issue any additional shares of its Capital
Stock or any options, warrants or other rights in respect thereof, other than
the issuance of Capital Stock by (i) any Loan Party or other Subsidiary to a
Loan Party; provided the same is subject to the Administrative Agent’s Prior
Security Interest and the receiving Loan Party takes such actions to perfect the
Administrative Agent’s Lien thereon as is reasonably satisfactory to the
Administrative Agent, all to the extent such Capital Stock is required to be
pledged to the Administrative Agent for the benefit of the Bank under the Loan
Documents, (ii) any non-Loan Party Subsidiary to another non-Loan Party
Subsidiary and (iii) in connection with the formation of Joint Ventures not
otherwise prohibited under this Agreement.

 

7.2.14      Changes in Organizational Documents.

 

The Borrowers shall not, and shall not permit any Loan Party to, amend any
provisions of its certificate of incorporation relating to capital stock, form
of organization, jurisdiction of organization or name without, in each case,
providing at least ten (10) Business Days’ prior written notice to the
Administrative Agent and the Banks, taking all steps required by the
Administrative Agent to continue its Prior Security Interest in the Collateral
and, in the event such change would be adverse to the Banks as determined by the
Administrative Agent in its reasonable discretion, obtaining the prior written
consent of the Required Banks.

 

93

--------------------------------------------------------------------------------


 

7.2.15      Minimum Interest Coverage Ratio.

 

The Borrowers shall not permit the Interest Coverage Ratio, calculated as of the
end of each fiscal quarter for the four fiscal quarters then ended, to be less
than 3.50 to 1.00.

 

7.2.16      Total Leverage Ratio.

 

The Borrowers shall not at any time permit the Total Leverage Ratio, calculated
as of the end of each fiscal quarter, to exceed 4.50 to 1.00.

 

7.2.17      Senior Leverage Ratio.

 

The Borrowers shall not at any time permit the Senior Leverage Ratio, calculated
as of the end of each fiscal quarter, to exceed 3.00 to 1.00.

 

7.2.18      Negative Pledges;  Restrictions on Dividend Payments.

 

The Borrowers shall not and shall not permit any of their Subsidiaries to, agree
with any Person (i) to limit its ability to provide collateral security to the
Banks to secure the Obligations and (ii) to limit the ability of any Borrower’s
Subsidiaries to pay dividends or make other distributions to such Borrower,
except any such limitations set forth in (a) in the case of clause (ii) above,
this Agreement, the other Loan Documents and the documents governing the Vought
Acquisition Debt, the Convertible Notes, the 2009 Bonds or any Permitted
Refinancing Debt in respect of any of the foregoing so long as the limitations
in such Permitted Refinancing Debt are no more restrictive than those contained
in the applicable Refinanced Debt, (b) in the case of clause (i) above,
agreements relating to secured Indebtedness permitted by this Agreement if such
prohibition or limitation applies only to the property and assets securing such
Indebtedness and such property or assets do not constitute Collateral, (c) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the disposition of assets of such
Subsidiary otherwise permitted hereby so long as such restrictions apply only to
such assets and do not conflict with any obligation to provide Collateral
pursuant to the Loan Documents, or (d) customary restrictions or conditions on
any non-Loan Party imposed by any agreement or document governing or evidencing
indebtedness of any such non-Loan Party that is otherwise permitted hereunder or
(e) customary anti-assignment provisions with respect to contractual
obligations, permits or licenses.

 

7.2.19      Minimum Availability.

 

The Borrowers shall not permit Availability to be less than $50,000,000 after
giving effect to the purchase of the Convertible Notes as of each Repurchase
Date (as defined in the Convertible Note Indenture).

 

7.2.20      Repayment of Convertible Notes; Repayment of other Subordinated
Indebtedness.

 

Notwithstanding anything to the contrary in the Convertible Debt Documents, but
subject to the subordination provisions contained in the Convertible Note
Indenture, no Loan Party shall make, or permit any of their Subsidiaries to
make, any principal payment of the

 

94

--------------------------------------------------------------------------------


 

Convertible Notes prior to October 1, 2011, or, as permitted in the Convertible
Note Indenture based on a “fundamental change” of TGI (as such term is defined
in the Convertible Note Indenture), without prior written consent of the
Required Banks; provided however, TGI may, so long as no Event of Default or
Potential Default exists immediately prior to or would exist after giving effect
to such payment (a) pay the settlement amount with respect to each $1,000
aggregate principal amount of Convertible Notes converted into shares of TGI’s
common stock (i) in cash, which shall not exceed the lesser of (x) $1,000 and
(y) the conversion value of such Convertible Notes pursuant to the terms and
conditions of the Convertible Note Indenture and (ii) if the conversion value of
such Convertible Notes exceeds $1,000, in the number of shares of TGI’s common
stock as calculated pursuant to the terms and conditions of the Convertible Note
Indenture, (b) with respect to the conversion of the Convertible Notes into
shares of TGI’s common stock, TGI may pay the cash value of fractional shares of
TGI’s common stock pursuant to the terms and conditions of the Convertible Note
Indenture and additional amounts to the extent TGI is required to pay such
amounts under the Convertible Note Indenture, and (c) pay for purchases or
voluntary repurchases of Convertible Notes by TGI (including by way of a tender
offer for all of the outstanding Convertible Notes by TGI) prior to October 1,
2011; provided that after giving effect to each such purchase or repurchase by
TGI, Availability equals or exceeds $50,000,000.  Subject to the subordination
provisions in the Convertible Note Indenture, no Loan Party shall make, or
permit any of its Subsidiaries to make, any principal payment of the Convertible
Notes after October 1, 2011, unless (i) no Event of Default or Potential Default
shall then exists immediately prior to or would exist after giving effect to
such payment and (ii) Availability equals or exceeds $50,000,000 after giving
effect to such payment.

 

No Loan Party shall or shall permit any Subsidiary to repay the 2009 Bonds, the
2010 Bonds (or any Permitted Refinancing Debt with respect to any of the
foregoing) or any subordinated indebtedness (other than the Convertible Notes,
and in the case of seller subordinated notes permitted by Section 7.2.1(ii)(b),
except to the extent permitted by Section 7.2.1(ii)(b)), without the written
consent of the Required Banks except, in each case, (w) with Permitted
Refinancing Debt thereof, (x) upon scheduled maturity or as otherwise required
by the terms thereof, (y) any such payment, if after giving pro forma effect to
such payment, the Senior Secured First Lien Leverage Ratio would be no greater
than 1.50 to 1.00 or (z) any such payments to the extent that, at the time such
payments are made, such payments would not exceed the then available Cumulative
Credit provided that no such repayment of subordinated indebtedness may be made
if an Event of Default shall have occurred and be continuing or would result
from such repayment.

 

7.2.21      Modification of Other Debt Documents

 

The Borrowers and the other Loan Parties shall not, without the prior written
consent of the Required Banks, agree to, or make, or permit to be made any
amendment, modification, or supplement to the Convertible Note Indenture or the
other Convertible Debt Documents, the 2009 Bonds, or the 2010 Bonds, as the case
may be, each as in effect on the Closing Date, the effect of which is to
(i) increase the rate of interest or fees payable in respect of the Convertible
Notes or 2009 Bonds, as applicable, (ii) require any principal payments of the
Convertible Notes or the 2009 Bonds prior to the dates of required principal
payments under the Convertible Note Indenture or 2009 Bonds, as applicable or
change the definition of

 

95

--------------------------------------------------------------------------------


 

“fundamental change” under the Convertible Note Indenture, (iii) shorten the
final maturity date of the Convertible Notes, the 2009 Bonds or the documents
evidencing the Vought Acquisition Debt or permit the holders of the Convertible
Notes, the 2009 Bonds to put such Convertible Notes or 2009 Bonds to any
Borrower prior to the times provided therefore under the Convertible Note
Indenture or the 2009 Bonds, as applicable, (iv) secure or obtain any agreement
to secure the Convertible Notes or the 2009 Bonds with the grant of any security
interests, mortgage liens or other collateral assignments on the property of any
of the Loan Parties, (v) modify the subordination provisions contained in the
Convertible Note Indenture or the 2009 Bonds or, if applicable, the documents
evidencing the Vought Acquisition Debt, (vi) make the covenants and events of
default contained in the Convertible Note Indenture, the 2009 Bonds or the
Documents evidencing the Vought Acquisition Debt more restrictive, (vii) modify
or amend the terms under which the Convertible Notes are convertible into shares
of TGI’s common stock or cash if the effect of such amendment or modification is
to make the terms of such conversion less favorable either to the Borrowers or
to the Banks than the terms of such conversion as in effect as of the Closing
Date or (viii) with respect to the Convertible Debt Documents, the 2009 Bonds,
or the 2010 Bonds, materially adversely affect any Borrower’s or the Banks’
rights and interests.

 

The Borrowers and the other Loan Parties shall not agree to, or make, or permit
to be made any amendment, modification, or supplement to any such documents
evidencing the Vought Acquisition Debt, the effect of which results in the
Vought Acquisition Debt not being in compliance with the Vought Financing
Parameters, including without limitation in each case, such documents shall not
be guaranteed by or be in favor a borrower or other obligor thereunder unless
such Person is also a Borrower or a Guarantor of the Obligations.

 

7.3           Reporting Requirements.

 

The Borrowers covenant and agree that until payment in full of the Loans and
interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Borrowers’ other Obligations hereunder and under the
other Loan Documents and termination of the Revolving Credit Commitments, the
Borrowers will furnish or cause to be furnished to the Administrative Agent and
each of the Banks:

 

7.3.1        Quarterly Financial Statements.

 

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year, TGI’s
financial statements, consisting of consolidated balance sheets as of the end of
such fiscal quarter and related consolidated statements of income, stockholders’
equity and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments and the absence of footnotes) by the Chief Executive
Officer, President or Chief Financial Officer of the Borrowers as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year. The Borrowers will be deemed to have
complied with the delivery requirements of this Section 7.3.1 if within forty
-five (45) days after the end of its fiscal quarter, TGI delivers to the
Administrative Agent and files with the Securities and Exchange Commission a
copy of its Form 10-Q as filed with the Securities and Exchange Commission
(together with a notice stating that such document is being

 

96

--------------------------------------------------------------------------------


 

delivered pursuant to this Section 7.3.1) and the financial statements contained
therein meet the requirements of this Section.

 

7.3.2        Annual Financial Statement.

 

As soon as available and in any event within ninety (90) days after the end of
each fiscal year, consolidated financial statements of TGI and its Subsidiaries
consisting of consolidated balance sheets as of the end of such fiscal year, and
related consolidated statements of income, stockholders’ equity and cash flows
for the fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, with the consolidated statements being certified by independent
certified public accountants of nationally recognized standing reasonably
satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of the Borrowers under any of the Loan Documents, together
with a letter of such accountants (to the extent allowable under the policies of
such accountants) substantially to the effect that, based upon their ordinary
and customary examination of the affairs of TGI and its Subsidiaries, performed
in connection with the preparation of such consolidated financial statements,
and in accordance with generally accepted auditing standards, they are not aware
of the existence of any condition or event which constitutes an Event of Default
or Potential Default or, if they are aware of such condition or event, stating
the nature thereof and confirming the Borrowers’ calculations with respect to
the certificate to be delivered pursuant to Section 7.3.3 with respect to such
financial statements. The Borrowers will be deemed to have complied with the
delivery requirements of this Section 7.3.2 if within ninety (90) days after the
end of its fiscal year, TGI delivers to the Administrative Agent and files with
the Securities and Exchange Commission a copy of TGI’s annual report and
Form 10-K as filed with the Securities and Exchange Commission (together with a
notice stating that such document is being delivered pursuant to this
Section 7.3.2) and the financial statements and certification of public
accountants contained therein meets the requirements described in this Section.

 

7.3.3        Compliance Certificate.

 

Concurrently with the financial statements of TGI and its Subsidiaries furnished
to the Administrative Agent and to the Banks pursuant to Sections 7.3.1 and
7.3.2, a certificate of the Borrowers signed by the Chief Executive Officer,
President or Chief Financial Officer of TGI, as agent for the Borrowers, in the
form of Exhibit 7.3.3, to the effect that, except as described pursuant to
Section 7.3.4, (i) the representations and warranties of the Borrowers contained
in Article 5 are true on and as of the date of such certificate with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which expressly relate solely
to an earlier date or time) and the Borrowers have performed and complied with
all covenants and conditions hereof, (ii) no Event of Default or Potential
Default exists and is continuing on the date of such certificate,
(iii) containing calculations in sufficient detail to demonstrate compliance as
of the date of the financial statements with all financial covenants contained
in Section 7.2, and (iv) certifying that

 

97

--------------------------------------------------------------------------------


 

(a) the Subsidiaries of TGI then comprising the Loan Parties and being fully
liable for the Obligations hereunder, directly contributed in the aggregate not
less than eighty (80%) of the Consolidated EBITDA of TGI and its Subsidiaries
and (b) the Domestic Subsidiaries then comprising the Loan Parties directly
contributed in the aggregate not less than ninety five (95%) of the Consolidated
EBITDA of TGI and its Domestic Subsidiaries, in each case, for the last four
consecutive fiscal quarters then ended.  If an acquisition permitted under
Section 7.2.6(ii) occurred during the reporting period covered by the compliance
certificate and if the Borrowers have complied with the requirements set forth
in the definition of Consolidated Adjusted EBITDA for purpose of making
adjustments to Consolidated EBITDA reflecting the historical financial
performance of the acquired assets or Person, the Borrowers may also calculate
the Section 7.2 financial covenants on a pro forma basis to include the
financial performance and condition of the acquired business during the period;
and the pro forma calculation of the Total Leverage Ratio may be relied upon as
a basis for a change in the pricing level under the Pricing Grid.

 

7.3.4        Notice of Default.

 

Promptly after any officer of any Borrower has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President or Chief Financial Officer of such Borrower setting
forth the details of such Event of Default or Potential Default and, if
applicable, the action which the Borrowers propose to take with respect thereto.

 

7.3.5        Notice of Litigation.

 

Promptly after the commencement thereof, notice of all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Borrower or Subsidiary of any Borrower which relate to the
Collateral or in the good faith estimation of counsel for the Borrowers could
reasonably be expected to constitute a Material Adverse Change.

 

7.3.6        Certain Events; Events Under the Convertible Notes or Vought
Acquisition Debt.

 

Written notice together with a detailed description to the Administrative Agent
of any of the following events:

 

(i)            Transfer of Assets.  At least ten (10) Business Days prior
thereto, with respect to any proposed sale or transfer of assets pursuant to
Section 7.2.7(v); provided that such notice shall be provided at least fifteen
(15) Business Days prior to any individual sale or transfer of assets pursuant
to such provision the after-tax proceeds of which exceed 2% of TGI’s
consolidated total assets at the start of the fiscal year in which such sale or
transfer occurs.

 

(ii)           Charter Amendments.  Within the time limits set forth in
Section 7.2.14, the amendment to the charter affecting the capital structure of
TGI or any of its Subsidiaries;

 

(iii)          Event of Default; Waiver or Amendment.  And to each of the Banks
(A) promptly after any officer of any Borrower has learned of the occurrence of
an event of default

 

98

--------------------------------------------------------------------------------


 

under or (B) at least ten (10) Business Days prior to a waiver, amendment or
consent under, in each case of clause (A) and (B), the Convertible Debt
Documents, the 2009 Bonds, or the 2010 Bonds, or the Acquisition Agreement;
together with a copy of such proposed waiver, amendment or consent and a
description of such event of default, as the case may be.

 

(iv)          Schedules.  Notice of and a detailed description, promptly after
any change or addition to the information contained or required to be contained
on Schedules: 1.1(M) [Real Property Collateral], 5.1.2 [Capitalization], 5.1.3
[Subsidiaries], assuming in each case that each such Schedule is being delivered
as of the date of notice of such change or addition thereto (rather than as of
the Closing Date or prior thereto).

 

7.3.7        Budgets, Forecasts, Other Reports and Information.

 

At the request of the Administrative Agent, any of the following items, promptly
upon their becoming available to any Borrower:

 

(i)            the annual budget of TGI and its Subsidiaries, to be certified by
a responsible officer of such Borrower and supplied at the request of the
Administrative Agent prior to commencement of the fiscal year to which any of
the foregoing may be applicable,

 

(ii)           any reports including management letters submitted to TGI by
independent accountants in connection with any annual, interim or special audit,

 

(iii)          any reports, notices or proxy statements generally distributed by
TGI to its stockholders on a date no later than the date supplied to the
stockholders,

 

(iv)          regular or periodic reports (other than the Forms 10-K, 10-Q which
are addressed in Sections 7.3.1 and 7.3.2 above), including 8-K, registration
statements and prospectuses, filed by TGI with the Securities and Exchange
Commission within 5 days after such filing,

 

(v)           a copy of any order, issued by any Official Body in any proceeding
to which TGI or any of its Subsidiaries is a party, and in which the amount in
controversy exceeds $2,500,000 or where injunctive or similar relief is sought,

 

(vi)          such other reports and information as the Banks may from time to
time reasonably request.  The Borrowers shall also notify the Banks promptly of
the enactment or adoption of any Law which may result in a Material Adverse
Change, and

 

(vii)         within 60 days of closing on any acquisition permitted under
Section 7.2.6 in which the total consideration paid by TGI or its Subsidiary
exceeded $5,000,000, such financial information as the Administrative Agent may
reasonably request concerning the acquisition and its effect on the financial
condition and performance of any Loan Party.

 

99

--------------------------------------------------------------------------------


 

7.3.8        Notices Regarding Plans and Benefit Arrangements.

 

7.3.8.1     Certain Events.

 

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

 

(i)            any Reportable Event with respect to any Borrower or any member
of any of its ERISA Group for which reporting to the PBGC has not been waived
involving an event which could subject any Borrower or any member of its ERISA
Group to any material liability,

 

(ii)           any Prohibited Transaction which could subject any Borrower or
any member of any of its ERISA Group to any material tax or liability in
connection with any Plan, Benefit Arrangement or any trust created thereunder,

 

(iii)          any assertion of material Withdrawal Liability with respect to
any Multiemployer Plan,

 

(iv)          any partial or complete withdrawal from a Multiemployer Plan by
any Borrower or any member of any of its ERISA Group, where such withdrawal is
likely to result in material Withdrawal Liability,

 

(v)           withdrawal by any Borrower or any member of any of its ERISA Group
from a Multiple Employer Plan, which is likely to result in a material
liability, or

 

(vi)          any change in the actuarial assumptions or funding methods used
for any Plan (other than interest rate changes required by Financial Standards
Board Opinion No. 87 or ERISA or the Code), where the effect of such change is
to materially increase or materially reduce the unfunded benefit liability or
obligation to make periodic contributions to such Plan.

 

7.3.8.2     Notices of Involuntary Termination and Annual Reports.

 

Promptly after receipt thereof, copies of (a) all notices received by any
Borrower or any member of any of its ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by such Borrower or member of its
ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Administrative Agent or any Bank each annual report
(IRS Form 5500 series) and all accompanying schedules, the most recent actuarial
reports, the most recent financial information concerning the financial status
of each Plan administered or maintained by any Borrower or any member of any of
their ERISA Groups, and schedules showing the amounts contributed to each such
Plan by or on behalf of such Borrower or any member of the ERISA Group in which
any of their personnel participate or from which such personnel may derive a
benefit, and each Schedule SB (Actuarial Information) to the annual report filed
by any Borrower or any member of any of its ERISA Group with the Internal
Revenue Service with respect to each such Plan.

 

100

--------------------------------------------------------------------------------


 

7.3.8.3     Notice of Voluntary Termination.

 

Promptly upon the filing thereof, copies of any Form 5310 or Form 500, or any
successor or equivalent form to such forms, filed with the Internal Revenue
Service or PBGC in connection with the termination of any Plan which causes any
Borrower or any member of its ERISA Group to have a material liability.

 

8.             DEFAULT

 

8.1           Events of Default.

 

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

8.1.1        Payments Under Loan Documents.

 

The Borrowers shall fail to pay when due any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity) or
shall fail to pay, for more than two Business Days after the due date thereof,
any interest on any Loan or any fees or any other amount owing hereunder or
under the other Loan Documents;

 

8.1.2        Breach of Warranty.

 

Any representation or warranty made at any time by any Borrower or any other
Loan Party herein or in any other Loan Document, or in any certificate, other
instrument or statement furnished pursuant to the provisions hereof or thereof,
shall prove to have been false or misleading in any material respect as of the
time it was made or furnished;

 

8.1.3        Refusal to Permit Inspections; Breach of Negative Covenants.

 

Any Borrower shall default in the observance or performance of any covenant
contained in Section 7.1.1 (with respect to any Borrower), Section 7.1.6,
Section 7.2 hereof or Sections 5.5 or 5.7(b) of the Guarantee and Collateral
Agreement;

 

8.1.4        Breach of Other Covenants.

 

Any Borrower or any other Loan Party shall default in the observance or
performance of any other covenant, condition or provision hereof or of any other
Loan Document and such default shall continue unremedied for a period of ten
(10) Business Days after any officer of any Borrower becomes aware of the
occurrence thereof;

 

8.1.5        Defaults in Other Agreements or Indebtedness.

 

a) A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Borrower or Subsidiary of any Borrower may be
obligated as a borrower or

 

101

--------------------------------------------------------------------------------


 

guarantor in excess of $25,000,000.00 in the aggregate, and such breach, default
or event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (and such right
shall not have been waived) or the termination of any commitment to lend
thereunder, or (b) without limiting the foregoing, there occurs and is
continuing any event of default giving rise to a right of acceleration or
termination under (i) the Convertible Debt Documents (ii) the 2009 Bonds,
(iii) the 2010 Bonds, or (iv) the Specified IDB Obligations, or (c) without
limiting the foregoing, the Receivables Facility is terminated prior to maturity
as a result of a breach, default, event of default, or Termination Event (as
defined in the Receivables Purchase Agreement);

 

8.1.6        Final Judgments or Orders.

 

Any final judgments or orders for the payment of money in excess of
$25,000,000.00 (to the extent not covered by insurance) in the aggregate shall
be entered against any Borrower or any Subsidiary of any Borrower by a court
having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded or stayed pending appeal within a period of forty-five (45) days from the
date of entry;

 

8.1.7        Loan Document Unenforceable.

 

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested by a Loan Party or cease to give or provide
the respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby with the priority purported
to be created thereby.  In addition to and without limiting the generality of
the foregoing, (i) any Collateral Document ceases to be valid or effective,
other than in accordance with the terms hereof or of such Collateral Document,
(ii) any Loan Party asserts that any Collateral Document is not a legal, valid
and binding obligation of such Person enforceable in accordance with its terms,
(iii) the security interest or Lien purporting to be created by any of the
Collateral Documents ceases to be or is asserted by any Loan Party not to be a
valid, perfected Lien subject to no Liens (other than Permitted Liens), other
than in accordance with the terms hereof or of such Collateral Document, or is
declared by a court or other Official Body of competent jurisdiction to be void,
voidable or unenforceable against such Person; or (iv) any Collateral Document
is amended, subordinated, terminated or discharged, or any Person is released
from any of its covenants or obligations except to the extent expressly provided
herein or therein;

 

8.1.8        Uninsured Losses; Proceedings Against Assets.

 

(i) There shall occur any material uninsured damage to or loss, theft or
destruction of the assets of any Loan Party in excess of $50,000,000.00 in fair
market value, and the same is reasonably expected to result in a Material
Adverse Change, or (ii) the assets of any Loan Party are attached, seized,
levied upon or subjected to a writ or distress warrant and the fair market

 

102

--------------------------------------------------------------------------------


 

value of such assets exceeds $50,000,000.00 and the same is not cured within
sixty (60) days thereafter; or such assets come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors and the
same is not cured within sixty (60) days thereafter;

 

8.1.9        Notice of Lien or Assessment.

 

A notice of Lien or assessment in excess of $25,000,000.00 which is not a
Permitted Lien is filed of record with respect to all or any part of the assets
of any Borrower or any of their Subsidiaries by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency, including the Pension Benefit Guaranty
Corporation, or if any taxes or debts owing at any time or times hereafter to
any one of these becomes payable and the same is not paid within thirty (30)
days after the same becomes payable (unless such Borrower or such Subsidiary is
contesting the obligation as provided in Section 7.1.2);

 

8.1.10      Insolvency.

 

Any Loan Party or any Material Subsidiary of any Borrower ceases to be solvent
or admits in writing its inability to pay its debts as they mature;

 

8.1.11      Events Relating to Plans and Benefit Arrangements.

 

Any of the following occurs: (i) any Reportable Event, which the Administrative
Agent determines in good-faith constitutes grounds for the termination of any
Plan by the PBGC or the appointment of a trustee to administer or liquidate any
Plan, shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other formal action taken to terminate any Plan, or a termination
notice shall have been filed with respect to any Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) the PBGC shall give notice
of its intent to institute proceedings to terminate any Plan or Plans or to
appoint a trustee to administer or liquidate any Plan; (v) any Borrower or any
member of the ERISA Group shall withdraw completely or partially from a
Multiemployer Plan; (vi) any Borrower or any member of its ERISA Group shall
withdraw (or shall be deemed under Section 4062(e) of ERISA to withdraw) from a
Multiple Employer Plan; and, with respect to any of the events specified in
(i) through (vi) above,  such occurrence is reasonably likely to result in a
Material Adverse Change;

 

8.1.12      Cessation of Business.

 

Except as otherwise permitted herein, any Borrower or any Subsidiary of any
Borrower ceases to conduct its business as contemplated or any Borrower is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;

 

8.1.13      Change of Control.

 

There occurs an event or series of events by which (i) any “person” or “group”
(as such terms are defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as

 

103

--------------------------------------------------------------------------------


 

amended, and the rules and regulations promulgated thereunder), is or becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under such Exchange
Act, except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire without condition, other
than passage of time, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the then outstanding voting stock of TGI, or (ii) (A) TGI
consolidates with or merges into another corporation or conveys, transfers or
leases all or substantially all of its properties and assets (determined on a
consolidated basis for TGI and its Subsidiaries taken as a whole) to any Person,
or (B) any corporation consolidates with or merges into any Borrower or a
Subsidiary of any Borrower in a transaction in which the outstanding voting
stock of TGI is changed into or exchanged for cash, securities or other
property, other than a transaction solely between TGI and a Subsidiary of TGI;

 

8.1.14      Involuntary Proceedings.

 

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
any Material Subsidiary of any Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any
Borrower or any of its Subsidiaries for any substantial part of its property, or
for the winding-up or liquidation of its affairs, and such proceeding shall
remain undismissed or unstayed and in effect for a period of sixty (60)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such proceeding; or

 

8.1.15      Voluntary Proceedings.

 

Any Loan Party or any Material Subsidiary of any Loan Party shall commence a
voluntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law, or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any action in furtherance of any of the
foregoing.

 

8.2           Consequences of Event of Default.

 

8.2.1        Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.

 

If an Event of Default specified under subsections 8.1.1 through 8.1.13 of
Section 8.1 shall occur and be continuing, the Banks and the Issuing Bank shall
be under no further obligation to make Loans or issue Letters of Credit, as the
case may be, and the Administrative Agent may, and upon the request of the
Required Banks, shall (i) by written notice to TGI, as agent for the Borrowers,
declare the unpaid principal amount of the Notes then outstanding and all
interest accrued thereon, any unpaid fees and all other Indebtedness of the

 

104

--------------------------------------------------------------------------------


 

Borrowers to the Banks hereunder and thereunder to be forthwith due and payable,
and the same shall thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of each Bank without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, and (ii) require the Borrowers to, and the Borrowers shall thereupon,
deposit in a non-interest bearing account with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers, individually and collectively,
hereby pledge to the Administrative Agent and the Banks, and grant to the
Administrative Agent and the Banks a security interest in, all such cash as
security for such Obligations.  Upon the curing of all existing Events of
Default to the satisfaction of the Required Banks, the Administrative Agent
shall return such cash collateral to the Borrowers; and

 

8.2.2        Bankruptcy, Insolvency or Reorganization Proceedings.

 

If an Event of Default specified under subsections 8.1.14 or 8.1.15 of
Section 8.1 shall occur, the Banks shall be under no further obligations to make
Loans hereunder and the Issuing Bank shall be under no obligation to issue
Letters of Credit and the unpaid principal amount of the Notes then outstanding
and all interest accrued thereon, any unpaid fees and all other Indebtedness of
the Borrowers to the Banks hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and

 

8.2.3        Set-off.

 

If an Event of Default shall occur and be continuing, any Bank or Issuing Bank
to whom any Obligation is owed by any Borrower hereunder or under any other Loan
Document or any participant of such Bank which has agreed in writing to be bound
by the provisions of Section 4.2 and 9.13 and any branch, Subsidiary or
Affiliate of such Bank or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to the Borrowers, to set-off against and apply to the then unpaid balance
of all the Loans and all other Obligations of any such Borrower hereunder or
under any other Loan Document any debt owing to, and any other funds held in any
manner for the account of, any such Borrower by such Bank, Issuing Bank or
participant or by such branch, Subsidiary or Affiliate, including all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or hereafter maintained by any
Borrower for its own account (but not including funds held in custodian or trust
accounts) with such Bank, Issuing Bank or participant or such branch, Subsidiary
or Affiliate.  Such right shall exist whether or not any Bank, Issuing Bank or
the Administrative Agent shall have made any demand under this Agreement or any
other Loan Document, whether or not such debt owing to or funds held for the
account of such Borrower is or are matured or unmatured and regardless of the
existence or adequacy of any Guaranty or any other security, right or remedy
available to any Bank, Issuing Bank or the Administrative Agent; and

 

105

--------------------------------------------------------------------------------


 

8.2.4        Suits, Actions, Proceedings.

 

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans to the
Borrowers pursuant to any of the foregoing provisions of this Section 8.2, the
Administrative Agent or any Bank, if owed any amount with respect to the Notes,
may proceed to protect and enforce its rights by suit in equity, action at law
and/or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement or the Notes, including as
permitted by applicable Law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Administrative Agent or such Bank; and

 

8.2.5        Application of Proceeds; Collateral Sharing.

 

8.2.5.1     Application of Proceeds.

 

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 8.2, and until all Obligations of the Borrowers have
been paid in full, any and all proceeds received by the Administrative Agent
from any sale or other disposition of the Collateral, or any part thereof, or on
account of the exercise of other remedies by the Administrative Agent, shall,
subject to the Collateral Agency Agreement, be applied as described in
Section 6.5 of the Guarantee and Collateral Agreement.

 

8.2.5.2     Collateral Sharing.

 

All Liens granted under the Collateral Documents and any other Loan Document
shall secure ratably and on a pari passu basis (i) the Obligations in favor of
the Administrative Agent and the Banks hereunder and (ii) the Obligations
incurred by any of the Loan Parties in favor of any Bank (or any Affiliate of
any Bank) which provides a Bank-Provided Hedge or an Other Bank Provided
Financial Service Product (the “IRH Provider”), and (iii) the BBH Obligations. 
The Administrative Agent under the Collateral Documents shall be deemed to serve
as the collateral agent (the “Collateral Agent”) for Brown Brothers Harriman &
Co. (solely with respect to the Collateral granted for the benefit of Brown
Brothers Harriman & Co. pursuant to the Guarantee and Collateral Agreement and
the Mortgages, and subject to the Collateral Agency Agreement), the IRH
Providers and the Banks hereunder; provided that the Collateral Agent shall
comply with the instructions and directions of the Administrative Agent (or the
Banks under this Agreement to the extent that this Agreement or any other Loan
Document empowers the Banks to direct the Administrative Agent), as to all
matters relating to the Collateral, including the maintenance and disposition
thereof.  Neither Brown Brothers Harriman & Co. nor any IRH Provider (except in
its capacity as a Bank hereunder) shall be entitled or have the power to direct
or instruct the Collateral Agent on any such matters or to control or direct in
any manner the maintenance or disposition of the Collateral.

 

8.2.5.3     Notice of Sale.

 

Any notice required to be given by the Administrative Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Administrative Agent, if

 

106

--------------------------------------------------------------------------------


 

given ten (10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the applicable Loan Parties.

 

9.             THE AGENT

 

9.1           Appointment.

 

Each Bank and Issuing Bank hereby irrevocably designates, appoints and
authorizes PNC Bank to act as Administrative Agent for such Bank under this
Agreement to execute and deliver or accept on behalf of each of the Banks the
other Loan Documents and each Bank hereby agrees to be bound by the terms
thereof.  Each Bank and Issuing Bank hereby irrevocably authorizes, and each
holder of any Note by the acceptance of a Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and any other
instruments and agreements referred to herein, and to exercise such powers and
to perform such duties hereunder as are specifically delegated to or required of
the Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  PNC Bank agrees to act as the Administrative
Agent on behalf of the Banks to the extent provided in this Agreement. 
Furthermore, Citizens Bank of Pennsylvania, JPMorgan Chase Bank, N.A., and Royal
Bank of Canada, shall be named Syndication Agents, and U.S. Bank National
Association, Sovereign Bank, Manufacturers and Traders Trust Company, and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch shall be named Documentation
Agents, though none shall have any duties in connection with this Agreement or
have by reason of this Agreement a fiduciary or trust relationship in respect of
any Bank.

 

9.2           Delegation of Duties.

 

The Administrative Agent may perform any of its duties hereunder by or through
agents or employees (provided such delegation does not constitute a
relinquishment of its duties as Administrative Agent) and, subject to Sections
9.5 and 9.6, shall be entitled to engage and pay for the advice or services of
any attorneys, accountants or other experts concerning all matters pertaining to
its duties hereunder and to rely upon any advice so obtained.

 

9.3           Nature of Duties; Independent Credit Investigation.

 

The Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist.  The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement a fiduciary or trust relationship in respect of any
Bank; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement except as expressly set forth herein.  Each Bank
expressly acknowledges (i) that the Administrative Agent has not made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of any Borrower, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank; (ii) that it has made and will continue to make, without reliance
upon the Administrative Agent,

 

107

--------------------------------------------------------------------------------


 

its own independent investigation of the financial condition and affairs and its
own appraisal of the creditworthiness of the Borrowers in connection with this
Agreement and the making and continuance of the Loans hereunder; and
(iii) except as expressly provided herein, that the Administrative Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Bank with any credit or other information with respect thereto,
whether coming into its possession before the making of any Loan or at any time
or times thereafter.

 

9.4           Actions in Discretion of Administrative Agent; Instructions from
the Banks.

 

The Administrative Agent agrees, upon the written request of the Required Banks,
to take or refrain from taking any action of the type specified as being within
the Administrative Agent’s rights, powers or discretion herein (other than the
Administrative Agent’s right to approve an extension of the Expiration Date
under Section 10.1.1), provided that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or any other Loan Document or
applicable Law.  In the absence of a request by the Required Banks, the
Administrative Agent shall have authority, in its sole discretion, to take or
not to take any such action, unless this Agreement specifically requires the
consent of the Required Banks or all of the Banks.  Any action taken or failure
to act pursuant to such instructions or discretion shall be binding on the
Banks, subject to Section 9.6.  Subject to the provisions of Section 9.6, no
Bank shall have any right of action whatsoever against the Administrative Agent
as a result of the Administrative Agent acting or refraining from acting
hereunder in accordance with the instructions of the Required Banks, or in the
absence of such instructions, in the absolute discretion of the Administrative
Agent.

 

9.5           Reimbursement and Indemnification of Administrative Agent by the
Borrowers.

 

The Borrowers, jointly and severally, unconditionally agree to pay or reimburse
the Administrative Agent and save the Administrative Agent harmless against
(a) liability for the payment of all reasonable and actual out-of-pocket costs,
expenses and disbursements, including fees and expenses of counsel, appraisers
and environmental consultants, incurred by the Administrative Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, and (iv) in any workout, restructuring
or in connection with the protection, preservation, exercise or enforcement of
any of the terms hereof or of any rights hereunder or under any other Loan
Document or in connection with any foreclosure, collection or bankruptcy
proceedings, and (b) all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Administrative Agent hereunder or thereunder, provided that the Borrowers
shall not be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
if the same results from the Administrative Agent’s gross negligence or willful

 

108

--------------------------------------------------------------------------------


 

misconduct, or if TGI, as agent for the Borrowers, was not given notice of the
subject claim and the opportunity to participate in the defense thereof, at its
expense (except that the Borrowers shall remain liable to the extent such
failure to give notice does not result in a loss to the Borrowers), or if the
same results from a compromise or settlement agreement entered into without the
consent of TGI, as agent for the Borrowers, which shall not be unreasonably
withheld.  In addition, the Borrowers, jointly and severally, agree to reimburse
and pay all reasonable out-of-pocket expenses of the Administrative Agent’s
regular employees and agents engaged periodically to perform audits of any
Borrower’s books, records and business properties, provided that, so long as no
Event of Default exists, the Borrowers shall not be obligated to pay for more
than one such audit per year. The indemnifications set forth herein shall be in
addition to the indemnifications elsewhere set forth in this Agreement. The
provisions of this Section shall survive and continue after repayment of the
Obligations and termination of this Agreement.

 

9.6           Exculpatory Provisions.

 

Neither the Administrative Agent nor any of its directors, officers, employees,
agents, attorneys or Affiliates shall (a) be liable to any Bank or Issuing Bank
for any action taken or omitted to be taken by it or them hereunder, or in
connection herewith including pursuant to any Loan Document, unless caused by
its or their own gross negligence or willful misconduct, (b) be responsible in
any manner to any of the Banks or Issuing Banks for the effectiveness,
enforceability, genuineness, validity or the due execution of this Agreement or
any other Loan Documents or for any recital, representation, warranty, document,
certificate, report or statement herein or made or furnished under or in
connection with this Agreement or any other Loan Documents, or (c) be under any
obligation to any of the Banks or Issuing Banks to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of any Borrower, or the financial condition of any
Borrower, or the existence or possible existence of any Event of Default or
Potential Default.  Neither the Administrative Agent nor any Bank, nor any
Issuing Bank, nor any of their respective directors, officers, employees,
agents, or Affiliates shall be liable to any Borrower for consequential damages
resulting from any breach of contract in connection with the negotiation,
documentation, administration or collection of the Loans or any of the Loan
Documents.

 

9.7           Reimbursement and Indemnification of Administrative Agent by
Banks.

 

Each Bank agrees to reimburse and indemnify the Administrative Agent (to the
extent not reimbursed by the Borrowers and without limiting the Obligation of
the Borrowers to do so) in proportion to its Ratable Share from and against all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent, in its
capacity as such, in any way relating to or arising out of this Agreement or any
other Loan Documents or any action taken or omitted by the Administrative Agent
hereunder or thereunder, provided that no Bank shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements (a) if the same results from
the Administrative Agent’s gross negligence or willful misconduct, or (b) if
such Bank was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that such Bank shall
remain liable to the extent such failure to give notice does not result in a
loss to the Bank), or (c) if the same results from a compromise and

 

109

--------------------------------------------------------------------------------


 

settlement agreement entered into without the consent of such Bank, which shall
not be unreasonably withheld.  In addition, each Bank agrees promptly upon
demand to reimburse the Administrative Agent (to the extent not reimbursed by
the Borrowers and without limiting the Obligation of the Borrowers to do so) in
proportion to its Ratable Share for all amounts due and payable by the Borrowers
to the Administrative Agent in connection with the Administrative Agent’s
periodic audit of any Borrower’s books, records and business properties.

 

9.8           Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon any writing, telegram,
telex or teletype message, resolution, notice, consent, certificate, letter,
cablegram, statement, order or other document or conversation by telephone or
otherwise believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon the advice and opinions of
counsel and other professional advisers selected by the Administrative Agent. 
The Administrative Agent shall be fully justified in failing or refusing to take
any action hereunder unless it shall first be indemnified to its satisfaction by
the Banks against any and all liability and expense which may be incurred by it
by reason of taking or continuing to take any such action.

 

9.9           Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default unless the
Administrative Agent has received written notice from a Bank or TGI referring to
this Agreement, describing such Potential Default or Event of Default and
stating that such notice is a “notice of default.”

 

9.10         Notices.

 

The Administrative Agent shall promptly send to each Bank a copy of all notices
received from TGI, as agent for the Borrowers, pursuant to the provisions of
this Agreement or the other Loan Documents promptly upon receipt thereof.  The
Administrative Agent shall promptly notify TGI, as agent for the Borrowers, and
the other Banks of each change in the Base Rate and the effective date thereof.

 

9.11         Banks in Their Individual Capacities.

 

With respect to its Revolving Credit Commitments, the Revolving Credit Loans
made by it, the Administrative Agent shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Banks” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  PNC
Bank and its Affiliates and each of the Banks and their respective Affiliates
may, without liability to account, except as prohibited herein, make loans to,
accept deposits from, discount drafts for, act as trustee under indentures of,
and generally engage in any kind of banking or trust business with, any Borrower
and their Affiliates, in the case of the Administrative Agent, as though it were
not acting as Administrative Agent hereunder and in the case of each Bank, as
though such Bank were not a Bank hereunder.

 

110

--------------------------------------------------------------------------------


 

9.12         Holders of Notes.

 

The Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices a register for the recordation of the names
and addresses of the Banks, and Commitment of, and principal amount of the Loans
and Letters of Credit Outstanding owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Banks may treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers, any Issuing Bank and any Bank at any reasonable
time from time to time upon reasonable prior notice.

 

9.13         Equalization of Banks.

 

The Banks and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Bank or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Sections 3.4.2, 4.4.2, or 4.5.1.  The Banks or any such holder
receiving any such amount shall purchase for cash from each of the other Banks
an interest in such Bank’s Loans in such amount as shall result in a ratable
participation by the Banks and each such holder in the aggregate unpaid amount
under the Notes, provided that if all or any portion of such excess amount is
thereafter recovered from the Bank or the holder making such purchase, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, together with interest or other amounts, if any, required by law
(including court order) to be paid by the Bank or the holder making such
purchase.  Notwithstanding the foregoing, no payments received from a Foreign
Borrower shall be used to satisfy obligations of a Domestic Borrower.

 

9.14         Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent by giving not less
than thirty (30) days’ prior written notice to TGI, as agent for the Borrowers. 
If the Administrative Agent shall resign under this Agreement, then either
(a) the Required Banks shall appoint from among the Banks a successor agent for
the Banks, subject (provided that there does not exist an Event of Default) to
the consent of TGI, as agent for the Borrowers, such consent not to be
unreasonably withheld, or (b) if a successor agent shall not be so appointed and
approved within the thirty (30) day period following the Administrative Agent’s
notice to the Banks of its resignation, then the Administrative Agent shall
appoint, with the consent of TGI, as agent for the Borrowers, such consent not
to be unreasonably withheld, a successor agent who shall serve as Administrative
Agent until such time as the Required Banks appoint and TGI, as agent for the
Borrowers consents to the appointment of a successor agent.  Upon its
appointment pursuant to either clause (a) or (b) above, such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor

 

111

--------------------------------------------------------------------------------


 

agent, effective upon its appointment, and the former Administrative Agent’s
rights, powers and duties as Administrative Agent (and as Funding Bank) shall be
terminated without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement.  After the
resignation of any Administrative Agent hereunder, the provisions of this
Article 9 shall inure to the benefit of such former Administrative Agent and
such former Administrative Agent shall not by reason of such resignation be
deemed to be released from liability for any actions taken or not taken by it
while it was an Administrative Agent under this Agreement.

 

9.15         Administrative Agent’s Fee.

 

The Borrowers shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between TGI, as agent for the Borrowers, and Administrative
Agent, as amended from time to time.

 

9.16         Availability of Funds.

 

Unless the Administrative Agent shall have been notified by a Bank prior to the
date and time upon which a Loan is to be made that such Bank does not intend to
make available to the Administrative Agent such Bank’s portion of such Loan, the
Administrative Agent may assume that such Bank has made or will make such
proceeds available to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption (but shall not be
required to), make available to the Borrowers a corresponding amount in the
applicable currency.  If such corresponding amount is not in fact made available
to the Administrative Agent by such Bank in the applicable currency, the
Administrative Agent shall be entitled to recover such amount on demand from
such Bank (or, if such Bank fails to pay such amount forthwith upon such demand
from TGI, as agent for the Borrowers) together with interest thereon, in respect
of each day during the period commencing on the date such amount was made
available to the Borrowers and ending on the date the Administrative Agent
recovers such amount, at a rate per annum equal to the applicable interest rate
in respect of the Loan.

 

9.17         Calculations.

 

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Bank or Issuing Bank whether in respect of the Loans, fees or any other amounts
due to the Banks or Issuing Banks under this Agreement.  In the event an error
in computing any amount payable to any Bank is made, the Administrative Agent,
the Borrowers and each affected Bank shall, forthwith upon discovery of such
error, make such adjustments as shall be required to correct such error, and any
compensation therefor will be calculated at the Federal Funds Effective Rate.

 

9.18         No Reliance on Administrative Agent’s Customer Identification
Program.

 

Each Bank and Issuing Bank acknowledges and agrees that neither such
Bank, Issuing Bank, nor any of its Affiliates, participants or assignees, may
rely on the Administrative Agent to carry out such Bank’s, Issuing Bank’s,
Affiliate’s, participant’s or assignee’s customer

 

112

--------------------------------------------------------------------------------


 

identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists,
(4) customer notices or (5) other procedures required under the CIP Regulations
or such other Laws.

 

9.19         Beneficiaries.

 

Except as expressly provided herein, the provisions of this Article 9 are solely
for the benefit of the Administrative Agent and the Banks, and the Borrowers
shall not have any rights to rely on or enforce any of the provisions hereof. 
In performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Banks and does not assume and shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for any Borrower.

 

9.20         Authorization to Release Collateral and Guarantors.

 

In the event that any Loan Party conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of any of the Capital Stock or assets
of any Subsidiary Loan Party to a person that is not (and is not required to
become) a Loan Party in a transaction permitted under Section 7.2.7 [Disposition
of Assets] or 7.2.6 [Liquidations, Mergers, Consolidations, Acquisitions], any
Liens created by any Loan Document on such Capital Stock or assets so disposed
of shall be automatically released and the Administrative Agent shall promptly
(and the Banks hereby authorize the Administrative Agent to) take such action
and execute any such documents as may be reasonably requested by TGI (and at
TGI’s expense) to release any Liens created by any Loan Document on such Capital
Stock or assets so disposed of, and, in the case of a disposition of the Capital
Stock of any Subsidiary Loan Party in a transaction permitted by Sections 7.2.7
[Disposition of Assets or Subsidiaries] and 7.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] and as a result of which such Subsidiary Loan
Party would cease to be a Subsidiary, such Subsidiary Loan Party’s obligations
under the Loan Documents shall be automatically terminated and the
Administrative Agent shall promptly (and each Lender hereby authorizes the
Administrative Agent to) take such action and execute such documents as may be
reasonably requested by TGI (at TGI’s expense) to terminate such Subsidiary Loan
Party’s obligations under the Loan Documents.  In addition, the Administrative
Agent agrees to take such actions as are reasonably requested by TGI and at
TGI’s expense to terminate the Liens and security interests created by the Loan
Documents when all the Obligations (other than contingent indemnification
Obligations and Obligations under Hedge Liabilities and Other Bank Provided
Financial Service Products) are paid in full and all Letters of Credit and
Commitments are terminated.

 

113

--------------------------------------------------------------------------------


 

10.        MISCELLANEOUS

 

10.1         Modifications, Amendments or Waivers.

 

With the written consent of the Required Banks, the Administrative Agent, acting
on behalf of all the Banks, and the Borrowers may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Banks or the Borrowers hereunder or
thereunder, or may grant written waivers or consents to a departure from the due
performance of the Obligations of the Borrowers hereunder or thereunder.  Any
such agreement, waiver or consent made with such written consent shall be
effective to bind all the Banks and the Borrowers; provided that, no agreement,
waiver or consent may be made which will:

 

10.1.1      Increase of Commitment; Extension of Expiration Date.

 

Increase the aggregate amount of Revolving Credit Commitments of the Banks
(except pursuant to Section 2.1.2 [Right to Increase Commitments]) without the
consent of all Banks; increase the amount of the Revolving Credit Commitment of
any Bank (including pursuant to Section 2.1.2 [Right to Increase Commitments])
without the consent of such Bank; or extend the Expiration Date without the
consent of the Administrative Agent and each Bank directly affected thereby;

 

10.1.2      Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

 

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan, the Commitment Fee or any other fee payable
to any Bank, or reduce the principal amount of or the rate of interest borne by
any Loan or reduce the Commitment Fee or any other fee payable to any Bank, or
otherwise affect the terms of payment of the principal of or interest of any
Loan, the Commitment Fee or any other fee payable to any Bank without the
consent of each Bank directly affected thereby;

 

10.1.3      Miscellaneous.

 

Amend Sections 4.2 [Pro Rata Treatment of Banks], 9.6 [Exculpatory Provisions],
9.13 [Equalization of Banks] or this Section 10.1, alter any provision regarding
the pro rata treatment of the Banks, change the definition of Required Banks, or
change any requirement providing for the Banks or the Required Banks to
authorize the taking of any action hereunder without the consent of all of the
Banks; and

 

10.1.4      Release of Guarantor or Collateral.

 

Release all or substantially all of the Collateral (other than as provided
herein or as appropriate in connection with one or more transactions permitted
hereunder) or release all or substantially all of the value of the guarantees
provided by the Guarantors (other than as provided herein or as appropriate with
transactions permitted hereunder) without the consent of all the Banks. 
Notwithstanding the foregoing, the Banks hereby authorize the Administrative
Agent to

 

114

--------------------------------------------------------------------------------


 

take all actions necessary related to the automatic release of the Liens on the
Collateral or the automatic termination of a Subsidiary Loan Party’s obligations
under the Loan Documents to the extent expressly permitted by Section 9.20.

 

Notwithstanding any of the foregoing, no agreement, waiver or consent which
would modify the interests, rights or obligations of the (i) Administrative
Agent in its capacity as Administrative Agent or the provider of the Swing Loans
shall be effective without the written consent of the Administrative Agent or
(ii) Issuing Bank in its capacity as the issuer of Letters of Credit shall be
effective without the written consent of such Issuing Bank.

 

Notwithstanding anything to the contrary herein, no Defaulting Bank shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
other than with respect to any amendments, waivers or consents which require the
approval of all of the Banks pursuant to Sections 10.1.1 through 10.1.4 above;
provided however, no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent which increases the aggregate
Commitment of the Banks (other than such Defaulting Bank’s Commitment) or
extends the Expiration Date (except in the case of the Commitment or Loans of
such Defaulting Bank).

 

10.2         No Implied Waivers; Cumulative Remedies; Writing Required.

 

No course of dealing and no delay or failure of the Administrative Agent or any
Bank in exercising any right, power, remedy or privilege under this Agreement or
any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege.  The rights and remedies of the Administrative Agent
and the Banks under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise have. 
Any waiver, permit, consent or approval of any kind or character on the part of
any Bank of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

10.3         Reimbursement and Indemnification of Banks by the Borrowers; Taxes.

 

The Borrowers agree, jointly and severally, unconditionally upon demand to pay
or reimburse to each Bank (other than the Administrative Agent, as to which the
Borrowers’ Obligations are set forth in Section 9.5) and to save such Bank
harmless against (i) liability for the payment of all reasonable and actual
out-of-pocket costs, expenses and disbursements (including fees and expenses of
outside counsel for each Bank except with respect to (a) and (b) below),
incurred by such Bank (a) in connection with the administration and
interpretation of this Agreement, and other instruments and documents to be
delivered hereunder, (b) relating to any amendments, waivers or consents
pursuant to the provisions hereof, (c) in connection with the enforcement of
this Agreement or any other Loan Document, or collection of amounts due
hereunder or thereunder or the proof and allowability of any claim arising under
this Agreement or any other Loan Document, whether in bankruptcy or receivership
proceedings or otherwise, and (d) in any workout, restructuring or in connection
with the protection, preservation, exercise or enforcement of any of the terms
hereof or of any rights hereunder or under any other Loan

 

115

--------------------------------------------------------------------------------


 

Document or in connection with any foreclosure, collection or bankruptcy
proceedings, or (ii) all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against such
Bank, in its capacity as such, in any way relating to or arising out of this
Agreement or any other Loan Documents or any action taken or omitted by such
Bank hereunder or thereunder, provided that the Borrowers shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements (A) if the same
results from such Bank’s gross negligence or willful misconduct, or (B) if TGI,
as agent for the Borrowers, was not given notice of the subject claim and the
opportunity to participate in the defense thereof, at its expense (except that
the Borrowers shall remain liable to the extent such failure to give notice does
not result in a loss to the Borrowers), or (C) if the same results from a
compromise or settlement agreement entered into without the consent of TGI, as
agent for the Borrowers, which shall not be unreasonably withheld.  The Banks
will attempt to minimize the fees and expenses of legal counsel for the Banks
which are subject to reimbursement by the Borrowers hereunder by considering the
usage of one law firm to represent the Banks and the Administrative Agent if
appropriate under the circumstances.  The Borrowers agree unconditionally to pay
all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by the Administrative Agent or any Bank
to be payable in connection with this Agreement or any other Loan Document, and
the Borrowers agree unconditionally to save the Administrative Agent and the
Banks harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions.  To the fullest extent
permitted by applicable law, no Loan party shall assert, and each Loan party
hereby waives, any claim against any Bank, on the theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Documents or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  The indemnifications set forth herein shall be in
addition to the indemnifications elsewhere set forth in this Agreement. The
provisions of this Section shall survive and continue after repayment of the
Obligations and termination of this Agreement.

 

10.4         Holidays.

 

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
and such extension of time shall be included in computing interest and fee,
except that the Loans shall be due on the Business Day preceding the Expiration
Date if the Expiration Date is not a Business Day.  Whenever any payment or
action to be made or taken hereunder (other than payment of the Loans) shall be
stated to be due on a day which is not a business Day, such payment or action
shall be made or taken on the next following Business Day (except as provided in
Section 3.2 with respect to Interest Periods under the Euro-Rate Option), and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.

 

116

--------------------------------------------------------------------------------


 

10.5         Funding by Branch, Subsidiary or Affiliate.

 

10.5.1      Notional Funding.

 

Each Bank shall have the right from time to time, without notice to any
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 10.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Bank) of
such Bank to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrowers to such other
office), and as a result of such change, the Borrowers would not be under any
greater financial obligation pursuant to Section 4.5 than they would have been
in the absence of such change.  Notional funding offices may be selected by each
Bank without regard to the Bank’s actual methods of making, maintaining or
funding the Loans or any sources of funding actually used by or available to
such Bank.

 

10.5.2      Actual Funding.

 

Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 10.5.2.  If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank’s use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder cause such Bank or such branch,
Subsidiary or Affiliate to incur any cost or expenses payable by the Borrowers
hereunder or require the Borrowers to pay any other compensation to any Bank
which would otherwise not be incurred.

 

10.6         Notices.

 

Any notice, request, demand, direction or other communication (for purposes of
this Section 10.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website Posting (including the
information necessary to access such site) has previously been delivered to the
applicable parties hereto by another means set forth in this Section 10.6) in
accordance with this Section 10.6.  Any such Notice must be delivered to the
applicable parties hereto at the addresses and numbers set forth under their
respective names on Schedule 1.1(B) hereof or in accordance with any subsequent
unrevoked Notice from any such party that is given in accordance with this
Section 10.6.  Any Notice shall be effective:

 

(A)          In the case of hand-delivery, when delivered;

 

117

--------------------------------------------------------------------------------

 


 

(B)           If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;

 

(C)           In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

 

(D)          In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;

 

(E)           In the case of electronic transmission, when actually received;

 

(F)           In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such web site) by
another means set forth in this Section 10.6; and

 

(G)           If given by any other means (including by overnight courier), when
actually received.

 

Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Agent, and the Agent shall promptly notify the other Banks of its receipt
of such Notice.  Schedule 1.1(B) lists the Lending Office (each a “Lending
Office”) of each Bank.  Each Bank may change its Lending Office by written
notice to the other parties hereto.

 

10.7                           Severability.

 

The provisions of this Agreement are intended to be severable.  If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

10.8                           Governing Law.

 

Each Letter of Credit and Section 2.8 shall be subject either to the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance (“UCP”) or the rules of the International Standby Practices (ICC
Publication No. 590) (“ISP98”), as determined by the

 

118

--------------------------------------------------------------------------------


 

Issuing Lender, and to the extent not inconsistent therewith, the internal laws
of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles and the balance of this Agreement shall be deemed to be a contract
under the Laws of the Commonwealth of Pennsylvania and for all purposes shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

 

10.9                           Prior Understanding.

 

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

10.10                     Duration; Survival.

 

All representations and warranties of the Borrowers contained herein or made in
connection herewith shall survive the making of Loans and issuance of Letters of
Credit and shall not be waived by the execution and delivery of this Agreement,
any investigation by the Administrative Agent or the Banks, the making of Loans,
issuance of Letters of Credit, or payment in full of the Loans.  All covenants
and agreements of the Borrowers contained in Sections 7.1, 7.2 and 7.3 herein
shall continue in full force and effect from and after the date hereof so long
as any Borrower may borrow or request Letters of Credit hereunder and until
termination of the Revolving Credit Commitments and payment in full of the Loans
and expiration or termination of all Letters of Credit.  All covenants and
agreements of the Borrowers contained herein relating to the payment of
additional compensation or expenses and indemnification, including those set
forth in the Notes, Article 4 and Sections 9.5, 9.7 and 10.3, shall survive
payment in full of the Loans, expiration or termination of the Letters of Credit
and termination of the Revolving Credit Commitments.

 

10.11                     Successors and Assigns.

 

10.11.1              Successors;  Assignments.

 

This Agreement shall be binding upon and shall inure to the benefit of the
Banks, the Administrative Agent, the Borrowers and their respective successors
and assigns, except that no Borrower may assign or transfer any of its rights
and Obligations hereunder or any interest herein.  Each Bank may, at its own
cost, make assignments of or sell participations in all or any part of its
Revolving Credit Commitment and the Loans made by it to one or more banks or
other financial institutions, subject to the consent of TGI (TGI’s consent not
being required if an Event of Default has occurred and is continuing), as agent
for the Borrowers, and the Administrative Agent with respect to any assignee,
such consent not to be unreasonably withheld, and provided that assignments may
not be made in amounts less than $5,000,000.  In the case of an assignment, upon
receipt by the Administrative Agent of the Assignment and Assumption Agreement,
the assignee shall have, to the extent of such assignment (unless otherwise
provided therein), the same rights, benefits and obligations as it would have if
it had been a signatory Bank hereunder, the Commitments in Section 2.1 shall be
adjusted accordingly, and upon surrender of

 

119

--------------------------------------------------------------------------------


 

any Note subject to such assignment, the Borrowers shall execute and deliver a
new Note to the assignee in an amount equal to the amount of the Revolving
Credit Commitment assumed by it and a new Revolving Credit Note to the assigning
Bank in an amount equal to the Revolving Credit Commitment retained by it
hereunder.  The assigning Bank shall pay to the Administrative Agent a service
fee in the amount of $3,500 for each assignment.  In the case of a
participation, the selling Bank shall notify TGI, as agent for the Borrowers,
and the Administrative Agent of the participant’s identity, and the participant
shall only have the rights specified in Section 8.2.3 (the participant’s rights
against such Bank in respect of such participation to be those set forth in the
agreement executed by such Bank in favor of the participant relating thereto and
not to include any voting rights except with respect to changes of the type
referenced in clauses 10.1.1., 10.1.2. or 10.1.3 under Section 10.1), all of
such Bank’s obligations under this Agreement or any other Loan Document shall
remain unchanged, and all amounts payable by the Borrowers hereunder or
thereunder shall be determined as if such Bank had not sold such participation. 
Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to TGI, as agent for
the Borrowers, and the Administrative Agent the form of certificate described in
Section 10.17.1 [Tax Withholding] relating to federal income tax withholding. 
Each Bank may furnish any publicly available information concerning the
Borrowers or their Subsidiaries and any other information concerning the
Borrowers or their Subsidiaries in the possession of such Bank from time to time
to assignees and participants (including prospective assignees or participants),
provided that such assignees and participants agree to be bound by the
provisions of Section 10.12.  Each Bank may at any time pledge or assign all or
any portion of its rights under the Loan Documents (including any portion of its
Notes) to any of the twelve (12) Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341.  No such pledge or assignment
or enforcement thereof shall release any Bank from its obligations under any of
the Loan Documents.  Notwithstanding anything to the contrary provided in this
Section, to the extent TGI’s consent is required for any assignment by a Bank,
such consent shall be deemed given unless TGI shall have objected thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof.

 

10.11.2              Additional Banks.

 

A lender which is to become a party to this Agreement as a Bank pursuant to
Section 2.1.2 [Right to Increase Commitments] hereof, or otherwise (each an
“Additional Bank”) shall execute and deliver to the Administrative Agent a Bank
Joinder to this Agreement in substantially the form attached hereto as
Exhibit 1.1(B).  Upon execution and delivery of a Bank Joinder, such Additional
Bank shall be a party hereto and a “Bank” under each of the Loan Documents for
all purposes.  On the effective date of such Bank Joinder the Borrowers shall
repay all Revolving Credit Loans on such effective date, subject to Section 4.5
[Additional Compensation in Certain Circumstances] and reborrow a like amount on
such date and such Additional Bank, together with all of the Banks, shall
participate in such new Loans in accordance with their Ratable Shares as
modified on the effective date of such Bank Joinder. Schedule 1.1(B) shall be
amended and restated on the date of such Bank Joinder to read as set forth on
the attachment to such Bank Joinder.  Simultaneously with the execution and
delivery of such Bank Joinder, the Borrowers shall execute, if requested, a
Revolving Credit Note and

 

120

--------------------------------------------------------------------------------


 

deliver it to such Additional Bank together with copies of such other documents
described in Section 6.1 [First Loans] hereof as such Additional Bank may
reasonably require.

 

10.12                     Confidentiality.

 

The Administrative Agent, the Issuing Banks and the Banks each agree to keep
confidential all information obtained from the Borrowers or their Subsidiaries
which is nonpublic and confidential or proprietary in nature (including any
information the Borrowers specifically designate as confidential), except as
provided below, and to use such information only in connection with their
respective capacities under this Agreement and for the purposes contemplated
hereby.  The Administrative Agent, the Issuing Banks and the Banks shall be
permitted to disclose such information (i) to one or more of their Affiliates,
and their and their Affiliates’ respective directors, officers, employees,
agents, outside legal counsel, accountants and other professional advisors,
subject to agreement of such Persons to maintain the confidentiality, (ii) to
assignees and participants as contemplated by Section 10.11, (iii) to the extent
requested by any bank regulatory authority or, with notice to TGI, as agent for
the Borrowers, to the extent legally permissible as determined by the
Administrative Agent, Issuing Bank or such Bank in its sole discretion, as
otherwise required by applicable Law or by any subpoena or similar legal
process, or in connection with any investigation or proceeding arising out of
the transactions contemplated by this Agreement, (iv) if it becomes publicly
available other than as a result of a breach of this Agreement or becomes
available from a source not subject to confidentiality restrictions, or (v) if
TGI, as agent for the Borrowers, shall have consented to such disclosure.

 

10.13                     Counterparts.

 

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

 

10.14                     Administrative Agent’s or Bank’s Consent.

 

Whenever the Administrative Agent’s or any Bank’s consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, the Administrative Agent and each
Bank shall be authorized to give or withhold such consent in its sole and
absolute discretion and to condition its consent upon the giving of additional
collateral, the payment of money or any other matter.

 

10.15                     Exceptions.

 

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

121

--------------------------------------------------------------------------------


 

10.16                     Consent to Forum; Waiver of Jury Trial.

 

EACH BORROWER HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF CHESTER COUNTY AND THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO THE BORROWERS AT THE ADDRESSES PROVIDED
FOR IN SECTION 10.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT THEREOF.  EACH BORROWER WAIVES ANY OBJECTION TO JURISDICTION AND
VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO
ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.  EACH BORROWER, THE
ADMINISTRATIVE AGENT AND THE BANKS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE COLLATERAL OR ANY OTHER LOAN DOCUMENT TO THE FULL EXTENT
PERMITTED BY LAW.

 

10.17                     Certifications From Banks and Participants.

 

10.17.1              Tax Withholding.

 

Any Bank that is entitled to an exemption from or reduction of withholding tax
under the law of the jurisdiction in which any Borrower is located, or under any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by TGI as will permit such payments to be made without withholding or
at a reduced rate.  Without limiting the generality of the foregoing, each Bank
or assignee or participant of a Bank that is not incorporated under the Laws of
the United States of America or a state thereof (and, upon the written request
of the Administrative Agent, each other Bank or assignee or participant of a
Bank) agrees that it will deliver to each of TGI, as agent for the Borrowers,
and the Administrative Agent two (2) duly completed appropriate valid
Withholding Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax
Regulations (the “Regulations”)) certifying its status (i.e. U.S. or foreign
person) and, if appropriate, making a claim of reduced, or exemption from, U.S.
withholding tax on the basis of an income tax treaty or an exemption provided by
the Internal Revenue Code.  Each Bank, assignee or participant required to
deliver to TGI and the Administrative Agent a Withholding Certificate pursuant
to the preceding sentence shall deliver such valid Withholding Certificate as
follows:  (A) each Bank which is a party hereto on the Closing Date shall
deliver such valid Withholding Certificate at least five (5) Business Days prior
to the first date on which any interest or fees are payable by the Borrowers
hereunder for the account of such Bank; (B) each assignee or participant shall
deliver such valid Withholding Certificate at least five (5) Business Days
before the effective date of such assignment or participation.  Each Bank,
assignee or participant which so delivers a valid Withholding Certificate
further undertakes to deliver to each of TGI, as agent for the Borrowers, and
the Administrative Agent two (2) additional copies of such Withholding

 

122

--------------------------------------------------------------------------------


 

Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by TGI, as agent for the Borrowers, or the Administrative
Agent.  Notwithstanding the foregoing, in the event that, due to a change in the
law, procedures or documentation requirements of the jurisdiction in which such
Borrower is located or due to a change in the jurisdiction in which such
Borrower is located or deemed to be located, the rules or procedures governing
the documentation necessary to permit any Borrower to make a payment under this
Agreement without withholding or at a reduced withholding tax rate change, no
Bank, assignee or participant any payment to which would be affected by such
change shall be obligated to provide such documentation unless and until such
Borrower, assignee or participant is notified by the Borrower or the
Administrative Agent of the change and of the steps necessary to satisfy the
changed documentation requirements.  Provided that the relevant Bank,
participant or assignee, as the case may be, has received any notification
required to be given pursuant to the preceding sentence within a reasonable time
before any such payment is made, no Borrower shall be required to pay any
additional amount to any Bank under Section 4.8 hereof if, prior to such payment
such Bank shall have failed (1) to deliver the documentation required by this
Section 10.17 or (2) to notify the Administrative Agent and the Borrower of its
inability to deliver any such forms, certificates or other evidence, as the case
may be.  Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax, the Administrative Agent
shall be entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under §
1.1441-7(b) of the Regulations.  Further, the Administrative Agent is
indemnified under § 1.1461-1(e) of the Regulations against any claims and
demands of any Bank or assignee or participant of a Bank for the amount of any
tax it deducts and withholds in accordance with regulations under § 1441 of the
Internal Revenue Code; provided, that if such Bank shall have satisfied the
requirements to deliver forms, certificates or other evidence under this
Section 10.17 on the Closing Date, nothing in this sentence shall relieve any
Loan Party of its obligation to pay any additional amounts pursuant to
Section 4.8 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof that becomes effective
after such date, such Bank is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Bank is not subject to withholding as described herein.

 

In addition to the foregoing, if a payment made to a Bank hereunder would be
subject to United States federal withholding tax imposed by FATCA if such Bank
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to TGI and the Administrative Agent, at the
time or times prescribed by law and as such timer or times reasonably requested
by TGI or the Administrative Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by TGI or the Administrative Agent
as may be necessary for TGI or any Borrower or the Administrative Agent to
comply with its obligations under FATCA, to determine that such Bank has
complied with such Bank’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.

 

123

--------------------------------------------------------------------------------


 

10.18                     Public Filings.

 

The Administrative Agent agrees to use reasonable efforts to provide to TGI, as
agent for the Borrowers, this Agreement, any other Loan Document and any
amendments or supplements hereto or thereto in a computer readable format if so
requested by TGI in connection with public filings.

 

10.19                     Agent Titles.

 

Each of the parties hereto acknowledge and agree that each of the titles of 
“Lead Arranger;” “Documentation Agent;” and “Syndication Agent” is honorary and
does not imply or impose any duty or obligation of any nature on any party
having any such title.

 

10.20                     Joinder of Borrowers and Guarantors.

 

(i)            Each Domestic Material Subsidiary acquired, formed or in
existence after the Closing Date shall be required to, and, each Foreign
Subsidiary upon electing to do so may, become a Borrower or a Guarantor
hereunder, and the Borrowers and the Guarantors shall complete all of the
following steps in clauses (a) and (b) below within thirty (30) days (unless
such time period is extended in writing by the Administrative Agent) after the
date of organization or acquisition of (or in the case of a Foreign Subsidiary,
election by) such Subsidiary: (a) cause such Person to sign and join in this
Agreement or the Guarantee and Collateral Agreement by execution and delivery to
the Administrative Agent of one or more counterparts of a Joinder hereto in the
form attached hereto as Exhibit 10.20(A) or Exhibit 10.20(B) (each, as the case
may be, a “Borrower Joinder” or “Guarantor Joinder”), appropriately dated,
(b) deliver to the Administrative Agent all certificates and other documents
referred to in Section 6 of this Agreement and such Borrower Joinder or
Guarantor Joinder and (c) deliver to the Administrative Agent documents
necessary to grant and perfect Prior Security Interests to the Administrative
Agent for the benefit of the Banks in all Pledged Collateral held by the owners
of such Subsidiary if it is a Foreign Subsidiary owned directly by a Domestic
Subsidiary. The Borrowers covenant and agree to cause all Domestic Material
Subsidiaries to comply with the terms of this Section 10.20(i).  Notwithstanding
the foregoing, each new Borrower shall not be permitted to borrow under this
Agreement until the following number of Business Days has elapsed after a fully
executed Borrower Joinder has been delivered to the Banks: (i) five (5) with
respect to a Domestic Borrower and (ii) ten (10) with respect to a Foreign
Borrower.

 

(ii)           The Borrowers agree that at all times on and after the Closing
Date (a) the Borrowers and the Guarantors fully liable for the Obligations
hereunder shall have directly accounted for not less than 80% of Consolidated
EBITDA of TGI and its Subsidiaries and (b) the Domestic Loan Parties shall have
directly accounted for not less than 95% of Consolidated EBITDA of TGI and its
Domestic Subsidiaries for the four fiscal quarter period then last ended.

 

(iii)          Notwithstanding anything to the contrary herein or in the other
Loan Documents, the obligations of each Foreign Borrower on account of principal
and interest under the Loans and Reimbursement Obligations and Letters of Credit
Borrowings shall be limited to the principal amount advanced directly to such
Foreign Borrower or its Subsidiaries and reimbursement of draws under Letters of
Credit issued for the account of such Foreign Borrower

 

124

--------------------------------------------------------------------------------


 

or its Subsidiaries and, in each case, interest and/or fees thereon. Each
Foreign Borrower shall be liable only for its pro rata share of all fees and
expenses and other sums due hereunder (other than principal and interest on the
Loans) based upon the ratio of Loans outstanding to, and Letters of Credit
Outstanding for Letters of Credit issued for the account of, such Foreign
Borrower or its Subsidiaries to the total amount of Loans outstanding and
Letters of Credit Outstanding hereunder.

 

(iv)          Any Foreign Borrower may from time to time deliver a termination
notice to the Administrative Agent requesting that it no longer be a party
hereto. Such termination shall be effective two (2) Business Days after receipt
by the Administrative Agent so long as all Obligations of such Foreign Borrower
hereunder have been paid in full (including principal, interest and other
amounts) and no Letter of Credit issued for the account or benefit of such
Foreign Borrower or its Subsidiaries is outstanding; provided that, to the
extent this Agreement provides for the survival of certain provisions upon
termination hereof, such surviving provisions shall survive a termination under
this subsection with respect to any such Foreign Borrower. Following receipt of
such notice, no further Loans may be borrowed by, or Letters of Credit issued
for the account of, such Foreign Borrower or its Subsidiaries hereunder, unless
such Foreign Borrower shall thereafter rejoin this Agreement as a Borrower
pursuant to the joinder provisions of this Section 10.20.

 

(v)           For purposes of determining Loans outstanding for the benefit of a
Foreign Borrower and its Subsidiaries, principal payments received hereunder
shall be applied first to Obligations of Domestic Borrowers, unless (a) such
payments are made directly by a Foreign Borrower (in which case such payments
shall first be applied to Obligations of the Foreign Borrower making such
payment) or (b) TGI designates at the time such payment is made that such
payment is applicable to the Obligations of an identified Foreign Borrower and
certifies that the funds for such payment were received from such Foreign
Borrower.

 

(vi)          Subject to the limitation of liability of Foreign Borrowers as
expressly set forth in this Section 10.20, all Obligations of the Borrowers and
Guarantors are joint and several, except that no Foreign Guarantor shall have
any liability with respect to any Obligation of a Domestic Loan Party.

 

10.21                     USA Patriot Act.

 

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United states or foreign county, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

 

125

--------------------------------------------------------------------------------


 

10.22                     Collateral Agency Agreements, Etc.

 

The Administrative Agent is authorized and directed to enter into on behalf of
the Banks the Collateral Agency Agreement and any future subordination
agreements (pursuant to which the Banks will subordinate their Liens) with
respect to Purchase Money Security Interest which are Permitted Liens and are
permitted Indebtedness under Section 7.2.1(i)(g), and each of the Banks hereby
approves and agrees to be bound by the terms of the Collateral Agency Agreement
and any such subordination agreement which has been approved by the
Administrative Agent in its sole discretion.

 

10.23                     Amendment and Restatement, No Novation.

 

This Agreement amends and restates in its entirety the 2010 Credit Agreement,
and the Borrowers confirm that:  the 2010 Credit Agreement, the other Loan
Documents and the Collateral for the Obligations thereunder (as all such
capitalized terms are defined in the 2010 Credit Agreement) have at all times,
since the date of the execution and delivery of such documents, remained in full
force and effect and continued to secure such obligations which are continued as
the Obligations hereunder as amended hereby.  The Loans hereunder are a
continuation of the Loans under (and as such term is defined in) the 2010 Credit
Agreement.  The Borrowers, the Administrative Agent, and the Banks acknowledge
and agree that the amendment and restatement of the 2010 Credit Agreement and
any Loan Documents expressly amended by this Agreement is not intended to
constitute, nor does it constitute, a novation, interruption, suspension of
continuity, satisfaction, discharge or termination of the obligations, loans,
liabilities, or indebtedness under the 2010 Credit Agreement and other Loan
Documents thereunder or the collateral security therefor, and this Agreement and
the other Loan Documents are entitled to all rights and benefits originally
pertaining to the 2010 Credit Agreement and the other Loan Documents (as such
term is defined therein).

 

126

--------------------------------------------------------------------------------

 


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

BORROWERS:

 

 

 

TRIUMPH GROUP, INC.

 

 

 

 

 

By:

 

 

Name: M. David Kornblatt

 

Title: Executive Vice President & CFO

 

 

 

TRIUMPH LOGISTICS - UK, LIMITED

 

TRIUMPH AVIATION SERVICES ASIA, Ltd.

 

PLACAS TERMODINAMICAS, S.A. de C.V.

 

TRIUMPH CONTROLS - UK, Ltd.

 

TRIUMPH ACTUATION & MOTION CONTROL SYSTEMS - UK, Ltd.

 

TRIUMPH CONTROLS - GERMANY GmbH

 

TRIUMPH GROUP MEXICO S. de R.L. de C.V.

 

TRIUMPH GROUP - MEXICO INMOBILIARIA, S. de R.L. de C.V.

 

TRIUMPH INSULATION SYSTEMS - GERMANY GmbH

 

 

 

 

 

By:

 

 

Name: Richard C. Ill

 

Title: Director

 

 

 

 

 

TRIUMPH CONTROLS (EUROPE) SAS

 

 

 

 

 

By:

 

 

Name: Richard C. Ill

 

Title: President

 

 

 

 

 

CONSTRUCTIONS BREVETEES D’ALFORTVILLE SAS

 

--------------------------------------------------------------------------------


 

 

By:

 

 

Name: Pierre Vauterin

 

Title: President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BORROWERS AND GUARANTORS:

 

 

 

NU-TECH BRANDS, INC.

 

TRIUMPH BRANDS, INC.

 

TRIUMPH GROUP ACQUISITION CORP.

 

 

 

 

 

By:

 

 

Name: M. David Kornblatt

 

Title: President and Treasurer of each of the above named companies

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BORROWERS AND GUARANTORS (Continued):

 

 

 

KILROY STEEL, INC.

 

KILROY STRUCTURAL STEEL CO.

 

TRIUMPH METALS COMPANY

 

TRIUMPH STRUCTURES - EAST TEXAS, INC.

 

TRIUMPH PRECISION, INC.

 

TRIUMPH INSULATION SYSTEMS, LLC

 

THE MEXMIL HOLDING COMPANY, LLC

 

TRIUMPH STRUCTURES - LONG ISLAND, LLC

 

TRIUMPH INVESTMENT HOLDINGS, INC.

 

TRIUMPH INSTRUMENTS - BURBANK, INC.

 

MEXMIL CHINA, LLC

 

TRIUMPH GROUP HOLDINGS - MEXICO, LLC

 

TRIUMPH GROUP INVESTMENT - MEXICO, LLC

 

TRIUMPH AEROSPACE SYSTEMS - NEWPORT NEWS, INC.

 

TRIUMPH ACCESSORY SERVICES - GRAND PRAIRIE, INC.

 

TRIUMPH FABRICATIONS - FORTH WORTH, INC.

 

CBA ACQUISITION, LLC

 

TRIUMPH FABRICATIONS - HOT SPRINGS, LLC

 

TRIUMPH PROCESSING, INC.

 

TRIUMPH ACTUATION SYSTEMS - VALENCIA, INC.

 

TRIUMPH ACTUATION SYSTEMS, LLC

 

TRIUMPH ACTUATION SYSTEMS - CONNECTICUT, LLC

 

HT PARTS, L.L.C.

 

LAMAR ELECTRO-AIR CORPORATION

 

TRIUMPH AEROSPACE SYSTEMS - WICHITA, INC.

 

TRIUMPH STRUCTURES - KANSAS CITY, INC.

 

THE TRIUMPH GROUP OPERATIONS, INC.

 

TRIUMPH AEROSPACE SYSTEMS GROUP, LLC

 

TRIUMPH AFTERMARKET SERVICES GROUP, LLC

 

TRIUMPH AIRBORNE STRUCTURES, LLC

 

TRIUMPH AVIATIONS INC.

 

TRIUMPH FABRICATIONS - SAN DIEGO, INC.

 

TRIUMPH COMPOSITE SYSTEMS, INC.

 

TRIUMPH CONTROLS, LLC

 

TRIUMPH ENGINEERED SOLUTIONS, INC.

 

TRIUMPH ENGINEERING SERVICES, INC.

 

TRIUMPH GEAR SYSTEMS, INC.

 

TRIUMPH GEAR SYSTEMS - MACOMB, INC.

 

TRIUMPH GROUP ACQUISITION HOLDINGS, INC.

 

TRIUMPH INSTRUMENTS, INC.

 

TRIUMPH PRECISION CASTINGS CO.

 

TRIUMPH STRUCTURES - LOS ANGELES, INC.

 

TRIUMPH THERMAL SYSTEMS, INC.

 

TRIUMPH TURBINE SERVICES, INC.

 

TRIUMPH STRUCTURES - WICHITA, INC.

 

TRIUMPH INTERIORS, LLC

 

TRIUMPH FABRICATIONS - ORANGEBURG, INC.

 

TRIUMPH FABRICATIONS - ST. LOUIS, INC.

 

TRIUMPH REAL ESTATE - MEXICO, LLC

 

VAC INDUSTRIES, INC.

 

TRIUMPH STRUCTURES - EVERETT, INC.

 

TRIUMPH AEROSTRUCTURES, LLC

 

TRIUMPH AEROSTRUCTURES HOLDINGS, LLC

 

--------------------------------------------------------------------------------


 

 

By:

 

 

Name: M. David Kornblatt

 

Title: Vice President and Treasurer of each of the above named companies

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name: John T. Wilden

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

CITIZENS BANK OF PENNSYLVANIA, individually and as Syndication Agent

 

 

 

 

 

 

 

By:

 

 

Name: Leslie Broderick

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------

 


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

JPMORGAN CHASE BANK, N.A., individually and as Syndication Agent

 

 

 

 

 

 

 

By:

 

 

Name: Devin T. Roccisano

 

Title: Associate

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

ROYAL BANK OF CANADA, individually and as Syndication Agent

 

 

 

 

 

 

 

By:

 

 

Name: Scott Umbs

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

U.S. BANK NATIONAL ASSOCIATION, individually and as Documentation Agent

 

 

 

 

 

 

 

By:

 

 

Name: Patrick H. McGraw

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

SOVEREIGN BANK, individually and as Documentation Agent

 

 

 

 

 

 

 

By:

 

 

Name: Francis D. Phillips

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, individually and as Documentation Agent

 

 

 

 

 

 

 

By:

 

 

Name: Paul Delmonte

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

 

 

Name: Roberts A. Bass

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------

 


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

TRISTATE CAPITAL BANK

 

 

 

 

 

By:

 

 

Name: Timothy A. Merriman

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

TD BANK, N.A.

 

 

 

 

 

 

 

By:

 

 

Name: Marla Willner

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIRST COMMONWEALTH BANK

 

 

 

 

 

 

 

By:

 

 

Name: Lawrence C. Deihle

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

 

By:

 

 

Name: Mary E. Evans

 

Title: Associate Director

 

 

 

 

 

 

 

By:

 

 

Name: Irja R. Otsa

 

Title: Associate Director

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIRST NIAGARA BANK N.A.

 

 

 

 

 

 

By:

 

 

Name: Tara Handforth

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO. LTD.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

TAIWAN BUSINESS BANK

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

TAIWAN COOPERATIVE BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

HUA NAN COMMERCIAL BANK, LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

NATIONAL PENN BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

CAPITAL ONE LEVERAGE FINANCE CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

CIT BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

BANK NAME

 

AMOUNT OF
COMMITMENT FOR
REVOLVING CREDIT
LOANS

 

PERCENTAGE

 

Address for Notices:

 

$

90,000,000

 

10.588235294

%

PNC Bank, National Association

 

 

 

 

 

1600 Market Street, 22nd Floor

 

 

 

 

 

Philadelphia, PA 19103

 

 

 

 

 

Attention: John T. Wilden

 

 

 

 

 

Telephone No. (215) 585-4326

 

 

 

 

 

Telecopier No. (215) 585-4144

 

 

 

 

 

Email: john.wilden@pnc.com

 

 

 

 

 

 

 

 

 

 

 

Address of Lending Office:

 

 

 

 

 

PNC Bank, National Association

 

 

 

 

 

PNC Firstside Center, 4th Floor

 

 

 

 

 

500 First Avenue

 

 

 

 

 

Pittsburgh, PA 15219

 

 

 

 

 

Attention: Lisa Pierce

 

 

 

 

 

Telephone No. (412) 762-6442

 

 

 

 

 

Telecopier No. (412) 762-8672

 

 

 

 

 

Email: lisa.pierce@pncbank.com

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

$

80,000,000

 

9.411764706

%

Citizens Bank of Pennsylvania

 

 

 

 

 

3025 Chemical Road, Suite 300

 

 

 

 

 

Plymouth Meeting, PA 19462

 

 

 

 

 

Attention: Carol Castle

 

 

 

 

 

Telephone No.: (484) 530-7142

 

 

 

 

 

Telecopier No.: (610) 941-4136

 

 

 

 

 

Email: leslie.broderick@rbscitizens.com

 

 

 

 

 

 

 

 

 

 

 

Address of Lending Office:

 

 

 

 

 

Citizens Bank of Pennsylvania

 

 

 

 

 

3025 Chemical Road, Suite 300

 

 

 

 

 

Plymouth Meeting, PA 19462

 

 

 

 

 

Attention: Carol Castle

 

 

 

 

 

Telephone No.: (610) 941-8487

 

 

 

 

 

Telecopier No.: (610) 941-4136

 

 

 

 

 

Email: carol.p.castle@rbscitizens.com

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

BANK NAME

 

AMOUNT OF
COMMITMENT FOR
REVOLVING CREDIT
LOANS

 

PERCENTAGE

 

Address for Notices:

JPMorgan Chase Bank, N.A.

277 Park Avenue, Floor 23

New York, NY 10172

Attention:  Deborah Winkler

Telephone No.:  (212) 622-3285

Telecopier No.:  (646) 534-3078

Email:  deborah.r.winkler@jpmorgan.com

 

Address of Lending Office:
JPMorgan Chase Bank, N.A.

277 Park Avenue, Floor 23

New York, NY 10172

Attention:  Deborah Winkler

Telephone No.:  (212) 622-3285

Telecopier No.:  (646) 534-3078

Email:  deborah.r.winkler@jpmorgan.com

 

$

80,000,000

 

9.411764706

%

 

 

 

 

 

 

Address of Notices:

Royal Bank of Canada

RBC Capital Markets

Three World Financial Center,
200 Vesey Street
12th Floor

New York, NY 10281-8098

Attn:  Richard Smith

Telephone No.:  (212) 905-5894

Telecopier No.:  (212) 428-6201

Email:  richard.smith@rbccm.com

 

Address of Lending Office:

 

Royal Bank of Canada

RBC Capital Markets

Three World Financial Center,
200 Vesey Street
12th Floor

New York, NY 10281-8098

Attn:  Ian Blaker

Telephone No.:  (212) 618-5572

Telecopier No.:  (212) 428-6460

Email:  ian.blaker@rbccm.com

 

$

80,000,000

 

9.411764706

%

 

--------------------------------------------------------------------------------


 

BANK NAME

 

AMOUNT OF
COMMITMENT FOR
REVOLVING CREDIT
LOANS

 

PERCENTAGE

 

Address for Notices:

U.S. Bank National Association

U.S. Bank Tower

425 Walnut Street 8th Floor

CN-OH-W8

Cincinnati, OH 45202

Attention:  Patrick McGraw

Telephone No.:  (513) 632-3032

Telecopier No.:  (513) 632-2068

Email:  Patrick.McGraw@usbank.com

 

Address of Lending Office:
U.S. Bank National Association

U.S. Bank Commercial Loan Services Center

400 City Center

Oshkosh, WI 54901

Telephone No.:  (920) 237-7367

Telecopier No.:  (920) 237-7993

Email:  Complex_Credits_Oshkosh@usbank.com

 

$

75,000,000

 

8.823529412

%

 

 

 

 

 

 

Address for Notices:

Sovereign Bank

1500 Market Street

Centre Square West, 25th Floor

Philadelphia, PA 19102

Attention:  Francis D. Phillips

Telephone No.:  (267) 256-8607

Telecopier No.:  (215) 568-5914

Email:  fphillip@sovereignbank.com

 

Address of Lending Office:
Sovereign Bank

1500 Market Street

Centre Square West, 25th Floor

Philadelphia, PA 19102

Attention:  Francis D. Phillips

Telephone No.:  (267) 256-8607

Telecopier No.:  (215) 568-5914

Email:  fphillip@sovereignbank.com

 

$

75,000,000

 

8.823529412

%

 

--------------------------------------------------------------------------------


 

BANK NAME

 

AMOUNT OF
COMMITMENT FOR
REVOLVING CREDIT
LOANS

 

PERCENTAGE

 

Address for Notices:

Manufacturers and Traders Trust Company

2055 South Queen Street

York, PA 17403

Attention:  Paul Delmonte

Telephone No.:  (717) 771-4901

Telecopier No.:  (717) 771-4914

Email:  pdelmonte@mtb.com

 

Address of Lending Office:
Manufacturers and Traders Trust Company

2055 South Queen Street

York, PA 17403

Attention:  Paul Delmonte

Telephone No.:  (717) 771-4901

Telecopier No.:  (717) 771-4914

Email:  pdelmonte@mandtbank.com

 

$

50,000,000

 

5.882352941

%

 

 

 

 

 

 

Address for Notices:

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

Address:  1251 Avenue of the Americas
New York, NY 10020-1104

Attn:  Joanne Nasuti

Telephone No.:  (212) 782-4458

Telecopier No.:  (212) 782-6440

Email:  jnasuti@us.mufg.jp

 

$

50,000,000

 

5.882352941

%

 

--------------------------------------------------------------------------------


 

BANK NAME

 

AMOUNT OF
COMMITMENT FOR
REVOLVING CREDIT
LOANS

 

PERCENTAGE

 

Address of Notices:

Branch Banking and Trust Company

200 West Second Street, 16th Floor

Winston Salem, NC 27101

Attention: Roberts Bass

Telephone No.:  (336) 733-2734

Telecopier No.:  (336) 733-2740

Email:  rbass@bbandt.com

 

Address of Lending Office:
Branch Banking and Trust Company

200 West Second Street, 16th Floor

Winston Salem, NC 27101

Attention: Roberts Bass

Telephone No.:  (336) 733-2734

Telecopier No.:  (336) 733-2740

Email:  rbass@bbandt.com

 

$

45,000,000

 

5.294117647

%

 

 

 

 

 

 

Address for Notices:

TD Securities

77 King Street W RTT 18th Floor

Toronto, ON M5K 1A2

Attention:  Ruth Bengo

Telephone No.:  (416) 590-4350

Telecopier No.:  (416) 590-4335

Email:  Ruth.Bengo@tdsecurities.com

 

Address of Lending Office:
TD Securities

77 King Street W RTT 18th Floor

Toronto, ON M5K 1A2

Attention:  Ruth Bengo

Telephone No.:  (416) 590-4350

Telecopier No.:  (416) 590-4335

Email:  Ruth.Bengo@tdsecurities.com

 

$

45,000,000

 

5.294117647

%

 

--------------------------------------------------------------------------------


 

BANK NAME

 

AMOUNT OF
COMMITMENT FOR
REVOLVING CREDIT
LOANS

 

PERCENTAGE

 

Address for Notices:

First Commonwealth Bank

437 Grant Street, Suite 1600

Pittsburgh, PA 15219

Attention:  Lawrence C. Deihle

Telephone No.:  (412) 690-2203

Telecopier No.:  (412) 690-2206

Email:  LDeihle@fcbanking.com

 

Address of Lending Office:
First Commonwealth Bank

437 Grant Street, Suite 1600

Pittsburgh, PA 15219

Attention:  Lawrence C. Deihle

Telephone No.:  (412) 690-2203

Telecopier No.:  (412) 690-2206

Email:  LDeihle@fcbanking.com

 

$

15,000,000

 

1.764705882

%

 

 

 

 

 

 

Address for Notices:

 

UBS AG, Stamford Branch

677 Washington Blvd.

Stamford, CT 06901

Attn:  Ulrich Bolliger

Telephone No.:  (203) 719-4404

Telecopier No.:  (203) 719-3162

Email:  ulrich.bolliger@ubs.com

 

Address of Lending Office:

UBS AG, Stamford Branch

677 Washington Blvd.

Stamford, CT 06901

Attn:  Daniel Goldenberg

Telephone No.:  (203) 719-1797

Telecopier No.:  (203) 719-3888

Email:  daniel.goldenberg@ubs.com

 

$

20,000,000

 

2.352941176

%

 

--------------------------------------------------------------------------------


 

BANK NAME

 

AMOUNT OF
COMMITMENT FOR
REVOLVING CREDIT
LOANS

 

PERCENTAGE

 

Address of Notices:

TriState Capital Bank

One Oxford Centre

27th Floor

301 Grant Street

Pittsburgh, PA 15219

Attention:  Loan Administration

Telephone No:  (412) 304-0304

Telecopier No.:  (412) 304-0391

Email:  gdiachiazza@tscbank.com

 

Address of Lending Office:

TriState Capital Bank

One Oxford Centre

27th Floor

301 Grant Street

Pittsburgh, PA 15219

Attention:  Loan Administration

Telephone No:  (412) 304-0304

Telecopier No.:  (412) 304-0391

Email:  gdiachiazza@tscbank.com

 

$

10,000,000

 

1.176470588

%

 

 

 

 

 

 

Address for Notices:

First Niagara Bank

483 Main Street

Harleysville, PA 19438

Attn:  Tara Handforth

Telephone No.:  (215) 859-4304

Telecopier No.:  (215) 256-9157

Email:  Tara.Handforth@fnfg.com

 

Address of Lending Office:
First Niagara Bank

726 Exchange Street

Suite 900

Buffalo, NY 14210

Attn:  Susan Naab

Telephone No.:  (716) 819-5874

Telecopier No.:  (716) 819-5732

Email:  commercial.participations@fnfg.com

 

$

25,000,000

 

2.941176471

%

 

--------------------------------------------------------------------------------


 

BANK NAME

 

AMOUNT OF
COMMITMENT FOR
REVOLVING CREDIT
LOANS

 

PERCENTAGE

 

Address for Notices:

Mega International Commercial Bank Co. Ltd.

445 S. Figueroa ST., #1900

Los Angeles, CA 90071

Attn:  Angela Sheu

Telephone No.:  (213) 426-3872

Telecopier No.:  (213) 489-1160

Email:  isbcloan@pacbell.net

 

$

10,000,000

 

1.176470588

%

 

 

 

 

 

 

Address for Notices:

Taiwan Business Bank

633 W. 5th Street, Suite 2280

Los Angeles, CA 90071

Attn:  Chung Lo

Telephone No.:  (213) 892-1260

Telecopier No.:  (213) 892-1270

Email:  tbblacredit@pacbell.net

 

$

10,000,000

 

1.176470588

%

 

 

 

 

 

 

Address for Notices:

Taiwan Cooperative Bank

601 S. Figueroa St., #3500

Los Angeles, CA 90017

Attn:  Kevin Lu

Telephone No.:  (213) 489-5433 Ext. 240

Telecopier No.:  (213) 489-5195

Email:  fbcuser@pacbell.net

 

$

10,000,000

 

1.176470588

%

 

 

 

 

 

 

Address for Notices:

Hua Nan Commercial Bank, Ltd.

707 Wilshire Blvd., Ste 3100

Los Angeles, CA 90017

Attn:  Howard Hung

Telephone No.:  (213) 362-6666

Telecopier No.:  (213) 362-6617

Email:  howard.hung@hncbla.com

 

$

10,000,000

 

1.176470588

%

 

--------------------------------------------------------------------------------


 

BANK NAME

 

AMOUNT OF
COMMITMENT FOR
REVOLVING CREDIT
LOANS

 

PERCENTAGE

 

Address for Notices:

National Penn Bank

1000 Chesterbrook Blvd., Suite 105

Berwyn, PA 19312

Attn:  John Allenson

Telephone No.:  (610) 727-0651

Telecopier No.:  (610) 640-3378

Email:  john.allenson@nationalpenn.com

 

$

10,000,000

 

1.176470588

%

 

 

 

 

 

 

Address for Notices:

Capital One Leverage Finance Corp.

Address:  275 Broadhollow Road
Melville, NY 11747

Attn:  Kathleen D’Angelo

Telephone No.:  (631) 531-2794

Telecopier No.:  (800) 986-0323

 

$

20,000,000

 

2.352941176

%

 

 

 

 

 

 

Address for Notices:

Sumitomo Mitsui Banking Corporation

Address:  277 Park Avenue
New York, NY 10172

Attn:  James Fox

Telephone No.:  (212) 224-4816

Telecopier No.:  (212) 224-4384

Email:  James_Fox@smbcgroup.com

 

$

20,000,000

 

2.352941176

%

 

 

 

 

 

 

Address for Notices:

CIT Bank

Address:  11 West 42nd Street, 12th Floor
New York, NY 10036

Attn:  Nitin Sharma

Telephone No.:  (212) 771-9583

Telecopier No.:  (212) 771-1095

Email:  Nitin.Sharma@cit.com

 

$

20,000,000

 

2.352941176

%

 

 

 

 

 

 

Total

 

$

850,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Agent, Borrower and Guarantors:

 

ADMINISTRATIVE AGENT:

 

Name

PNC BANK, NATIONAL ASSOCIATION

Address:

1600 Market Street, 22nd Floor

 

Philadelphia, PA 19103

Attention:

John T. Wilden, Senior Vice President

Telephone:

(215) 585-4326

Telecopy:

(215) 585-4144

E-mail: john.wilden@pnc.com

 

 

With a Copy to:

 

 

Name

PNC BANK, NATIONAL ASSOCIATION

Address:

500 First Avenue

 

Pittsburgh, PA 15219

Attention:

Rini Davis, Agency Services

Telephone:

(412) 762-7638

Telecopy:

(412) 762-8672

E-mail: rini.davis@pnc.com

 

 

ALL BORROWERS:

 

 

Address:

c/o Triumph Group, Inc.

 

1550 Liberty Ridge Drive

 

Suite 100

 

Wayne, PA 19087

Attention:

M. David Kornblatt

Telephone:

(610) 251-1000

Telecopy:

(610) 251-1555

E-mail:

dkornblatt@triumphgroup.com

 

 

ALL GUARANTORS:

 

 

Address:

c/o Triumph Group, Inc.

 

1550 Liberty Ridge Drive

 

Suite 100

 

Wayne, PA 19087

Attention:

M. David Kornblatt

Telephone:

(610) 251-1000

Telecopy:

(610) 251-1555

E-mail:

dkornblatt@triumphgroup.com

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.1(P)

 

Pricing Grid

 

 

 

LEVEL I

 

LEVEL II

 

LEVEL III

 

LEVEL IV

 

LEVEL V

 

Basis for
Pricing

 

If the Total
Leverage
Ratio is less
than or equal
to 2.00 to 1.

 

If the Total
Leverage
Ratio is
greater than
2.00 to 1 but
less than or
equal to 2.50
to 1.

 

If the Total
Leverage
Ratio is
greater than
2.50 to 1 but

less than or
equal to 3.00
to 1.

 

If the Total
Leverage
Ratio is
greater than
3.00 to 1 but
less than or
equal to 3.50
to 1.

 

If the Total
Leverage
Ratio is
greater than
3.50 to 1.

 

Commitment Fee

 

30

 

35

 

40

 

45

 

50

 

Euro-Rate plus

 

175

 

200

 

225

 

250

 

300

 

Base Rate plus

 

75

 

100

 

125

 

150

 

200

 

Letter of Credit Fee

 

175

 

200

 

225

 

250

 

300

 

 

--------------------------------------------------------------------------------

(1)                                All prices are expressed in basis points per
annum; basis points in “Euro-Rate” and “Base Rate” rows represent margins added
to those rates in computing the interest rate(s) payable on the Revolving Credit
Loans. Pricing levels are determined quarterly on the basis of the Total
Leverage Ratio set forth in the compliance certificates submitted under
Section 7.3.3. which shall be on a pro forma basis to take into account
acquisitions made during such quarter, as more specifically described in
Section 7.2.6(ii) and the requirements set forth in the definition of
Consolidated Adjusted EBITDA.  Changes in pricing levels will become effective
on the date such compliance certificate is due to be delivered pursuant to
Section 7.3.3, except that any changes in pricing levels relating to outstanding
Borrowing Tranches of Loans in an Optional Currency shall be effective upon the
expiration of the current Interest Period with respect to such Borrowing
Tranches.

 

(2)                                Pricing as of the Closing Date shall be set
at Level III and remain at such Level III until the date upon which the first
compliance certificate immediately following the Closing Date is due to be
delivered pursuant to Section 7.3.3.

 

(3)                                If, as a result of any restatement of or
other adjustment to the financial statements of TGI or for any other reason, the
Borrowers or the Banks determine that (i) the Total Leverage Ratio as calculated
by the Borrowers as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrowers shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Banks,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Bank or the Administrative Agent, as
Letter of Credit issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of

 

--------------------------------------------------------------------------------


 

interest and fees actually paid for such period. This paragraph shall not limit
the rights of Administrative Agent, any Bank or the Administrative Agent, as
Letter of Credit issuer, as the case may be, under Sections 2.8 [Letter of
Credit Subfacility] or 3.3 [Interest After Default] or 8 [Default]. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayments of all other Obligations hereunder.

 

(4)                                Notwithstanding anything hereinabove in this
Schedule to the contrary, if Consolidated Adjusted EBITDA is zero or negative,
Level V pricing shall apply.

 

2

--------------------------------------------------------------------------------